Exhibit 10.135


 
 
 
 
 
LOAN AGREEMENT
 
Dated as of June 21, 2011
 
between
 
ATC GLIMCHER, LLC,
 
as Borrower,
 
 
and
 
 
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,
 
as Lender
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
        ARTICLE I   GENERAL TERMS
26
 
1.1
The Loan.
26
 
1.2
Interest and Principal.
27
 
1.3
Method and Place of Payment
28
 
1.4
Taxes; Regulatory Change.
28
 
1.5
Release
30
        ARTICLE II   DEFEASANCE, ASSUMPTION AND TRANSFER
30
 
2.1
Defeasance.
30
 
2.2
Assumption
32
 
2.3
Transfers of Interests in Borrower.
33
        ARTICLE III   ACCOUNTS
35
 
3.1
Cash Management Account.
35
 
3.2
Distributions from Cash Management Account.
36
 
3.3
Loss Proceeds Account.
37
 
3.4
Basic Carrying Costs Escrow Account.
37
 
3.5
TI/LC Reserve Account.
39
 
3.6
Capital Expenditure Reserve Account.
40
 
3.7
Environmental Escrow Account.
40
 
3.8
Unfunded Obligations Account.
41
 
3.9
Belks Reserve Account.
42
 
3.1
Excess Cash Flow Reserve Account.
42
 
3.11
Account Collateral.
43
 
3.12
Bankruptcy
43
        ARTICLE IV   REPRESENTATIONS
44
 
4.1
Organization.
44
 
4.2
Authorization
44
 
4.3
No Conflicts
44
 
4.4
Consents
44
 
4.5
Enforceable Obligations
45
 
4.6
No Default
45
 
4.7
Payment of Taxes
45
 
4.8
Compliance with Law
45
 
4.9
ERISA
45
 
4.1
Investment Company Act
45
 
4.11
No Bankruptcy Filing
46
 
4.12
Other Debt
46
 
4.13
Litigation
46
 
4.14
Leases; Material Agreements.
46
 
4.15
Full and Accurate Disclosure
47
 
4.16
Financial Condition
47

 
-i-
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

      Page          
4.17
Single-Purpose Requirements.
47
 
4.18
Use of Loan Proceeds
48
 
4.19
Not Foreign Person
48
 
4.2
Labor Matters
48
 
4.21
Title
48
 
4.22
No Encroachments
48
 
4.23
Physical Condition.
49
 
4.24
Fraudulent Conveyance
49
 
4.25
Management
49
 
4.26
Condemnation
49
 
4.27
Utilities and Public Access
49
 
4.28
Environmental Matters
50
 
4.29
Assessments
50
 
4.3
No Joint Assessment
51
 
4.31
Separate Lots
51
 
4.32
Permits; Certificate of Occupancy
51
 
4.33
Flood Zone
51
 
4.34
Security Deposits
51
 
4.35
Acquisition Documents
51
 
4.36
Insurance
51
 
4.37
No Dealings
51
 
4.38
Estoppel Certificates
51
 
4.39
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws
51
 
4.4
Survival
52
        ARTICLE V   AFFIRMATIVE COVENANTS
52
 
5.1
Existence
52
 
5.2
Maintenance of Property.
53
 
5.3
Compliance with Legal Requirements
54
 
5.4
Impositions and Other Claims
54
 
5.5
Access to Property
54
 
5.6
Cooperate in Legal Proceedings
55
 
5.7
Leases.
55
 
5.8
Plan Assets, etc
56
 
5.9
Further Assurances
56
 
5.1
Management of Collateral.
57
 
5.11
Notice of Material Event
58
 
5.12
Annual Financial Statements
58
 
5.13
Quarterly Financial Statements
59
 
5.14
Monthly Financial Statements; Non-Delivery of Financial Statements.
59
 
5.15
Insurance.
60
 
5.16
Casualty and Condemnation.
65
 
5.17
Annual Budget
68

 
-ii-
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

      Page          
5.18
Nonbinding Consultation
68
 
5.19
Compliance with Encumbrances and Material Agreements
68
 
5.2
Prohibited Persons
69
        ARTICLE VI   NEGATIVE COVENANTS
69
 
6.1
Liens on the Collateral
69
 
6.2
Ownership
69
 
6.3
Transfer; Change of Control
69
 
6.4
Debt
69
 
6.5
Dissolution; Merger or Consolidation
70
 
6.6
Change in Business
70
 
6.7
Debt Cancellation
70
 
6.8
Affiliate Transactions
70
 
6.9
Misapplication of Funds
70
 
6.1
Jurisdiction of Formation; Name
70
 
6.11
Modifications and Waivers
70
 
6.12
ERISA.
71
 
6.13
Alterations and Expansions
71
 
6.14
Advances and Investments
71
 
6.15
Single-Purpose Entity
71
 
6.16
Zoning and Uses
71
 
6.17
Waste
72
        ARTICLE VII   DEFAULTS
72
 
7.1
Event of Default
72
 
7.2
Remedies.
75
 
7.3
No Waiver
76
 
7.4
Application of Payments after an Event of Default
76
        ARTICLE VIII   CONDITIONS PRECEDENT
76
 
8.1
Conditions Precedent to Closing
76
        ARTICLE IX   MISCELLANEOUS
79
 
9.1
Successors
79
 
9.2
GOVERNING LAW.
79
 
9.3
Modification, Waiver in Writing
80
 
9.4
Notices
80
 
9.5
TRIAL BY JURY
81
 
9.6
Headings
81
 
9.7
Assignment and Participation.
81
 
9.8
Severability
83
 
9.9
Preferences; Waiver of Marshalling of Assets
83
 
9.1
Remedies of Borrower
84
 
9.11
Offsets, Counterclaims and Defenses
84
 
9.12
No Joint Venture
84

 
-iii-
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

       Page          
9.13
Conflict; Construction of Documents
84
 
9.14
Brokers and Financial Advisors
84
 
9.15
Counterparts
85
 
9.16
Estoppel Certificates
85
 
9.17
General Indemnity; Payment of Expenses; Mortgage Recording Taxes.
85
 
9.18
No Third-Party Beneficiaries
87
 
9.19
Recourse.
88
 
9.2
Right of Set-Off
90
 
9.21
Exculpation of Lender
90
 
9.22
Servicer
90
 
9.23
No Fiduciary Duty.
90
 
9.24
Borrower Information
92
 
9.25
PATRIOT Act Records
92
 
9.26
Prior Agreements
93
 
9.27
Publicity
93
 
9.28
Delay Not a Waiver
93
 
9.29
Schedules and Exhibits Incorporated
93
 
9.30
Independence of Covenants
93
 
1
Management Agreement being entered into by and among Borrower, as owner, and
Glimcher Properties Limited Partnership, as Manager, and Glimcher Development
Corporation, as Services Provider.
1

 
Exhibits
 
A          Organizational Chart
B           Form of Tenant Notice
 
Schedules
 
A          Property
B           Exception Report
C           Unfunded Obligations
D           Rent Roll
E            Material Agreements
 
 
 
 
 
-iv-
 

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
This Loan Agreement (this "Agreement") is dated June 21, 2011 and is between
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership,
as lender (together with its successors and assigns, including any lawful holder
of any portion of the Indebtedness, as hereinafter defined, "Lender"), and ATC
GLIMCHER, LLC, a Delaware limited liability company, as borrower (together with
its permitted successors and assigns, "Borrower").
 
RECITALS
 
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as Ashland Town Center in
Ashland, Kentucky.
 
Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Note and executes and delivers the other Loan Documents.
 
In consideration of the premises and the agreements, provisions and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, Lender and Borrower agree as follows:
 
DEFINITIONS
 
(a)           When used in this Agreement, the following capitalized terms have
the following meanings:
 
"Account Collateral" means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.
 
"Agreement" means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified.
 
"ALTA" means the American Land Title Association, or any successor thereto.
 
"Alteration" means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.
 
"Annual Budget" means a capital and operating expenditure budget for the
Property prepared by Borrower and specifying amounts sufficient to operate and
maintain the Property at a standard at least equal to that maintained on the
Closing Date.
 
"Appraisal" means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).
 
 
LOAN AGREEMENT - Page 1

--------------------------------------------------------------------------------

 
 
"Approved Annual Budget" has the meaning set forth in Section 5.17.
 
"Approved Management Agreement" means that certain Management Agreement, dated
as of the Closing Date, between Borrower and the initial Approved Property
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith with the consent of Lender, and any
other management agreement that is approved by Lender and with respect to which
the Rating Condition is satisfied, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith with the
consent of Lender.
 
"Approved Property Manager" means collectively, Glimcher Properties Limited
Partnership, as manager, and Glimcher Development Corporation, as services
provider, or any other management company approved by Lender in its sole
discretion and with respect to which the Rating Condition is satisfied, in each
case unless and until Lender requests the termination of that management company
pursuant to Section 5.10(d).
 
"Assignment" has the meaning set forth in Section 9.7(b).
 
"Assumption" has the meaning set forth in Section 2.2.
 
"Bankruptcy Code" has the meaning set forth in Section 7.1(d).
 
"Basic Carrying Costs Escrow Account" has the meaning set forth in
Section 3.4(a).
 
"Belks Reserve Account" has the meaning set forth in Section 3.9(a).
 
"Blocked Account" has the meaning set forth in Section 3.1(b).
 
"Blocked Account Agreement" has the meaning set forth in Section 3.1(b).
 
"Blocked Account Bank" means an Eligible Institution at which a Blocked Account
is maintained.
 
"Borrower" has the meaning set forth in the first paragraph of this Agreement.
 
"Budgeted Operating Expenses" means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses for such calendar month in the
then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower's actual Operating Expenses for such month, except that during
the continuance of a Trigger Period such greater amount, excluding amounts spent
on Non-Discretionary Items, may in no event exceed 105% of the amount specified
in clause (i), with no individual budget line item exceeding 110% of the amount
set forth in the then-applicable Approved Annual Budget with respect to such
line item for such month, in each case without the prior written consent of
Lender, not to be unreasonably withheld or delayed.
 
"Business Day" means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer's collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
 
 
LOAN AGREEMENT - Page 2

--------------------------------------------------------------------------------

 
 
"Capital Expenditure" means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.
 
"Capital Expenditure Reserve Account" has the meaning set forth in
Section 3.6(a).
 
"Cash Management Account" has the meaning set forth in Section 3.1(a).
 
"Cash Management Agreement" has the meaning set forth in Section 3.1(a).
 
"Cash Management Bank" means a depository institution selected by Lender in
which Eligible Accounts may be maintained.  The initial Cash Management Bank
shall be Wells Fargo Bank, National Association.
 
"Casualty" means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.
 
"Cause" means, with respect to an Independent Director or Independent Manager,
(i) acts or omissions by such Independent Director or Independent Manager that
constitute systematic and persistent or willful disregard of such Independent
Director's or Independent Manager's duties, (ii) such Independent Director or
Independent Manager has been indicted or convicted for, any crime or crimes of
moral turpitude or dishonesty or for any violation of any Legal Requirements,
(iii) such Independent Director or Independent Manager no longer satisfies the
requirements set forth in the definition of "Independent Director" or
"Independent Manager", (iv) the fees charged for the services of such
Independent Director or Independent Manager are materially in excess of the fees
charged by the other providers of Independent Directors or Independent Managers
listed in the definition of "Independent Director" or "Independent Manager", (v)
if the Independent Director or Independent Manager fails to timely respond to a
request or inquiry from Borrower that involves the exercise of its duties within
thirty (30) days of receipt of written notice, provided any such request or
inquiry shall be accompanied by comprehensive and detailed information about the
proposed action and shall include the following in bold and capitalized type
that "INDEPENDENT DIRECTOR'S FAILURE TO RESPOND TO THE ENCLOSED REQUEST WITHIN
THIRTY (30) DAYS SHALL BE GROUNDS FOR INDEPENDENT DIRECTOR'S REMOVAL", provided
that if Independent Director or Independent Manager has reasonably requested any
additional information with respect to the exercise of its duties (and such
information is possessed by or available to Borrower), Borrower shall not have
the right to remove such party unless and until Borrower shall have delivered to
the Independent Director or Independent Manager such additional information and
granted at least ten (10) Business Days following the expiration of the
aforementioned 30-day period, or (vi) any other reason for which the prior
written consent of Lender shall have been obtained.
 
 
LOAN AGREEMENT - Page 3

--------------------------------------------------------------------------------

 
 
"Certificates" means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.
 
"Closing Date" means the date of this Agreement.
 
"Closing Date NOI" means $5,020,537.00.
 
"Code" means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
"Collateral" means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property (including
any Defeasance Collateral) in respect of which Lender is granted a Lien under
the Loan Documents, and all proceeds thereof.
 
"Collateral Accounts" means, collectively, the Cash Management Account, any
Blocked Account, the Loss Proceeds Account, the Basic Carrying Costs Escrow
Account, the TI/LC Reserve Account, the Capital Expenditure Reserve Account, the
Belks Reserve Account, the Excess Cash Flow Reserve Account, the Unfunded
Obligations Account and the Environmental Escrow Account.
 
"Condemnation" means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.
 
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.
 
"Control" of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise ("Controlled" and "Controlling" each have the meanings correlative
thereto).
 
"Cooperation Agreement" means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
 
"Damages" to a party means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys' fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise.
 
 
LOAN AGREEMENT - Page 4

--------------------------------------------------------------------------------

 
 
"DBRS" means DBRS, Inc. or its applicable affiliate.
 
"Debt" means, with respect to any Person, without duplication:
 
(i)            all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;
 
(ii)           all letters of credit issued for the account of such Person and
all unreimbursed amounts drawn thereunder;
 
(iii)          all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions that are not yet due and payable;
 
(iv)          all Contingent Obligations of such Person;
 
(v)           all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;
 
(vi)          all contractual indemnity obligations of such Person; and
 
(vii)         any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
 
"Default" means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
 
"Default Interest" means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes at their respective Default Rates
exceeds the amount of interest that would have accrued on the Notes at their
respective Interest Rates.
 
"Default Rate" means, with respect to any Note, five percent (5%) per annum in
excess of the interest rate otherwise applicable to such Note hereunder;
provided that, if the foregoing would result in an interest rate in excess of
the maximum rate permitted by applicable law, the Default Rate shall be limited
to the maximum rate permitted by applicable law.
 
"Defeasance Borrower" has the meaning set forth in Section 2.1(b).
 
 
LOAN AGREEMENT - Page 5

--------------------------------------------------------------------------------

 
 
"Defeasance Collateral" means obligations that are either the direct obligations
of, or are fully guaranteed by the full faith and credit of, the United States
of America and are not subject to prepayment, call or early redemption, or, in
the sole and absolute discretion of Lender, such other obligations that are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended.
 
"Defeasance Pledge Agreement" has the meaning set forth in Section 2.1(a)(iii).
 
"Defease" means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1 and to cause the Note to be assumed by a
Defeasance Borrower in accordance herewith; and the terms "Defeased" and
"Defeasance" have meanings correlative to the foregoing.
 
"Environmental Holdback Amount " means $40,000.00.
 
"Eligible Account" means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.
 
"Eligible Institution" means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1
by S&P, Prime-1 by Moody's and/or F-1 by Fitch and whose long-term senior
unsecured debt obligations are rated at least A- by S&P, A by Fitch and A2 by
Moody's and whose deposits are insured by the FDIC or (ii) with respect to which
the Rating Condition is satisfied.
 
"Embargoed Person" has the meaning set forth in Section 4.39.
 
"Engineering Report" means a structural and seismic engineering report or
reports (including a "probable maximum loss" calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.
 
"Environmental Claim" means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or the Property arising out of, based on, in connection
with, or resulting from (i) the actual or alleged presence, Use or Release of
any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.
 
"Environmental Escrow Account" has the meaning set forth in Section 3.7(a).
 
"Environmental Indemnity" means that certain environmental indemnity agreement
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
 
 
LOAN AGREEMENT - Page 6

--------------------------------------------------------------------------------

 
 
"Environmental Laws" means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the
environment.  The term "Environmental Law" includes, but is not limited to, the
following statutes, as amended, any successors thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act.  The term
"Environmental Law" also includes, but is not limited to, any present and future
federal state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.
 
"Environmental Reports" means "Phase I Environmental Site Assessments" as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, "Phase II Environmental
Site Assessments"), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity, including the Phase II referenced in Section 5.2(b)
herein.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
"ERISA Affiliate," at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.
 
"Event of Default" has the meaning set forth in Section 7.1.
 
"Excess Cash Flow Reserve Account" has the meaning set forth in Section 3.10(a).
 
 
LOAN AGREEMENT - Page 7

--------------------------------------------------------------------------------

 
 
"Exception Report" means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.
 
"Fiscal Quarter" means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
 
"Fiscal Year" means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.
 
"Fitch" means Fitch, Inc. and its successors.
 
"Force Majeure" means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that, with respect to
any of such circumstances, for the purposes of this Agreement, (1) any period of
Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.
 
"Form W-8BEN" means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.
 
"Form W-8ECI" means Form W-8ECI (Certificate of Foreign Person's Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
 
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied.
 
"Governmental Authority" means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
 
"Guaranty" means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
 
"Hazardous Substances" means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the indoor or outdoor
environment or the presence of which on, in or under the Property is prohibited
or requires investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them.
 
 
LOAN AGREEMENT - Page 8

--------------------------------------------------------------------------------

 
 
"Increased Costs" has the meaning set forth in Section 1.4(d).
 
"Indebtedness" means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Notes or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Notes
or any of the other Loan Documents.
 
"Indemnified Liabilities" has the meaning set forth in Section 9.19(b).
 
"Indemnified Parties" has the meaning set forth in Section 9.17.
 
"Independent Director" or "Independent Manager" of any corporation or limited
liability company means an individual who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional independent directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an affiliate of Borrower and that provides professional independent
directors, independent managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as a member of
the board of directors or board of managers or otherwise of such corporation or
limited liability company and is not, and has never been, and will not while
serving as Independent Director or Independent Manager be, any of the following:
 
(i)           a member (other than an independent, non-economic "springing"
member), partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
affiliates (other than as an independent director or manager of an affiliate of
such corporation or limited liability company that is not in the direct chain of
ownership of such corporation or limited liability company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent director or manager is employed by a company that routinely
provides professional independent directors or managers);
 
(ii)           a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or affiliates in the
ordinary course of business);
 
 
LOAN AGREEMENT - Page 9

--------------------------------------------------------------------------------

 
 
(iii)           a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or
 
(iv)           a Person that controls (whether directly, indirectly or
otherwise) any of (i), (ii) or (iii) above.
 
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a Single-Purpose Entity affiliated with the corporation or limited
liability company in question shall not be disqualified from serving as an
Independent Director or Independent Manager of such corporation or limited
liability company, provided that the fees that such natural person earns from
serving as Independent Director or Independent Manager of affiliates of such
corporation or limited liability company in any given year constitute in the
aggregate less than five percent of such natural person's annual income for that
year.  The same natural persons may not serve as Independent Directors or
Independent Managers of a corporation or limited liability company and, at the
same time, serve as Independent Directors or Independent Managers of an
equityholder or member of such corporation or limited liability company.
 
"Initial Interest Rate" means 4.90% per annum.
 
"Insurance Requirements" means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.
 
"Interest Accrual Period" means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period.  Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.
 
"Interest Rate" means (i) with respect to the initial Note, the Initial Interest
Rate, and (ii) with respect to each Note resulting from the bifurcation of the
initial Note into multiple Notes pursuant to Section 1.1(c), the per annum
interest rate of such Note as determined by Lender in accordance with such
Section.
 
"Lease" means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or thereafter entered into by Borrower, in each case pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification or
amendment thereof, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
 
 
LOAN AGREEMENT - Page 10

--------------------------------------------------------------------------------

 
 
"Leasing Commissions" means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm's-length written brokerage agreements, provided that the
commissions payable pursuant thereto are commercially reasonable based upon the
then current brokerage market for property of a similar type and quality to the
Property in the geographic market in which the Property is located.
 
"Legal Requirements" means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws) affecting Borrower, Sponsor, the
Property or any other Collateral or any portion thereof or the construction,
ownership, use, alteration or operation thereof, or any portion thereof (whether
now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto.
 
"Lender" has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.
 
"Letter of Credit" means an irrevocable, unconditional, freely transferable,
clean sight draft letter of credit in the amount of $750,000.00, or any
replacement thereof in accordance with the terms hereof, which Letter of Credit
shall meet the requirements set forth below:
 
(i)            Issued by KeyBank or another Eligible Institution with offices in
the United States.
 
(ii)           To the extent Lender should assign this Agreement or the other
Loan Documents, Borrower shall cause the Letter of Credit to be effectively
assigned to the assignee of such Loan Documents or shall cause the Letter of
Credit to be reissued to such assignee all within ten (10) Business Days'
request of Lender for Borrower to do so.  All expenses whatsoever relative to
the assignment or reissuance of such Letter of Credit shall be paid by
Borrower.  Any such assignment or reissuance must be undertaken in the form and
pursuant to an arrangement acceptable to Lender, in Lender's sole discretion and
otherwise consistent with the terms hereof.  To the extent Borrower should fail
to timely cause the Letter of Credit to be reissued or assigned as required
hereinabove, Lender (or is successor) may, but shall not be obligated to, draw
upon the Letter of Credit and deposit the cash proceeds therefrom into the Belks
Reserve Account.
 
(iii)           If the issuer of the Letter of Credit:  (1) becomes insolvent,
(2) commences on its own behalf or is otherwise the subject of a bankruptcy,
insolvency, receivership or similar proceedings, (3) ceases to exist, (4) is no
longer an deemed an Eligible Institution; or (5) becomes subject to a reasonable
determination by Lender that such issuer's insolvency is imminent, Borrower will
deliver to Lender a replacement Letter of Credit satisfying all of the
requirements described above within five (5) Business Days of the date the
insolvency is known, the bankruptcy or similar proceeding is filed, the
cessation occurs, the issuer is no longer deemed an Eligible Institution or
Lender gives Borrower notice that Lender has determined that such issuer's
insolvency is imminent.  If the Borrower fails to timely deliver such
replacement Letter of Credit, Lender (or its successor) may, but shall not be
obligated to, draw upon the Letter of Credit and deposit such funds into the
Belks Reserve Account.
 
 
LOAN AGREEMENT - Page 11

--------------------------------------------------------------------------------

 
 
(iv)           The Letter of Credit (and any replacement or substitution
therefor) shall be replaced by a new substitute Letter of Credit satisfying all
of the requirements described above on or before thirty (30) days prior to its
expiry and, failing such timely replacement, may be drawn upon by Lender with
such funds being deposited into the Belks Reserve Account and handled and/or
disbursed in accordance with the terms therefor.
 
(v)            The Letter of Credit shall be held by Lender as additional
security for the Loan.  If there is an Event of Default under the Loan
Documents, Lender (or its successor) may, but shall not be obligated to, draw
upon the Letter of Credit and, at Lender's election, immediately apply such
amount against the Loan or deposit such funds into the Belks Reserve Account.
 
(vi)           The Letter of Credit is solely for the protection of Lender and
entails no responsibility on Lender's part beyond application of the funds drawn
thereunder in accordance with the terms hereof.  Borrower itself shall be under
no reimbursement obligation to the issuer of the Letter of Credit, as all such
obligations to reimburse the issuer in the event Lender draws upon the Letter of
Credit shall be the sole responsibility of Borrower's principals, members,
shareholders or partners, or Sponsor.
 
"Lender 80% Determination" means a reasonable determination by Lender that,
based on a current or updated appraisal, a broker's price opinion or other
written determination of value using a commercially reasonable valuation method
satisfactory to Lender, the fair market value of the Property securing the Loan
at the time of such determination (but excluding any value attributable to
property that is not an interest in real property within the meaning of
section 860G(a)(3)(A) of the Code) is at least 80% of the Loan's adjusted issue
price within the meaning of the Code.
 
"Lien" means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics',
materialmen's and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).
 
"Loan" has the meaning set forth in Section 1.1(a).
 
"Loan Amount" means $42,075,000.00.
 
 
LOAN AGREEMENT - Page 12

--------------------------------------------------------------------------------

 
 
"Loan Documents" means this Agreement, the Note, the Security Instrument (and
related financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, any Blocked
Account Agreement, the Cooperation Agreement, the Guaranty, any Defeasance
Pledge Agreement and all other agreements, instruments, certificates and
documents necessary to effectuate the granting to Lender of first-priority Liens
on the Collateral or otherwise in satisfaction of the requirements of this
Agreement or the other documents listed above, as all of the aforesaid may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance herewith.
 
"Lockout Period" means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third (3rd)
anniversary of the Closing Date and (ii) the second anniversary of the date on
which the entire Loan (including any subordinated interest therein) has been
Securitized pursuant to a Securitization or series of Securitizations.
 
"Loss Proceeds" means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys' fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).
 
"Loss Proceeds Account" has the meaning set forth in Section 3.3(a).
 
"Loss Proceeds Threshold" means (x) at any time Borrower is Controlled by
Sponsor or a Person meeting the requirements under clause (ii) of the definition
of "Qualified Equityholder", $1,000,000 and (y) at any other time, $500,000.
 
"Major Lease" means any Lease that (i) when aggregated with all other Leases at
the Property with the same Tenant (or affiliated Tenants), and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 10,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of the Property, (iii) is with an affiliate of Borrower as Tenant,
or (iv) is entered into during the continuance of an Event of Default.
 
"Material Adverse Effect" means a material adverse effect upon (i) the ability
of Borrower or Sponsor to perform, or of Lender to enforce, any material
provision of any Loan Document, (ii) the enforceability of any material
provision of any Loan Document, or (iii) the value, Net Operating Income, use or
enjoyment of the Property or the operation or occupancy thereof.
 
"Material Agreements" means (x) each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $50,000 per annum or
that cannot be terminated by Borrower without cause upon 60 days' notice or less
without payment of a termination fee, or that is with an affiliate of Borrower,
and (y) any reciprocal easement agreement, declaration of covenants, condominium
documents, ground lease, parking agreement or other material Permitted
Encumbrance.
 
 
LOAN AGREEMENT - Page 13

--------------------------------------------------------------------------------

 
 
"Material Alteration" means any Alteration to be performed by or on behalf of
Borrower at the Property that (a) is reasonably likely to have a Material
Adverse Effect, (b) is reasonably expected to cost in excess of $2,000,000, as
determined by an independent architect, or (c) is reasonably expected to permit
(or is reasonably likely to induce) any Tenant to terminate its Lease or abate
rent.
 
"Maturity Date" means the Payment Date in July, 2021, or such earlier date as
may result from acceleration of the Loan in accordance with this Agreement.
 
"Minimum Balance" has the meaning set forth in Section 3.2(a).
 
"Monthly Capital Expenditure Reserve Amount" means $7,959.07.
 
"Monthly TI/LC Amount" means $20,833.33.
 
"Moody's" means Moody's Investors Service, Inc. and its successors.
 
"Net Operating Income" means, with respect to any Test Period, the excess of
(i) Operating Income for such Test Period, minus (ii) Operating Expenses for
such Test Period.
 
"Nonconsolidation Opinion" means the opinion letter, dated the Closing Date,
delivered by Borrower's counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.
 
"Non-Discretionary Items" has the meaning set forth in Section 5.17.
 
"Note(s)" means that certain promissory note, dated as of the Closing Date, made
by Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by multiple Notes in accordance with Section 1.1(c) and as otherwise
assigned (in whole or in part), amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
 
"OFAC List" means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States.  The OFAC List
currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.
 
"Officer's Certificate" means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer's knowledge.  Each Officer’s Certificate required in
connection with a disbursement from a Collateral Account (or any other reserve
required by the Loan Documents) shall contain a statement that, to the best of
such officer’s knowledge, all conditions precedent to such disbursement required
by the Loan Documents have been satisfied.
 
 
LOAN AGREEMENT - Page 14

--------------------------------------------------------------------------------

 
 
"Operating Expenses" means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower during
such period, determined in accordance with GAAP; provided, however, that such
expenses shall not include (i) depreciation, amortization or other non-cash
items (other than expenses that are due and payable but not yet paid),
(ii) interest, principal or any other sums due and owing with respect to the
Loan, (iii) income taxes or other taxes in the nature of income taxes,
(iv) Capital Expenditures, or (v) equity distributions.
 
"Operating Income" means, for any period, all operating income of Borrower from
the Property during such period, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease that is not a Qualifying
Lease, (iii) any revenue attributable to a Lease to the extent it is paid more
than 30 days prior to the due date, (iv) any interest income from any source,
(v) any repayments received from any third party of principal loaned or advanced
to such third party by Borrower, (vi) any proceeds resulting from the Transfer
of all or any portion of such Property, (vii) sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any government or
governmental agency, (viii) Termination Fees, and (ix) any other extraordinary
or non-recurring items.
 
"Participation" has the meaning set forth in Section 9.7(b).
 
"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
 
"Payment Date" means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.
 
"Permits" means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses and
rights, obtained from any Governmental Authority or private Person concerning
ownership, operation, use or occupancy of the Property).
 
"Permitted Debt" means:
 
(i)            the Indebtedness;
 
(ii)           tenant allowances and Capital Expenditure costs required under
Leases or otherwise permitted to be incurred under the Loan Documents that are
paid on or prior to the date when due;
 
 
LOAN AGREEMENT - Page 15

--------------------------------------------------------------------------------

 
 
(iii)           debt incurred in the ordinary course of Borrower's business to
finance equipment and other personal property used on the Property, the removal
of which would not materially damage any of the improvements thereon or
materially impair the value of such improvements, provided that such debt does
not in the aggregate exceed 2.0% of the Loan Amount, is not evidenced by a
promissory note executed by Borrower, is non-recourse to Borrower, and is not
secured by any property other than the item of equipment or personal property so
financed; and
 
(iv)           Trade Payables not represented by a note, customarily paid by
Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding, which are incurred in the ordinary course of Borrower's ownership
and operation of the Property, in amounts reasonable and customary for similar
properties and not exceeding 2.0% of the Loan Amount in the aggregate.
 
"Permitted Encumbrances" means:
 
(i)             the Liens created by the Loan Documents;
 
(ii)            all Liens and other matters specifically disclosed on Schedule B
of the Qualified Title Insurance Policy;
 
(iii)           Liens, if any, for Taxes not yet delinquent;
 
(iv)           mechanics', materialmen's or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no foreclosure of
such Lien has been commenced and provided further that either (a) each such Lien
is released or discharged of record or fully insured over by the title insurance
company issuing the Qualified Title Insurance Policy within forty-five (45) days
after Borrower shall have received notice of its creation, or (b) Borrower
deposits with Lender, by the expiration of such 45-day period, an amount equal
to one hundred twenty-five percent (125%) of the dollar amount of such Lien or a
bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien; and
 
(v)           rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement.
 
"Permitted Investments" means the following, subject to the qualifications
hereinafter set forth:
 
(i)            direct obligations of, or obligations fully and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
 
(ii)           federal funds, unsecured certificates of deposit, time deposits,
banker's acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1
by Moody's (and if the term is between one and three months A1 by Moody's) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies, and that
(a) is at least "adequately capitalized" (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000;
 
 
LOAN AGREEMENT - Page 16

--------------------------------------------------------------------------------

 
 
(iii)          deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);
 
(iv)           commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody's
(and if the term is between one and three months A1 by Moody's) by each of the
Rating Agencies and having a maturity of not more than 90 days;
 
(v)           any money market funds that (a) has substantially all of its
assets invested continuously in the types of investments referred to in
clause (i) above, (b) has net assets of not less than $5,000,000,000, and
(c) has a rating of AAAm or AAAm-G from S&P, Aaa by Moody's and the highest
rating obtainable from Fitch; and
 
(vi)           such other investments as to which the Rating Condition has been
satisfied.
 
Notwithstanding the foregoing, "Permitted Investments" (i) shall exclude any
security with the Standard & Poor's "r" symbol (or any other Rating Agency's
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
"strips"; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment.  Interest on Permitted
Investments may either be fixed or variable, and any variable interest must be
tied to a single interest rate index plus a single fixed spread (if any), and
move proportionately with that index.  No Permitted Investments shall require a
payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity.  All Permitted Investments
shall mature or be redeemable upon the option of the holder thereof on or prior
to the earlier of (x) three months from the date of their purchase or (y) the
Business Day preceding the day before the date such amounts are required to be
applied hereunder.
 
"Person" means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
 
"Plan Assets" means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.
 
 
LOAN AGREEMENT - Page 17

--------------------------------------------------------------------------------

 
 
"Policies" has the meaning set forth in Section 5.15(b).
 
"Prepayment Period" means the final four (4) Interest Accrual Periods prior to
the Maturity Date.
 
"Prime Rate" means the "prime rate" published in the "Money Rates" section of
The Wall Street Journal.  If The Wall Street Journal ceases to publish the
"prime rate," then Lender shall select an equivalent publication that publishes
such "prime rate," and if such "prime rate" is no longer generally published or
is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall reasonably select a comparable interest rate index.
 
"Principal Indebtedness" means the principal balance of the Loan outstanding
from time to time.
 
"Prior Loan" has the meaning set forth in Section 4.17(c).
 
"Prohibited Change of Control" means the occurrence of either or both of the
following:  (i) the failure of Borrower or Sponsor to be Controlled by one or
more Qualified Equityholders (individually or collectively), or (ii) the failure
of the Single-Purpose Equityholder (if any) to be Controlled by the same
Qualified Equityholders that Control Borrower.
 
"Prohibited Pledge" has the meaning set forth in Section 7.1(f).
 
"Property" means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property owned by
Borrower and encumbered by the Security Instrument, together with all rights
pertaining to such property.
 
"Qualified Equityholder" means (i) Sponsor, (ii) Glimcher Realty Trust, or
(iii) a bank, saving and loan association, investment bank, insurance company,
trust company, commercial credit corporation, pension plan, pension fund or
pension advisory firm, mutual fund, government entity or plan, real estate
company, real estate investment trust, investment fund or an institution
substantially similar to any of the foregoing, provided in each case under this
clause (iii) that such Person (x) has total assets (in name or under management)
in excess of $1,000,000,000.00 and (except with respect to a pension advisory
firm or similar fiduciary) capital/statutory surplus or shareholder's equity in
excess of $250,000,000.00 (in both cases, exclusive of the Property), and (y) is
regularly engaged in the business of owning and operating comparable properties
in similar or larger metropolitan areas, or (iv) any other Person approved by
Lender with respect to which the Rating Condition is satisfied.
 
"Qualified Successor Borrower" means a Single-Purpose Entity that is Controlled
by one or more Qualified Equityholders.
 
 
LOAN AGREEMENT - Page 18

--------------------------------------------------------------------------------

 
 
"Qualified Survey" means current ALTA land title surveys of the Property,
certified to Borrower, the title company issuing the Qualified Title Insurance
Policy and Lender and their respective successors and assigns, in form and
substance reasonably satisfactory to Lender.
 
"Qualified Title Insurance Policy" means an ALTA extended coverage mortgagee's
title insurance policy in form and substance reasonably satisfactory to Lender.
 
"Qualifying Lease" means all Leases other than (i) Leases to a Tenant that is in
monetary default under its Lease related to the non-payment of required base
rent or is the subject of bankruptcy or similar insolvency proceedings (to the
extent that such Tenant has not assumed such Lease in bankruptcy), and (ii)
Leases to a Tenant that is not in occupancy at the Property and not open for
business at the Property; provided, however, if any Tenant or its wholly-owned
parent has a minimum credit rating of "BBB" by S&P or the equivalent rating from
Fitch and Moody's), such Tenant may no longer be in occupancy and open for
business at the Property and its Lease shall still be deemed a Qualifying Lease
to the extent there is not a violation of condition (i) immediately above.
 
"Rating Agency" shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody's, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated and
continue to rate any of the Certificates.
 
"Rating Condition" means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if all or any portion of the Loan has not been Securitized pursuant
to a Securitization rated by the Rating Agencies, then "Rating Condition" shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
Securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its sole discretion.  No Rating
Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied.  Lender shall have the right in its sole
discretion to waive a Rating Condition requirement with respect to any Rating
Agency that Lender determines has declined to review the applicable proposal.
 
"Regulatory Change" means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
 
"Release" with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).
 
 
LOAN AGREEMENT - Page 19

--------------------------------------------------------------------------------

 
 
"Rent Roll" has the meaning set forth in Section 4.14(a).
 
"Revenues" means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.
 
"S&P" means Standard & Poor's Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
 
"Securitization" means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term "Securitize" and "Securitized"
have meanings correlative to the foregoing.
 
"Securitization Vehicle" means the issuer of Certificates in a Securitization of
the Loan.
 
"Security Instrument" means that certain mortgage, assignment of rents and
leases, collateral assignment of property agreements, security agreement and
fixture filing encumbering the Property, executed by Borrower as of the Closing
Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
 
"Service" means the Internal Revenue Service or any successor agency thereto.
 
"Servicer" means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan.  If at any time no entity
is so appointed, the term "Servicer" shall be deemed to refer to Lender.
 
"Single Member LLC" means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.
 
 
LOAN AGREEMENT - Page 20

--------------------------------------------------------------------------------

 
 
"Single-Purpose Entity" means a Person that (a) was formed under the laws of the
State of Delaware solely for the purpose of acquiring and holding (i) an
ownership interest in the Property (or, if applicable, Defeasance Collateral),
or (ii) in the case of a Single-Purpose Equityholder, an ownership interest in
the Borrower (or, if applicable, Defeasance Collateral), (b) does not engage in
any business unrelated to (i) the Property (or, if applicable, Defeasance
Collateral), or (ii) in the case of a Single-Purpose Equityholder, its ownership
interest in the Borrower (or, if applicable, Defeasance Collateral), (c) does
not have any assets other than those related to (i) its interest in the Property
(or, if applicable, Defeasance Collateral), or (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in the Borrower (or, if
applicable, Defeasance Collateral), (d) does not have any Debt other than, in
the case of Borrower, Permitted Debt, (e) maintains books, accounts, records,
financial statements, stationery, invoices and checks that are separate and
apart from those of any other Person (except that such Person's financial
position, assets, results of operations and cash flows may be included in the
consolidated financial statements of an affiliate of such Person in accordance
with GAAP, provided that any such consolidated financial statements shall
contain a note indicating that such Person and its affiliates are separate legal
entities and maintain records, books of account separate and apart from any
other Person), (f) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (g) holds itself out as
being a Person separate and apart from each other Person and not as a division
or part of another Person, (h) conducts its business in its own name (except for
services rendered under a management agreement with an affiliate, so long as the
manager, or equivalent thereof, under such management agreement holds itself out
as an agent of such Person), (i) exercises reasonable efforts to correct any
known misunderstanding actually known to it regarding its separate identity, and
maintains an arm's-length relationship with its affiliates, (j) pays its own
liabilities out of its own funds (including the salaries of its own employees)
and reasonably allocates any overhead that is shared with an affiliate,
including paying for shared office space and services performed by any officer
or employee of an affiliate, (k) maintains a sufficient number of employees in
light of its contemplated business operations, (l) conducts its business so that
the assumptions made with respect to it that are contained in the
Nonconsolidation Opinion shall at all times be true and correct in all material
respects, (m) maintains its assets in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person, (n) observes all applicable entity-level formalities
in all material respects, (o) does not commingle its assets with those of any
other Person and holds such assets in its own name, (p) does not assume,
guarantee or become obligated for the debts of any other Person, and does not
hold out its credit as being available to satisfy the obligations or securities
of others, (q) does not acquire obligations or securities of its shareholders,
members or partners, (r) does not pledge its assets for the benefit of any other
Person and does not make any loans or advances to any Person, (s) maintains
adequate capital in light of its contemplated business operations, (t) has two
(2) Independent Directors or Independent Managers, as appropriate, on its board
of directors or board of managers or otherwise, or, in the case of a limited
partnership, has a Single-Purpose Equityholder with two Independent Directors or
Independent Managers, as appropriate, on such Single-Purpose Equityholder's
board of directors or board of managers, and has organizational documents that
prohibit replacing any Independent Director or Independent Manager without Cause
and without giving at least two Business Days' prior written notice to Lender
(except in the case of the death, legal incapacity, or involuntary non-collusive
resignation of an Independent Director or Independent Manager, in which case no
prior notice to Lender or the Rating Agencies shall be required in connection
with the replacement of such Independent Director or Independent Manager with a
new Independent Director or Independent Manager that is provided by any of the
companies listed in the definition of "Independent Director" or "Independent
Manager"), (u) has by-laws or an operating agreement, or, in the case of a
limited partnership, has a Single-Purpose Equityholder with by-laws or an
operating agreement, which provides that, for so long as the Loan is
outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:
 
 
LOAN AGREEMENT - Page 21

--------------------------------------------------------------------------------

 
 
(i)            the dissolution, liquidation, consolidation, merger or sale of
all or substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of the Borrower);
 
(ii)           the engagement by such Person (and, in the case of a
Single-Purpose Equityholder, the engagement by the Borrower) in any business
other than the acquisition, development, management, leasing, ownership,
maintenance and operation of the Property and activities incidental thereto
(and, in the case of a Single-Purpose Equityholder, activities incidental to the
acquisition and ownership of its interest in the Borrower);
 
(iii)          the filing, or consent to the filing, of a bankruptcy or
insolvency petition, any general assignment for the benefit of creditors or the
institution of any other insolvency proceeding, or the seeking or consenting to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors or Independent Managers
(and, in the case of a Single-Purpose Equityholder, in respect of the Borrower
without the affirmative vote of both of such Single-Purpose Equityholder's
Independent Directors or Independent Managers); and
 
(iv)           any amendment or modification of any provision of its (and, in
the case of a Single-Purpose Equityholder, the Borrower's) organizational
documents relating to qualification as a "Single-Purpose Entity",
 
and (v) if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event (other than a permitted equity
transfer) that causes its sole member to cease to be a member while the Loan is
outstanding, at least one of its Independent Directors or Independent Managers
shall automatically be admitted as the sole member of the Single Member LLC and
shall preserve and continue the existence of the Single Member LLC without
dissolution.
 
"Single-Purpose Equityholder" means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and
(z) serves as the general partner or managing member of Borrower.
 
"Specialty Leases" means (i) special lease agreements or licenses having a term
of no more than 36 months pursuant to which Borrower has the unilateral right to
terminate the term thereof upon notice of 60 days or less to the occupant,
lessee or licensee thereunder, and (ii) special lease agreements or licenses
having a term of no more than 13 months pursuant to which Borrower has the
unilateral right to terminate the term thereof upon notice of 30 days or less to
the occupant, lessee or licensee thereunder.
 
"Sponsor" means Glimcher Properties Limited Partnership, a Delaware limited
partnership.
 
"Subordination of Property Management Agreement" means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
 
 
LOAN AGREEMENT - Page 22

--------------------------------------------------------------------------------

 
 
"Taxes" means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.
 
"Tenant" means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
 
"Tenant Improvements" means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant's Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant's Lease.
 
"Tenant Notice" has the meaning set forth in Section 3.1(b).
 
"Termination Fee" has the meaning set forth in Section 3.5(d).
 
"Test Period" means each 12-month period ending on the last day of a Fiscal
Quarter.
 
"TI/LC Reserve Account" has the meaning set forth in Section 3.5(a).
 
"TI/LC Threshold Amount" means $750,000.00, excluding any deposits of
Termination Fees in the TI/LC Reserve Account.
 
“TPH” has the meaning set forth in Section 5.2(b).
 
 “TPH Remediation” has the meaning set forth in Section 5.2(b).
 
"Trade Payables" means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.
 
"Transaction" means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
 
"Transfer" means (i) with respect to the Collateral, the sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, transfer or other
whole or partial conveyance of all or any portion of the Property or any other
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Property or the subjecting of any portion of the Property to restrictions on
transfer; except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer, and (ii) with respect to
the Borrower, the sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, transfer or other whole or partial conveyance of any direct
or indirect interest in Borrower (or its managing member or general partner, as
applicable) or the right to receive cash distributions from Borrower.
 
 
LOAN AGREEMENT - Page 23

--------------------------------------------------------------------------------

 
 
"Treasury Constant Yield" means the arithmetic mean of the rates published as
"Treasury Constant Maturities" as of 5:00 p.m., New York time, for the five (5)
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date on which the Casualty or Condemnation occurred, as shown on
the USD screen of Reuters (or such other page as may replace that page on that
service, or such other page or replacement therefor on any successor service),
or if such service is not available, the Bloomberg Service (or any successor
service), or if neither Reuters nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for "On the Run" U.S. Treasury obligations with maturities
corresponding to the fourth (4th) Payment Date prior to the scheduled Maturity
Date.  If no such maturity shall so exactly correspond, yields for the two most
closely corresponding published maturities shall be calculated pursuant to the
foregoing sentence and the Treasury Constant Yield shall be interpolated or
extrapolated (as applicable) from such yields on a straight-line basis
(rounding, in the case of relevant periods, to the nearest month).
 
"Trigger Level" means Closing Date NOI times eighty-five percent (85.0%).
 
"Trigger Period" means any of the following:
 
(a)           any period from (i) the conclusion of any Test Period during which
Net Operating Income is less than the Trigger Level, to (ii) the conclusion of
the second of any two Test Periods ending in consecutive Fiscal Quarters
thereafter during each of which Test Periods Net Operating Income is equal to or
greater than the Trigger Level;
 
(b)           if the financial reports required under Sections 5.12 and 5.13 are
not delivered to Lender as and when required hereunder, a Trigger Period shall
be deemed to have commenced and be ongoing, unless and until such reports are
delivered and they indicate that, in fact, no Trigger Period is ongoing;
 
(c)           to the extent a portion of the Note has been recast into a
mezzanine loan as provided in the Mortgage Loan Cooperation Agreement of even
date herewith entered by Borrower and Sponsor for the benefit of Lender, any
period during which there is a continuing Event of Default in relation to the
mezzanine loan;
 
(d)           any period from (i) the date that the tenant doing business as
Belk Women's gives notice of its intent to vacate its leased premises or
otherwise goes "dark" during the period of time under its Lease that it could
otherwise give notice of its intention to vacate (either event causing the
Trigger Period described under this subsection (d) being sometimes hereinafter
referred to as a "Belks Trigger Event") and the failure of Borrower within ten
(10) Business Days to deposit either $750,000.00 cash in the Belks Reserve
Account or a Letter of Credit in the face amount of $750,000.00, to (ii) the
date that the entirety of leased premises which was vacated is subject to one or
more bona fide Leases on substantially similar terms with a minimum primary term
equivalent to the remaining primary term set forth in the current Lease with
Belk Women's, unless otherwise approved by Lender, and (y) such replacement
tenant(s) have actually paid normal monthly rental (and such payment not being
in the form of abatement or free rent periods) for a minimum of two (2)
consecutive calendar months, which payment shall be evidenced by cancelled
checks or other documentation reasonably acceptable to Lender, and (z) such
tenants shall have executed and delivered to Lender estoppel certificates on a
form required under their respective Leases, confirming that such tenants are in
occupancy and paying rent, that the landlord’s work required under the terms of
the respective Lease has been substantially completed, that any tenant
allowances or similar sums required to be paid by the landlord under the Lease
shall have been paid to the tenant, and that the tenant is not aware of any
defaults existing with respect to such Lease.
 
 
LOAN AGREEMENT - Page 24

--------------------------------------------------------------------------------

 
 
"Unfunded Obligations" means the items described in Schedule C.
 
"Unfunded Obligations Account" has the meaning set forth in Section 3.8(a).
 
"Unfunded Obligations Amount" means $85,895.00.
 
"Use" means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
 
"U.S. Person" means a United States person within the meaning of
Section 7701(a)(30) of the Code.
 
"U.S. Tax" means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.
 
"Waste" means any material abuse or destructive use (whether by action or
inaction) of the Property.
 
"Yield Maintenance Premium" shall mean, with respect to any payment of principal
(or any portion thereof) after acceleration of the Loan following the occurrence
of an Event of Default, the product of:
 
(A)           a fraction whose numerator is the amount so paid and whose
denominator is the outstanding principal balance of the Loan before giving
effect to such payment, times
 
(B)           the excess of (1) the sum of the respective present values,
computed as of the date of such prepayment, of the remaining scheduled payments
of principal and interest with respect to the Loan (assuming no prepayments or
acceleration of the Loan), determined by discounting such payments to the date
on which such payments are made at the Treasury Constant Yield, over (2) the
outstanding principal balance of the Loan on such date immediately prior to such
payment;
 
 
LOAN AGREEMENT - Page 25

--------------------------------------------------------------------------------

 
 
 
provided that the Yield Maintenance Premium shall not be less than 3% of the
amount prepaid.

 
The calculation of the Yield Maintenance Premium shall be made by Lender and
shall, absent manifest error, be final, conclusive and binding upon all parties.
 
(b)           Rules of Construction.  All references to sections, schedules and
exhibits are to sections, schedules and exhibits in or to this Agreement unless
otherwise specified.  Unless otherwise specified:  (i) all meanings attributed
to defined terms in this Agreement shall be equally applicable to both the
singular and plural forms of the terms so defined, (ii) "including" means
"including, but not limited to", (iii) "mortgage" means a mortgage, deed of
trust, deed to secure debt or similar instrument, as applicable, and "mortgagee"
means the secured party under a mortgage, deed of trust, deed to secure debt or
similar instrument and (iv) the words "hereof," "herein," "hereby," "hereunder"
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision, article, section or
other subdivision of this Agreement.  All accounting terms not specifically
defined in this Agreement shall be construed in accordance with GAAP, as the
same may be modified in this Agreement.
 
ARTICLE I
 
GENERAL TERMS
 
1.1           The Loan.
 
(a)           On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the "Loan") in an amount equal
to the Loan Amount.  The Loan shall initially be represented by a single Note
that shall bear interest as described in this Agreement at a per annum rate
equal to the Initial Interest Rate.
 
(b)           The Loan shall be secured by the Collateral pursuant to the
Security Instrument and the other Loan Documents.
 
(c)           Lender shall have the right at any time, at Lender's sole
discretion, to replace the initial Note with two or more replacement Notes, and
the holder of each replacement Note shall similarly have the right at any time,
at such holder's sole discretion, to replace its Note with two or more
replacement Notes.  Each replacement Note shall be in the form of the Note so
replaced, but for its principal amount and Interest Rate.  The principal amount
of each Note shall be determined by the applicable holder in its sole
discretion, provided that the initial sum of the principal amounts of the
replacement Notes shall equal the then-outstanding principal balance of the
Notes that are so replaced.  The Interest Rate of each replacement Note shall be
determined by the applicable holder in its sole discretion, provided that the
initial weighted average of such Interest Rates, weighted on the basis of the
principal balances of the respective Notes, shall initially equal the Interest
Rate of the Note so replaced.  Borrower shall execute and return to Lender each
such Note within two (2) Business Days after Borrower's receipt of an execution
copy thereof, and Borrower's failure to do so within such time period shall, at
Lender's election, constitute an Event of Default if, after the expiration of
the aforesaid two (2) Business Day period, Lender gives written notice to
Borrower and Borrower fails to execute and return to Lender each such Note
within two (2) additional Business Days.  Borrower hereby authorizes and
appoints Lender as its attorney-in-fact to execute such replacement Notes on
Borrower's behalf should Borrower fail to do so.  The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term of this Agreement.  Borrower hereby ratifies
all actions that such attorney shall lawfully take or cause to be taken in
accordance with this Section 1.1(c).  If requested by Lender, and at Lender’s
expense (other than Borrower’s legal fees, which shall be the responsibility of
Borrower), Borrower shall deliver to Lender, together with such replacement
Notes, an opinion of counsel with respect to the due authorization and
enforceability of such replacement Notes and confirming that the delivery of
such replacement Notes does not alter the conclusions reached in the legal
opinions delivered to Lender at Closing.
 
 
LOAN AGREEMENT - Page 26

--------------------------------------------------------------------------------

 
 
1.2           Interest and Principal.
 
(a)           On each Payment Date, Borrower shall pay to Lender a constant
monthly payment of $223,303.27, which amount shall be applied first toward the
payment of interest on each Note for the applicable Interest Accrual Period at
the applicable Interest Rate (except that in each case, interest shall be
payable on the Indebtedness, including due but unpaid interest, at the Default
Rate with respect to any portion of such Interest Accrual Period falling during
the continuance of an Event of Default, in which case the monthly payment shall
be increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes pro rata in
accordance with their then outstanding principal balances.  Notwithstanding the
foregoing, on the Closing Date, Borrower shall pay interest from and including
the Closing Date through the end of the first Interest Accrual Period, in lieu
of making such payment on the first Payment Date following the Closing Date
(unless the Closing Date falls on a Payment Date, in which case, no interest
will be collected on the Closing Date, and Borrower shall make the payment
required pursuant to this Section 1.2(a) commencing on the first Payment Date
following the Closing Date).  Interest payable hereunder shall be computed on
the basis of a 360-day year and the actual number of days elapsed in the related
Interest Accrual Period.
 
(b)           No prepayments of the Loan shall be permitted except for
(i) prepayments resulting from Casualty or Condemnation as described in
Section 5.16(f), and (ii) a prepayment of the Loan in whole (but not in part)
during the Prepayment Period on not less than 30 days prior written notice;
provided that any prepayment hereunder shall be accompanied by all interest
accrued on the amount prepaid, plus, to the extent the prepayment is made on a
date other than a Payment Date, the amount of interest that would have accrued
thereon if the Loan had remained outstanding through the end of the Interest
Accrual Period in which such prepayment occurs, plus all other amounts then due
under the Loan Documents.  For purposes of subsection (b)(ii) if the Payment
Date on which Borrower plans to prepay the Loan is not a Business Day, Borrower
may prepay the Loan on the immediately preceding Business Day.  Borrower's
notice of prepayment shall create an obligation of Borrower to prepay the Loan
as set forth therein, but may be rescinded with five days' written notice to
Lender (subject to payment of any reasonable out-of-pocket costs and expenses
resulting from such rescission).  In addition, Defeasance shall be permitted
after the expiration of the Lockout Period as described in Section 2.1.  The
entire outstanding principal balance of the Loan, together with interest through
the end of the applicable Interest Accrual Period and all other amounts then due
under the Loan Documents, shall be due and payable by Borrower to Lender on the
Maturity Date.
 
 
LOAN AGREEMENT - Page 27

--------------------------------------------------------------------------------

 
 
(c)           If all or any portion of the Principal Indebtedness is paid to
Lender following acceleration of the Loan after the occurrence of an Event of
Default, Borrower shall pay to Lender an amount equal to the applicable Yield
Maintenance Premium.  Amounts received in respect of the Indebtedness during the
continuance of an Event of Default shall be applied toward interest, principal
and other components of the Indebtedness (in such order as Lender shall
determine) before any such amounts are applied toward payment of Yield
Maintenance Premiums, with the result that Yield Maintenance Premiums shall
accrue as the Principal Indebtedness is repaid but no amount received from
Borrower shall constitute payment of a Yield Maintenance Premium until the
remainder of the Indebtedness shall have been paid in full.  Borrower
acknowledges that (i) a prepayment will cause damage to Lender; (ii) the Yield
Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender's
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender's and Borrower's reasonable estimate of Lender's damages from
the prepayment and is not a penalty.
 
(d)           Any payments of interest and/or principal not paid when due
hereunder shall bear interest at the applicable Default Rate and, in the case of
all payments due hereunder other than the repayment of the Principal
Indebtedness on the Maturity Date or on any other earlier date as a result of an
acceleration of the Loan, when paid, shall be accompanied by a late fee in an
amount equal to the lesser of five percent of such unpaid sum and the maximum
amount permitted by applicable law in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.
 
1.3           Method and Place of Payment.  Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 11:00 a.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender.  Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day.  Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made.  If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender's sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes, in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
 
1.4           Taxes; Regulatory Change.
 
(a)           Borrower agrees to indemnify Lender against any present or future
stamp, documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.
 
 
LOAN AGREEMENT - Page 28

--------------------------------------------------------------------------------

 
 
(b)           If Borrower is required by law to withhold or deduct any amount
from any payment hereunder in respect of any U.S. Tax, Borrower shall withhold
or deduct the appropriate amount, remit such amount to the appropriate
Governmental Authority and pay to each Person to whom there has been an
Assignment or Participation of the Loan and who is not a U.S. Person such
additional amounts as are necessary in order that the net payment of any amount
due to such non-U.S. Person hereunder after deduction for or withholding in
respect of any U.S. Tax imposed with respect to such payment (or in lieu
thereof, payment of such U.S. Tax by such non-U.S. Person), will not be less
than the amount stated in this Agreement to be then due and payable; except that
the foregoing obligation to pay such additional amounts shall not apply (i) to
any assignee that has not complied with the obligations contained in
Section 9.7(c), (ii) to any U.S. Taxes imposed solely by reason of the failure
by such Person (or, if such Person is not the beneficial owner of the relevant
Loan, such beneficial owner) to comply with applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections with the United States of
America of such Person (or beneficial owner, as the case may be) if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes; or (iii) with
respect to any Person who is a fiduciary or partnership or other than the sole
beneficial owner of such payment, to any U.S. Tax imposed with respect to
payments made under any Note to a fiduciary or partnership to the extent that
the beneficial owner or member of the partnership would not have been entitled
to the additional amounts if such beneficial owner or member of the partnership
had been the holder of the Note.
 
(c)           Within 30 days after paying any amount from which it is required
by law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to such non-U.S. Person satisfactory
evidence of such deduction, withholding or payment (as the case may be).
 
(d)           If, as a result of any Regulatory Change, any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with, Lender or any holder of all or a portion of the
Loan is imposed, modified or deemed applicable and the result is to increase the
cost to such Lender or such holder of making or holding the Loan, or to reduce
the amount receivable by Lender or such holder hereunder in respect of any
portion of the Loan by an amount deemed by Lender or such holder to be material
(such increases in cost and reductions in amounts receivable, "Increased
Costs"), then Borrower agrees that it will pay to Lender or such holder upon
Lender's or such holder's request such additional amount or amounts as will
compensate Lender and/or such holder for such Increased Costs to the extent that
such Increased Costs are reasonably allocable to the Loan.  Lender will notify
Borrower in writing of any event occurring after the Closing Date that will
entitle Lender or any holder of the Loan to compensation pursuant to this
Section 1.4(d) as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  If such Lender shall fail to notify
Borrower of any such event within 90 days following the end of the month during
which such event occurred, then Borrower's liability for any amounts described
in this Section incurred by such Lender as a result of such event shall be
limited to those attributable to the period occurring subsequent to the 90th day
prior to the date upon which such Lender actually notified Borrower of the
occurrence of such event.  Notwithstanding the foregoing, in no event shall
Borrower be required to compensate Lender or any holder of the Loan for any
portion of the income or franchise taxes of Lender or such holder, whether or
not attributable to payments made by Borrower.  If a Lender requests
compensation under this Section 1.4(d), Borrower may, by notice to Lender,
require that such Lender furnish to Borrower a statement setting forth in
reasonable detail the basis for requesting such compensation and the method for
determining the amount thereof.
 
 
LOAN AGREEMENT - Page 29

--------------------------------------------------------------------------------

 
 
1.5           Release.  Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower's election and at
Borrower's sole cost and expense:  (a) release and discharge all Liens on all
Collateral securing payment of the Indebtedness (subject to Borrower's
obligation to pay any associated fees and expenses), including all balances in
the Collateral Accounts; or (b) assign such Liens (and the Loan Documents) to a
new lender designated by Borrower.  Any release or assignment provided by Lender
pursuant to this Section 1.5 shall be without recourse, representation or
warranty of any kind.
 
ARTICLE II
 
DEFEASANCE, ASSUMPTION AND TRANSFER
 
2.1           Defeasance.
 
(a)           On any date after the expiration of the Lockout Period, provided
no Event of Default is then continuing and subject to the notice requirement
described in Section 2.1(c), Borrower may obtain the release of the Collateral
(other than the Defeasance Collateral) from the Liens of the Loan Documents upon
the payment to Lender of all sums then due under the Loan Documents and the
delivery of the following to Lender:
 
(i)           Defeasance Collateral sufficient to provide payments on or prior
to, and in any event as close as possible to, all successive Payment Dates prior
to the commencement of the Prepayment Period in an amount sufficient to make all
payments of interest and principal due hereunder, including the then outstanding
Principal Indebtedness, on the first Payment Date in the Prepayment Period or
such other Payment Date in the Prepayment Period as Borrower shall elect;
 
(ii)           written confirmation from an independent certified public
accounting firm reasonably satisfactory to Lender that such Defeasance
Collateral is sufficient to provide the payments described in clause (i) above;
 
(iii)           a security agreement, in form and substance reasonably
satisfactory to Lender, creating in favor of Lender a first priority perfected
security interest in such Defeasance Collateral (a "Defeasance Pledge
Agreement");
 
 
LOAN AGREEMENT - Page 30

--------------------------------------------------------------------------------

 
 
(iv)           an opinion of counsel for Borrower, in form and substance
reasonably satisfactory to Lender and delivered by counsel reasonably
satisfactory to Lender, opining that (1) the Defeasance Pledge Agreement has
been duly authorized and is enforceable against Borrower in accordance with its
terms and that Lender has a perfected first priority security interest in such
Defeasance Collateral; and (2) if the Loan has been Securitized, the Defeasance
(including the assumption pursuant to Section 2.1(b)) does not cause a tax to be
imposed on the Securitization Vehicle or, if the Securitization Vehicle is a
REMIC, does not cause any portion of the Loan to cease to be a "qualified
mortgage" within the meaning of section 860G(a)(3) of the Code; and (3) the
Defeasance does not constitute a "significant modification" of the Loan under
Section 1001 of the Code;
 
(v)            if the Loan has been Securitized, the Rating Condition with
respect to such Defeasance shall have been satisfied;
 
(vi)           instruments reasonably satisfactory to Lender releasing and
discharging or assigning to a third party Lender's Liens on the Collateral
(other than the Defeasance Collateral);
 
(vii)          such other customary certificates, opinions, documents or
instruments as Lender and the Rating Agencies may reasonably request; and
 
(viii)          reimbursement for any costs and expenses incurred in connection
with this Section 2.1 (including Rating Agency and Servicer fees and expenses,
reasonable fees and expenses of legal counsel and any revenue, documentary stamp
or intangible taxes or any other tax or charge due in connection herewith).
 
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance at Borrower's sole cost
and expense.
 
(b)           At the time of the Defeasance, the Loan shall be assumed by a
bankruptcy-remote entity established or designated by by Borrower in accordance
with Lender's reasonable requirements and subject to Lender's reasonable
approval, to which Borrower shall transfer all of the Defeasance Collateral (a
"Defeasance Borrower").  Defeasance Borrower shall execute and deliver to Lender
an assumption agreement in form and substance reasonably satisfactory to Lender,
such Uniform Commercial Code financing statements as may be reasonably requested
by Lender and legal opinions of counsel reasonably acceptable to Lender that are
substantially equivalent to the opinions delivered to Lender on the Closing
Date, including new nonconsolidation opinions reasonably satisfactory to Lender
and satisfactory to the Rating Agencies; and Borrower and the Defeasance
Borrower shall deliver such other documents, certificates and legal opinions as
Lender shall reasonably request, in which event Borrower shall be completely
released and relieved of all of its obligations under the Loan Documents except
those obligations which by their terms survive the repayment of the Loan.
 
(c)           Borrower must give Lender and each Rating Agency at least 30 days'
(and not more than 60 days') prior written notice of any Defeasance under this
Section 2.1, specifying the date on which the Defeasance is to occur.  If such
Defeasance is not made on such date (x) Borrower's notice of Defeasance will be
deemed rescinded, and (y) Borrower shall on such date pay to Lender all
reasonable losses, costs and expenses suffered by Lender as a consequence of
such rescission.
 
 
LOAN AGREEMENT - Page 31

--------------------------------------------------------------------------------

 
 
(d)           Upon satisfaction of the requirements contained in this
Section 2.1, Lender will execute and deliver to Borrower such instruments,
prepared by Borrower and approved by Lender, as shall be necessary to release
the Property from the Liens of the Loan Documents.
 
2.2           Assumption.  At any time after the first (1st) anniversary of the
Closing Date, the initial Borrower shall have the right to contemporaneously
Transfer all of the Collateral to a Qualified Successor Borrower that will
assume all of the obligations of Borrower hereunder and under the other Loan
Documents (an "Assumption"), provided no Event of Default or material monetary
Default is then continuing or would result therefrom and the following
conditions are met to the reasonable satisfaction of Lender:
 
(i)            such Qualified Successor Borrower shall have executed and
delivered to Lender an assumption agreement (including an assumption of the
Security Instrument in recordable form, if requested by Lender), in form and
substance reasonably acceptable to Lender, evidencing its agreement to abide and
be bound by the terms of the Loan Documents and containing representations
substantially equivalent to those contained in Article IV (recast, as necessary,
such that representations that specifically relate to Closing Date are remade as
of the date of such assumption), and such other representations (and evidence of
the accuracy of such representations) as the Servicer shall reasonably request;
 
(ii)            such Uniform Commercial Code financing statements as may be
reasonably requested by Lender shall be filed;
 
(iii)           a party satisfactory to Lender in its sole discretion assumes
all obligations, liabilities, guarantees and indemnities of Sponsor and any
other guarantor under the Loan Documents pursuant to documentation satisfactory
to Lender (and upon such assumption by such party, Sponsor and any other such
guarantor shall be released from such obligations, liabilities, guarantees and
indemnities);
 
(iv)           such Qualified Successor Borrower shall have delivered to Lender
legal opinions of counsel reasonably acceptable to Lender that are equivalent to
the opinions delivered to Lender on the Closing Date, including new
nonconsolidation opinions that are reasonably satisfactory to Lender and
satisfactory to each of the Rating Agencies; and Borrower and the Qualified
Successor Borrower shall have delivered such other documents, certificates and
legal opinions, including REMIC matters, as Lender shall reasonably request;
 
(v)            such Qualified Successor Borrower shall have delivered to Lender
all documents reasonably requested by it relating to the existence of such
Qualified Successor Borrower and the due authorization of the Qualified
Successor Borrower to assume the Loan and to execute and deliver the documents
described in this Section 2.2, each in form and substance reasonably
satisfactory to Lender, including a certified copy of the applicable resolutions
from all appropriate persons, certified copies of the organizational documents
of the Qualified Successor Borrower, together with all amendments thereto, and
certificates of good standing or existence for the Qualified Successor Borrower
issued as of a recent date by its state of organization and each other state
where such entity, by the nature of its business, is required to qualify or
register;
 
 
LOAN AGREEMENT - Page 32

--------------------------------------------------------------------------------

 
 
(vi)            the Qualified Title Insurance Policy shall have been properly
endorsed to reflect the Transfer of the Property to the Qualified Successor
Borrower;
 
(vii)           after giving effect to the Assumption, the Property shall
continue to be managed by an Approved Property Manager;
 
(viii)          the Rating Condition shall have been satisfied with respect to
the legal structure of the successor borrower, the documentation of the
Assumption and the related legal opinions; and
 
(ix)             Borrower shall have paid to Lender a nonrefundable assumption
fee in an amount equal to one percent (1.0%) of the Principal Indebtedness, and
Borrower shall have reimbursed Lender for its reasonable out-of-pocket costs
and expenses incurred in connection with such Assumption.
 
2.3           Transfers of Interests in Borrower.
 
(a)           No Transfers of direct or indirect interests in Borrower shall be
permitted, except as provided in Section 2.3(b) and for the following:
 
(i)           after the first anniversary of the Closing Date, Transfers of
indirect interests in the Borrower for bona fide family and estate planning
purposes, which Transfers shall not require Lender’s consent or require the
payment of a fee, provided that (w) no Event of Default has occurred and is
continuing, (x) any such Transfer does not result in a Prohibited Change of
Control or an Event of Default under Sections 7.1(e) or 7.1(f), (y) if as a
result of any such Transfer any party shall acquire more than 49% of the direct
or indirect equity interest in Borrower or a Single-Purpose Equityholder,
Borrower shall deliver to Lender with respect to such new equityholder a new
non-consolidation opinion satisfactory to Lender and, if a Securitization has
occurred, the Rating Agencies, and (z) Borrower gives Lender notice of such a
Transfer and copies of all instruments effecting such Transfer within thirty
(30) days after the date of such Transfer;
 
(ii)           any involuntary Transfer of indirect interests in Borrower caused
by operation of law or the death of any partner, shareholder, joint venturer,
member or beneficial owner of a trust, or any direct or indirect legal or
beneficial owner of Borrower, which Transfers shall not require Lender’s consent
or require the payment of a fee, provided Borrower satisfies conditions (i)(x)
through (z) immediately above;
 
(iii)           after the two (2) month anniversary of the Closing Date,
Transfers of up to 49% of the limited partnership interests in Sponsor
(including the interests held by Glimcher Realty Trust), which Transfers shall
not require Lender’s consent or require the payment of a fee, provided that (w)
no Event of Default has occurred and is continuing, (x) any such Transfer does
not result in a Prohibited Change of Control or an Event of Default under
Sections 7.1(e) or 7.1(f), (y) if as a result of any such Transfer any party
shall acquire more than 49% of the direct or indirect equity interest in
Borrower or a Single-Purpose Equityholder, Borrower shall deliver to Lender with
respect to such new equityholder a new non-consolidation opinion satisfactory to
Lender and, if a Securitization has occurred, the Rating Agencies, and (z)
Borrower gives Lender at least ten (10) days advance notice of such a Transfer
and copies of all instruments effecting such Transfer;
 
 
LOAN AGREEMENT - Page 33

--------------------------------------------------------------------------------

 
 
(iv)           provided Borrower satisfies conditions (iii)(x) through (z)
immediately above, Transfers of direct or indirect ownership interests in
Sponsor, which Transfers shall not require Lender's consent or require the
payment of a fee, provided no party (other than Glimcher Realty Trust) may
acquire five percent (5.0%) or more of the limited partnership interests in
Sponsor until after the expiration of the two (2) month anniversary of the
Closing Date and cumulatively any permitted Transfers under subsections
2.3(a)(iii) and (iv) shall not exceed 49% of the limited partnership interests
in Sponsor;
 
(v)           Transfers of the stock in Glimcher Realty Trust, including,
without limitation, Transfers through a national securities exchange such as the
New York Stock Exchange, or in connection with the purchase of all of
substantially all of the stock in Glimcher Realty Trust by a Qualified
Equityholder, which Transfers shall not require Lender’s consent or require the
payment of a fee; and
 
(vi)          a transfer of any portion of the partnership interests in Sponsor
to a Qualified Equityholder that acquires all or substantially all of the assets
of Glimcher Realty Trust, which  transfer shall not require Lender’s consent or
require the payment of a fee.
 
(b)           In addition to the foregoing, at any time after the first
anniversary of the Closing Date, Transfers of indirect equity interests in
Borrower shall be permitted without Lender’s consent, subject to and conditioned
upon the following: (i) no Event of Default shall have occurred and be ongoing;
(ii) Borrower shall have provided Lender with at least ten Business Day’s prior
written notice of any such Transfer; (iii) for each such Transfer, Borrower
shall have paid to Lender a transfer fee in an amount equal to 1.0% of the
Principal Indebtedness, and Borrower shall have reimbursed Lender for its
reasonable out-of-pocket costs and expenses incurred in connection with such
Transfer; (iv) no such Transfer shall result in a Prohibited Change of Control
or an Event of Default under Sections 7.1(e) or 7.1(f); and (v) if as a result
of any such Transfer any party shall acquire more than 49% of the direct or
indirect equity interest in Borrower or a Single-Purpose Equityholder (x) a
party satisfactory to Lender in its sole discretion assumes all obligations,
liabilities, guarantees and indemnities of Sponsor and any other guarantor under
the Loan Documents pursuant to documentation satisfactory to Lender and (y)
Borrower shall have delivered to Lender with respect to such new equityholder a
new non-consolidation opinion satisfactory to Lender and, if a Securitization
has occurred, the Rating Agencies.
 
LOAN AGREEMENT - Page 34

--------------------------------------------------------------------------------

 
 
(c)           For so long as Sponsor shall continue to Control Borrower, Sponsor
shall be permitted at any time after the Closing Date, and without the payment
of a fee, to pledge up to 49% of the direct equity interests in Borrower as
security for Sponsor’s line of credit, provided that such line of credit is (i)
fully recourse to the Sponsor and (ii) secured by substantial assets of Sponsor
in addition to such pledge of direct equity interests in Borrower.
 
ARTICLE III
 
ACCOUNTS
 
3.1           Cash Management Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank a cash management account into
which income from the Property will be deposited (the "Cash Management
Account"), which account shall be owned by Borrower but remain under the sole
and exclusive control (as defined in the New York Uniform Commercial Code) of
Lender.  As a condition precedent to the closing of the Loan, Borrower shall
cause the Cash Management Bank to execute and deliver an agreement (as amended,
restated, replaced, supplemented or otherwise modified in accordance herewith, a
"Cash Management Agreement") that provides, inter alia, that no party other than
Lender and Servicer shall have the right to withdraw funds from the Cash
Management Account and that the Cash Management Bank shall comply with all
instructions and entitlement orders of Lender relating to the Cash Management
Account and the other Collateral Accounts, in each case, without the consent of
Borrower or any other Person.  The fees and expenses of the Cash Management Bank
shall be paid by Borrower.
 
(b)           Within five Business Days following the Closing Date, Borrower
shall deliver to each Tenant in the Property a written notice (a "Tenant
Notice") in the form of Exhibit B instructing that (i) all payments under the
Leases shall thereafter be transmitted by them directly to, and deposited
directly into, the Cash Management Account or a Blocked Account, and (ii) such
instruction may not be rescinded unless and until such Tenant receives from
Borrower or Lender a copy of Lender's written consent to such rescission.  Upon
request of Lender, Borrower shall send a copy of each such written notice to
Lender.  Borrower shall redeliver such notices to each Tenant until such time as
such Tenant complies therewith.  Borrower shall cause all cash Revenues relating
to the Property and all other money received by Borrower or the Approved
Property Manager with respect to the Property (other than tenant security
deposits held in accordance with Legal Requirements) to be deposited in the Cash
Management Account or a Blocked Account by the end of the first Business Day
following Borrower's or the Approved Property Manager's receipt
thereof.  "Blocked Account" means an Eligible Account maintained with a
financial institution satisfactory to Lender and Borrower that enters into a
blocked account agreement in form and substance satisfactory to Lender (as
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith, the "Blocked Account Agreement") satisfactory to Lender pursuant to
which such financial institution will remit, at the end of each Business Day,
all amounts contained therein to an account specified by Lender (Lender hereby
agreeing to specify the Cash Management Account so long as no Event of Default
has occurred and is then continuing).
 
 
LOAN AGREEMENT - Page 35

--------------------------------------------------------------------------------

 
 
(c)           Lender shall have the right at any time, upon not less than 30
days' prior written notice to Borrower, to replace the Cash Management Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Cash Management Agreement substantially
identical to the Cash Management Agreement executed at Closing.  In addition,
during the continuance of an Event of Default or if the Blocked Account Bank
fails to comply with the Blocked Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 30
days' prior written notice to Borrower, to replace the Blocked Account Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Blocked Account Agreement satisfactory
to Lender.
 
(d)           Borrower shall maintain at all times a Qualified Operating Expense
Account.  Borrower shall not permit any amounts unrelated to the Property to be
commingled with amounts on deposit in the Qualified Operating Expense Account
and, during a continuing Event of Default, shall cause all amounts payable with
respect to Operating Expenses for the Property to be paid from the Qualified
Operating Expense Account or the Cash Management Account (to the extent required
or permitted hereunder) and no other account.  Upon Lender’s request and
otherwise during a continuing Event of Default, Borrower shall deliver to Lender
the monthly bank statement related to such Qualified Operating Expense
Account.  Unless and until an Event of Default shall occur, Borrower shall have
direct access to, and shall be permitted to make withdrawals and equity
distributions from, the Qualified Operating Expense Account, without the consent
of Lender.  During the continuance of an Event of Default, all amounts contained
in the Qualified Operating Expense Account shall be remitted to the Cash
Management Account.
 
3.2           Distributions from Cash Management Account.
 
(a)           The Cash Management Agreement shall provide that the Cash
Management Bank shall remit to the Qualified Operating Expense Account, at the
end of each Business Day (or, at Borrower's election, on a less frequent basis),
the amount, if any, by which amounts then contained in the Cash Management
Account exceed the aggregate amount required to be paid to or reserved with
Lender on the next Payment Date pursuant hereto (the "Minimum Balance");
provided, however, that Lender shall terminate such remittances during the
continuance of an Event of Default or Trigger Period upon notice to the Cash
Management Bank.  Lender may notify the Cash Management Bank at any time of any
change in the Minimum Balance, with a copy of such notice provided to Borrower.
 
(b)           On each Payment Date, provided no Event of Default is continuing,
Lender shall transfer amounts from the Cash Management Account, to the extent
available therein, to make the following payments in the following order of
priority:
 
(i)            to the Basic Carrying Costs Escrow Account, the amounts then
required to be deposited therein pursuant to Section 3.4;
 
(ii)           to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);
 
 
LOAN AGREEMENT - Page 36

--------------------------------------------------------------------------------

 
 
(iii)           during the continuance of a Trigger Period, to the Qualified
Operating Expense Account, an amount equal to the Budgeted Operating Expenses
for the month in which such Payment Date occurs, provided that the amounts
disbursed to Borrower pursuant to this clause (iii) shall be used by Borrower
solely to pay Budgeted Operating Expenses for such month reduced by the amount,
if any, by which Budgeted Operating Expenses disbursed in the previous month
exceeded actual operating expenses for such month and provided further that no
amounts will be disbursed to Borrower in respect of the fees of the Approved
Property Manager to the extent such fees exceed three percent (3.0%) of
Operating Income;
 
(iv)           to the Capital Expenditure Reserve Account, the amounts required
to be deposited therein pursuant to Section 3.6;
 
(v)            to the TI/LC Reserve Account, any amount required to be deposited
therein pursuant to Section 3.5;
 
(vi)            if required by Section 3.9 below, during the continuance of a
Trigger Period caused solely by a Belks Trigger Event, an amount equal to
$62,500.00 to the Belks Reserve Account until the balance contained therein is
equal to $750,000.00;
 
(vii)           during the continuance of a Trigger Period caused by any event
other than a Belks Trigger Event, all remaining amounts to the Excess Cash Flow
Reserve Account; and
 
(viii)           if no Trigger Period is continuing, all remaining amounts, if
any, to such accounts as Borrower may direct.
 
(c)           If on any Payment Date the amount in the Cash Management Account
shall be insufficient to make all of the transfers described in
Section 3.2(b)(i) through (vi), Borrower shall deposit into the Cash Management
Account on such Payment Date the amount of such deficiency.  If Borrower shall
fail to make such deposit, the same shall constitute an Event of Default and, in
addition to all other rights and remedies provided for under the Loan Documents,
Lender may disburse and apply the amounts in the Collateral Accounts in
accordance with Section 3.11(c).
 
3.3           Loss Proceeds Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
depositing any Loss Proceeds (the "Loss Proceeds Account").
 
(b)           Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.
 
3.4           Basic Carrying Costs Escrow Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts payable by Borrower in respect of Taxes and insurance premiums
(the "Basic Carrying Costs Escrow Account").
 
 
LOAN AGREEMENT - Page 37

--------------------------------------------------------------------------------

 
 
(b)           On the Closing Date, the Basic Carrying Costs Escrow Account shall
be funded in an amount equal to the sum of (i) an amount sufficient to pay all
Taxes by the 30th day prior to the date they come due, assuming subsequent
monthly fundings on Payment Dates of 1/12 of projected annual Taxes, plus
(ii) an amount sufficient to pay all insurance premiums by the 30th day prior to
the date they come due, assuming subsequent monthly fundings on Payment Dates of
1/12 of projected annual insurance premiums.
 
(c)           On each subsequent Payment Date, an additional deposit shall be
made therein in an amount equal to the sum of:
 
(A)           1/12 of the Taxes that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months, plus
 
(B)           1/12 of the insurance premiums that Lender reasonably estimates,
based on information provided by Borrower, will be payable during the next
ensuing 12 months;
 
provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.
 
(d)           Borrower shall provide Lender with copies of all tax and insurance
bills relating to the Property promptly after Borrower's receipt
thereof.  Lender will apply amounts in the Basic Carrying Costs Escrow Account
toward the purposes for which such amounts are deposited therein.  In connection
with the making of any payment from the Basic Carrying Costs Escrow Account,
Lender may cause such payment to be made according to any bill, statement or
estimate procured from the appropriate public office or insurance carrier,
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof unless given written advance notice by Borrower of such
inaccuracy, invalidity or other contest.
 
(e)           If Lender so elects at any time, Borrower shall provide, at
Borrower's expense, a tax service contract for the term of the Loan issued by a
tax reporting agency reasonably acceptable to Lender.  If Lender does not so
elect, Borrower shall reimburse Lender for the cost of making annual tax
searches throughout the term of the Loan.
 
(f)           Notwithstanding the foregoing, Borrower shall not be required to
reserve funds in the Basic Carrying Costs Escrow Account in respect of insurance
premiums, so long as (i) no Event of Default has occurred and is continuing and
(ii) Borrower delivers evidence reasonably acceptable to Lender that the
insurance required hereunder is maintained under a blanket insurance policy
meeting the requirements set forth in Section 5.15 and that the applicable
insurance premiums for the policy year have been paid in full in advance.
 
 
LOAN AGREEMENT - Page 38

--------------------------------------------------------------------------------

 
 
3.5           TI/LC Reserve Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts in respect of Tenant Improvements and Leasing Commissions (the
"TI/LC Reserve Account").
 
(b)           On each Payment Date, to the extent the amount contained in the
TI/LC Reserve Account is less than the TI/LC Threshold Amount, there shall be
deposited into the TI/LC Reserve Account an amount equal to the Monthly TI/LC
Amount.
 
(c)           Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the TI/LC Reserve Account to reimburse
Borrower for Leasing Commissions and Tenant Improvement costs incurred by
Borrower in connection with a new Lease (or Lease extension) entered into in
accordance herewith, provided that:
 
(i)           Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;
 
(ii)           Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents as specified in
this Section 3.5 have been satisfied; and
 
(iii)          Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
(d)           Whenever a Lease covering 2,500 square feet or more of gross
leasable area is terminated, whether by buy-out, cancellation, default or
otherwise, and Borrower receives any payment, fee or penalty in respect of such
termination (a "Termination Fee"), Borrower shall promptly cause such
Termination Fee to be deposited into the TI/LC Reserve Account.  Provided no
Event of Default is continuing, (i) Lender shall disburse such Termination Fee
or portion thereof to Borrower at the written request of Borrower in respect of
Leasing Commissions and Tenant Improvement costs incurred by Borrower in
connection with a replacement Lease entered into in accordance with the terms of
this Agreement in respect of the space covered by such terminated Lease and
(ii) the remainder of such Termination Fee or portion thereof, if any, shall be
remitted to the Cash Management Account after the space covered by such
terminated Lease has been relet, the replacement Tenant is in occupancy and has
commenced paying rent under the replacement Lease and all Leasing Commissions
and Tenant Improvement costs relating to such space have been paid.
 
 
LOAN AGREEMENT - Page 39

--------------------------------------------------------------------------------

 
 
3.6           Capital Expenditure Reserve Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts in respect of Capital Expenditures (the "Capital Expenditure
Reserve Account").
 
(b)           On each Payment Date, there shall be deposited into the Capital
Expenditure Reserve Account an amount equal to the Monthly Capital Expenditure
Reserve Amount.
 
(c)           Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:
 
(i)            Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;
 
(ii)            Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents as specified in
this Section 3.6 have been satisfied; and
 
(iii)           Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
3.7           Environmental Escrow Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts anticipated to be required to complete the TPH Remediation
(the "Environmental Escrow Account").
 
(b)           On the Closing Date, Borrower shall deposit into the Environmental
Escrow Account, from the proceeds of the Loan, an amount equal to the
Environmental Holdback Amount.
 
(c)           Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Environmental Escrow Account to
reimburse Borrower for reasonable costs and expenses incurred in order to
complete the TPH Remediation, provided that
 
 
LOAN AGREEMENT - Page 40

--------------------------------------------------------------------------------

 
 
(i)            Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;
 
(ii)           Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents as specified in
this Section 3.7 have been satisfied; and
 
(iii)          Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
(d)           Upon the completion of the TPH Remediation, provided no Event of
Default or Trigger Period is then continuing, any amounts then remaining in the
Environmental Escrow Account shall promptly be remitted to Borrower and the
Environmental Escrow Account will no longer be maintained.
 
3.8           Unfunded Obligations Account.
 
(a)           On or prior to the Closing Date, if the Unfunded Obligations
Amount is greater than zero, Borrower shall establish and thereafter maintain
with the Cash Management Bank an account for the purpose of reserving for
Unfunded Obligations required to be funded by Borrower (the "Unfunded
Obligations Account").
 
(b)           On the Closing Date, Borrower shall deposit into the Unfunded
Obligations Account, from the proceeds of the Loan, an amount equal to the
Unfunded Obligations Amount.
 
(c)           Borrower shall perform its obligations in respect of the Unfunded
Obligations when and as due under the respective Leases or other applicable
agreements.  Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Unfunded Obligations Account to
reimburse Borrower for reasonable costs and expenses incurred in the performance
of Unfunded Obligations, provided that
 
(i)           Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;
 
(ii)           Borrower shall deliver to Lender an Officer's Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement and that all conditions
precedent to such disbursement required by the Loan Documents as specified in
this Section 3.8 have been satisfied; and
 
 
LOAN AGREEMENT - Page 41

--------------------------------------------------------------------------------

 
 
(iii)           Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
(d)           Upon payment or performance, as applicable, of the Unfunded
Obligations identified on any line on Schedule C, and provided no Event of
Default is then continuing, the remainder of the portion of the Unfunded
Obligations Account held for such line item (as shown adjacent to such line item
on Schedule C) shall promptly be remitted to Borrower and the Unfunded
Obligations Account will no longer be maintained.
 
3.9           Belks Reserve Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the deposit of
amounts required to be deposited therein in accordance with Section 3.2(b)(vi)
upon the occurrence of a "Trigger Period" caused solely by a Belks Trigger Event
(the "Belks Reserve Account").
 
(b)           (i) Borrower shall only be required to make monthly deposits into
the Belks Reserve Account as required by Section 3.2(b)(vi) to the extent
Borrower fails to either deposit a Letter of Credit in the face amount of Seven
Hundred Fifty Thousand and No/100 Dollars ($750,000.00), as required by
subsection (d) in the definition of the term "Trigger Period" or the cash
balance in the Belks Reserve Account is less than Seven Hundred Fifty Thousand
and No/100 Dollars ($750,000.00); (ii) if Borrower has deposited the Letter of
Credit with Lender and the Belks Reserve Account has a cash balance equal to or
greater than Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00),
Lender shall promptly release the Letter of Credit to Borrower; and (iii) should
Borrower otherwise be entitled to a release of all amounts that would be on
deposit in the Belks Reserve Account, Lender shall promptly release the Letter
of Credit to Borrower.
 
(c)           Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Belks
Reserve Account on the first Payment Date after Borrower delivers to Lender
evidence reasonably satisfactory to Lender establishing that no Trigger Period
is then continuing.
 
3.10           Excess Cash Flow Reserve Account.
 
(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the deposit of
amounts required to be deposited therein in accordance with Section 3.2(b)(vii)
as a result of the commencement of a "Trigger Period" for any events other than
a Belks Trigger Event (the "Excess Cash Flow Reserve Account").
 
(b)           Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Excess
Cash Flow Reserve Account on the first Payment Date after Borrower delivers to
Lender evidence reasonably satisfactory to Lender establishing that no Trigger
Period is then continuing.  Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b)(vii).
 
 
LOAN AGREEMENT - Page 42

--------------------------------------------------------------------------------

 
 
3.11           Account Collateral.
 
(a)           Borrower hereby grants a perfected first-priority security
interest in favor of Lender in and to the Account Collateral as security for the
Indebtedness, together with all rights of a secured party with respect
thereto.  Each Collateral Account shall be an Eligible Account under the sole
dominion and control of Lender and shall be in the name of Borrower, as pledgor,
and Lender, as pledgee.  Borrower shall have no right to make withdrawals from
any of the Collateral Accounts.  Funds in the Collateral Accounts shall not be
commingled with any other monies at any time.  Borrower shall execute any
additional documents that Lender in its reasonable discretion may require and
shall provide all other evidence reasonably requested by Lender to evidence or
perfect its first-priority security interest in the Account Collateral.  Funds
in the Collateral Account shall be invested at Lender's discretion only in
Permitted Investments, which Permitted Investments shall be credited to the
related Collateral Account.  All income and gains from the investment of funds
in the Collateral Accounts other than the Basic Carrying Costs Escrow Account
shall be retained in the Collateral Accounts from which they were
derived.  Unless otherwise required by applicable law, all income and gains from
the investment of funds in the Basic Carrying Costs Escrow Account shall be for
the account of Lender in consideration of its administration of such Collateral
Account, and Lender shall have the right at any time to cause the Cash
Management Bank to remit such amounts to Lender.  After the Loan and all other
Indebtedness have been paid in full, the Collateral Accounts shall be closed and
the balances therein, if any, shall be paid to Borrower.
 
(b)           The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.
 
(c)           During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan and the Notes, in such
sequence as Lender shall elect in its sole discretion, and/or toward the payment
of Property expenses.
 
3.12           Bankruptcy.  Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower's bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code.  If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower's bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender.  Borrower acknowledges that Lender does not
consent to Borrower's use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender.  Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.
 
 
LOAN AGREEMENT - Page 43

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS
 
Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:
 
4.1           Organization.
 
(a)           Borrower is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and Borrower has all power and authority under such laws
and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
 
(b)           Borrower has no subsidiaries and does not own any equity interest
in any other Person.
 
(c)           The organizational chart contained in Exhibit A is true and
correct as of the date hereof.
 
4.2           Authorization.  Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
 
4.3           No Conflicts.  Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will
(i) violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including
Regulation U, Regulation X or Regulation T), order, writ, judgment, injunction,
decree or permit applicable to it, (iii) violate or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, contract or other Material Agreement to which Borrower or
Sponsor is a party or by which Borrower or Sponsor may be bound, or (iv) result
in or require the creation of any Lien or other charge or encumbrance upon or
with respect to the Collateral in favor of any party other than Lender.
 
4.4           Consents.  No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.
 
 
LOAN AGREEMENT - Page 44

--------------------------------------------------------------------------------

 
 
4.5           Enforceable Obligations.  This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower's legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury.
 
4.6           No Default.  No Default or Event of Default will exist immediately
following the making of the Loan.
 
4.7           Payment of Taxes.  Borrower has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
all amounts of taxes due (including interest and penalties) except for taxes
that are not yet delinquent and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangible taxes) owing by it necessary to preserve the Liens in
favor of Lender.
 
4.8           Compliance with Law.  Borrower, the Property and the use thereof
comply in all material respects with all applicable Insurance Requirements and
Legal Requirements, including building and zoning ordinances and codes.  The
Property conforms to current zoning requirements (including requirements
relating to parking) and is neither an illegal nor a legal nonconforming
use.  Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority the violation of which could
adversely affect the Property or the condition (financial or otherwise) or
business of Borrower.  There has not been committed by or on behalf of Borrower
or, to the best of Borrower's knowledge, any other person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording any federal Governmental Authority or any state or local Governmental
Authority the right of forfeiture as against the Property or any portion thereof
or any monies paid in performance of its obligations under any of the Loan
Documents.  Neither Borrower nor Sponsor has purchased any portion of the
Property with proceeds of any illegal activity.
 
4.9           ERISA.  Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is or has
been required to maintain or contribute to, any employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code.  The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.
 
4.10           Investment Company Act.  Borrower is not an "investment company",
or a company "controlled" by an "investment company", registered or required to
be registered under the Investment Company Act of 1940, as amended.
 
 
LOAN AGREEMENT - Page 45

--------------------------------------------------------------------------------

 
 
4.11           No Bankruptcy Filing.  Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or
property.  Borrower does not have knowledge of any Person contemplating the
filing of any such petition against it.  During the ten year period preceding
the Closing Date, no petition in bankruptcy has been filed by or against
Borrower, Borrower's Single-Purpose Equityholder or Sponsor, or any affiliate of
Borrower, Borrower's Single-Purpose Equityholder or Sponsor, or any person who
owns or controls, directly or indirectly, ten percent or more of the beneficial
ownership interests of Borrower, Borrower's Single-Purpose Equityholder or
Sponsor.  Borrower has not received notice of any Tenant under a Major Lease
contemplating or having filed any of the foregoing actions.
 
4.12           Other Debt.  Borrower does not have outstanding any Debt other
than Permitted Debt.
 
4.13           Litigation.  There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now pending, and to the best of Borrower's
knowledge there are no such actions, suits, proceedings, arbitrations or
governmental investigations threatened against or affecting Borrower or the
Collateral, in each case, except as listed in the Exception Report (and none of
the matters listed in the Exception Report, even if determined against Borrower
or the Collateral, could reasonably be expected to result in a Material Adverse
Effect).
 
4.14           Leases; Material Agreements.
 
(a)           Borrower has delivered to Lender true, correct and complete copies
of all Leases.  No person has any possessory interest in the Property or right
to occupy the same except under and pursuant to the provisions of the
Leases.  The rent roll attached to this Agreement as Schedule D (the "Rent
Roll") is true, correct and complete as of the Closing Date.  Except as
indicated on the Rent Roll and/or the Exception Report, no security deposits are
being held by Borrower, no Tenant has any extension, renewal or termination
options, no Tenant or other party has any option, right of first refusal or
similar preferential right to purchase or lease all or any portion of the
Property, no fixed rent has been paid more than 30 days in advance of its due
date and no payments of rent are more than 30 days delinquent.
 
(b)           (i) Borrower is the sole owner of the entire lessor's interest in
the Leases, (ii) the Leases are valid and enforceable and in full force and
effect, (iii) all of the Leases are arm's-length agreements with bona fide,
independent third parties, (iv) except as indicated on the Rent Roll and/or the
Exception Report, all Revenues due under Leases have been paid in full or are
not more than thirty (30) days delinquent as of the date of the Rent Roll,
(v) the terms of all alterations, modifications and amendments to the Leases are
reflected in the written documents delivered to Lender prior to the Closing
Date, (vi) none of the Revenues reserved in the Leases have been assigned or
otherwise pledged or hypothecated (except such pledge or hypothecation that will
be fully terminated and released in connection with the filing and recordation
of the Security Instrument and except for the Liens contemplated pursuant to the
Loan Documents).
 
(c)           Except as indicated in Schedule C or contained in any tenant
estoppel certificate delivered to Lender prior to the Closing, the Leases are in
full force and effect and (i) neither Borrower nor, to Borrower's knowledge, any
other party under any Lease is in default in any material respect, (ii) there
exist no offsets or defenses to the payment of any portion of the Revenues,
(iii) except as indicated in Schedule C, all work to be performed by the
landlord under the Leases has been substantially performed, all Tenants have
accepted possession of their respective premises under the Leases, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant's obligations thereunder have been
satisfied, no Tenant has the right to require Borrower to perform or finance
Tenant Improvements or Material Alterations and no Leasing Commissions are owed
or would be owed upon the exercise of any Tenant's existing renewal or expansion
options, and Borrower has no other monetary obligation to any Tenant under any
Lease, and (iv) Borrower has received no notice from any Tenant challenging the
validity or enforceability of any Lease.
 
 
LOAN AGREEMENT - Page 46

--------------------------------------------------------------------------------

 
 
(d)           There are no Material Agreements except as described in
Schedule E.  Borrower has made available to Lender true and complete copies of
all Material Agreements.  Each Material Agreement has been entered into at arm's
length in the ordinary course of business by or on behalf of Borrower.  The
Material Agreements are in full force and effect and there are no defaults
thereunder by Borrower or, to Borrower's knowledge, any other party
thereto.  Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it or the Property is bound.
 
4.15           Full and Accurate Disclosure.  To Borrower's knowledge, no
statement of fact heretofore delivered by Sponsor or Borrower to Lender in
writing in respect of the Property or the Borrower contains any untrue statement
of a material fact or omits to state any material fact necessary to make
statements contained therein not misleading unless subsequently
corrected.  There is no fact, event or circumstance presently actually known to
Borrower that has not been disclosed to Lender which is reasonably likely to
result in a Material Adverse Effect.
 
4.16           Financial Condition.  All financial data concerning Borrower and
the Property heretofore provided to Lender fairly presents in accordance with
GAAP the financial position of Borrower and the Property in all material
respects, as of the date on which it was made, and does not omit to state any
fact necessary to make statements contained herein or therein not
misleading.  Since the delivery of such data, except as otherwise disclosed in
writing to Lender, there have occurred no changes or circumstances that have had
or are reasonably likely result in a Material Adverse Effect.
 
4.17           Single-Purpose Requirements.
 
(a)           Borrower is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents.  Borrower has never
(i) owned any property other than the Property and related personal property,
(ii) engaged in any business, except the ownership and operation of the Property
or (iii) had any material contingent or actual obligations or liabilities
unrelated to the Property.
 
 
LOAN AGREEMENT - Page 47

--------------------------------------------------------------------------------

 
 
(b)           Borrower has provided Lender with true, correct and complete
copies of (i) Borrower's current financial statements; and (ii) Borrower's
current operating agreement or partnership agreement, as applicable, together
with all amendments and modifications thereto.
 
(c)           Upon closing of the Loan, Borrower's sole member, Glimcher Ashland
Venture, LLC, shall have been fully released from any loan (other than the Loan)
secured by the Property or any of the Collateral (a "Prior Loan"), and
Borrower's sole member shall not have any continuing liability, actual or
contingent, for any Prior Loan, and no recourse whatsoever against any portion
of the Property shall be available to satisfy any Prior Loan under any
circumstances.
 
4.18           Use of Loan Proceeds.  No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any "margin stock" within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.  The Loan is solely for the business purpose of Borrower
or for distribution to Borrower's equityholders in accordance with Legal
Requirements.
 
4.19           Not Foreign Person.  Borrower is not a "foreign person" within
the meaning of Section 1445(f)(3) of the Code.
 
4.20           Labor Matters.  Borrower is not a party to any collective
bargaining agreements.
 
4.21           Title.  Borrower owns good, marketable and insurable title to the
Property and good and marketable title to the related personal property, to the
Collateral Accounts and to any other Collateral, in each case, to Borrower's
knowledge, free and clear of all Liens whatsoever except the Permitted
Encumbrances.  To Borrower's knowledge, the Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(i) a valid, perfected first priority Lien on the Property and the rents
therefrom, enforceable as such against creditors of and purchasers from Borrower
and subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant
to the Uniform Commercial Code of the State of Kentucky or Delaware) in and to
all personalty, all in accordance with the terms thereof, in each case subject
only to any applicable Permitted Encumbrances.  To Borrower's knowledge, the
Permitted Encumbrances do not and will not materially and adversely affect or
interfere with the value, or current use or operation, of the Property, or the
security intended to be provided by the Security Instrument or Borrower's
ability to repay the Indebtedness in accordance with the terms of the Loan
Documents.  Except as insured over by a Qualified Title Insurance Policy, to
Borrower's knowledge, there are no claims for payment for work, labor or
materials affecting the Property that are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents.  No creditor of
Borrower other than Lender has in its possession any goods that constitute or
evidence the Collateral.
 
4.22           No Encroachments.  Except as shown on the Qualified Survey, all
of the improvements on the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
property encroach upon the Property, and no easements or other encumbrances upon
the Property encroach upon any of the improvements, so as, in either case, to
adversely affect the value or marketability of the Property, except those that
are insured against by a Qualified Title Insurance Policy.
 
 
LOAN AGREEMENT - Page 48

--------------------------------------------------------------------------------

 
 
4.23           Physical Condition.
 
(a)           Except for matters set forth in the Engineering Reports, to
Borrower's best knowledge, the Property (including sidewalks, storm drainage
system, roof, plumbing system, HVAC system, fire protection system, electrical
system, equipment, elevators, exterior sidings and doors, irrigation system and
all structural components) is in good condition, order and repair in all
respects material to its use, operation or value.
 
(b)           Borrower is not aware of any material structural or other material
defect or damages in the Property, whether latent or otherwise.
 
(c)           Borrower has not received and is not aware of any other party's
receipt of notice from any insurance company or bonding company of any defects
or inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
 
4.24           Fraudulent Conveyance.  Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor.  Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents.  On the Closing Date, the
fair salable value of Borrower's aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower's probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations).  Borrower's
aggregate assets do not and, immediately following the making of the Loan and
the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
 
4.25           Management.  Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Property.  The
Approved Management Agreement is in full force and effect and there is no event
of default thereunder by any party thereto and no event has occurred that, with
the passage of time and/or the giving of notice would constitute a default
thereunder.
 
4.26           Condemnation.  No Condemnation has been commenced or, to
Borrower's knowledge, is contemplated with respect to all or any material
portion of the Property or for the relocation of roadways providing access to
the Property.
 
4.27           Utilities and Public Access.  The Property has adequate rights of
access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities necessary to the continued use and enjoyment of the Property as
presently used and enjoyed.
 
 
LOAN AGREEMENT - Page 49

--------------------------------------------------------------------------------

 
 
4.28           Environmental Matters.  Except as disclosed in the Environmental
Reports:
 
(i)           To Borrower's best knowledge, the Property is in compliance in all
material respects with all Environmental Laws applicable to the Property (which
compliance includes, but is not limited to, the possession of, and compliance
with, all environmental, health and safety permits, approvals, licenses,
registrations and other governmental authorizations required in connection with
the ownership and operation of the Property under all Environmental Laws).
 
(ii)           No Environmental Claim is pending with respect to the Property,
nor, to Borrower's knowledge, is any threatened, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower or the Property.
 
(iii)          To Borrower's knowledge, without limiting the generality of the
foregoing, there is not present at, on, in or under the Property, any Hazardous
Substances, PCB-containing equipment, asbestos or asbestos containing materials,
underground storage tanks or surface impoundments for any Hazardous Substance,
lead in drinking water (except in concentrations that comply with all
Environmental Laws), or lead-based paint.
 
(iv)          To Borrower's knowledge, there have not been and are no past,
present or threatened Releases of any Hazardous Substance from or at the
Property that are reasonably likely to form the basis of any Environmental
Claim, and, to Borrower's knowledge, there is no threat of any Release of any
Hazardous Substance migrating to the Property.
 
(v)           To Borrower's best knowledge, no Liens are presently recorded with
the appropriate land records under or pursuant to any Environmental Law with
respect to the Property and, to Borrower's best knowledge, no Governmental
Authority has been taking any action to subject the Property to Liens under any
Environmental Law.
 
(vi)          There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower in relation to the Property that have not been made available to
Lender.
 
4.29           Assessments.  There are no pending or, to Borrower's knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.  No extension of
time for assessment or payment by Borrower of any federal, state or local tax is
in effect.
 
 
LOAN AGREEMENT - Page 50

--------------------------------------------------------------------------------

 
 
4.30           No Joint Assessment.  Borrower has not suffered, permitted or
initiated the joint assessment of the Property (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Taxes that may be levied against such
other real property or personal property shall be assessed or levied or charged
to the Property as a single Lien.
 
4.31           Separate Lots.  For the Taxes applicable to the Property that are
due in 2011, the Property is part of one or more tax lots that includes real
property that is not part of the Collateral.  For the Taxes due in 2012,
separate tax parcels have been established as of the Closing Date and no portion
of the Property will be considered part of a tax lot that also includes any real
property that is not Collateral.
 
4.32           Permits; Certificate of Occupancy.  Borrower has obtained all
material Permits necessary for the present and contemplated use and operation of
the Property.  The uses being made of the Property are in conformity in all
material respects with the certificate of occupancy and/or Permits for the
Property and any other restrictions, covenants or conditions affecting the
Property.
 
4.33           Flood Zone.  None of the improvements on the Property is located
in an area identified by the Federal Emergency Management Agency or the Federal
Insurance Administration as a "100 year flood plain" or as having special flood
hazards (including Zones A and V), or, to the extent that any portion of the
Property is located in such an area, the Property is covered by flood insurance
meeting the requirements set forth in Section 5.15(a)(ii).
 
4.34           Security Deposits.  Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.
 
4.35           Acquisition Documents.  Borrower has delivered to Lender true and
complete copies of all material agreements and instruments under which Borrower
or any of its affiliates or the seller of the Property have remaining rights or
obligations in respect of Borrower's acquisition of the Property.
 
4.36           Insurance.  Borrower has obtained insurance policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement.  All premiums on such insurance policies required to be paid as of
the Closing Date have been paid for the current policy period.  Borrower has
not, and to Borrower's knowledge, no other Person,, has done, by act or
omission, anything that would impair the coverage of any such policy.
 
4.37           No Dealings.  Neither Borrower nor the Sponsor is aware of any
unlawful influence on the assessed value of the Property.
 
4.38           Estoppel Certificates.  Borrower has delivered to Lender true and
complete copies of (a) the form(s) of estoppel certificate heretofore sent by
Borrower or an Affiliate to every Tenant at the Property, and (b) each estoppel
certificate received back from any such Tenant prior to the Closing Date.
 
4.39           Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  (a) None of the funds or other assets of any of Borrower, any
Single-Purpose Equityholder or Sponsor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under federal law, including the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder, with the result that (i) the investment in any of
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly), is prohibited by law or (ii) the Loan is in violation
of law (any such person, entity or government, an "Embargoed Person"); (b) no
Embargoed Person has any interest of any nature whatsoever in any of Borrower,
any Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly), with the result that (i) the investment in any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly) is prohibited by law or (ii) the Loan is in violation of law,
(c) none of the funds of any of Borrower, any Single-Purpose Equityholder or
Sponsor, as applicable, have been derived from any unlawful activity with the
result that (i) the investment in any of Borrower, any Single-Purpose
Equityholder or Sponsor, as applicable (whether directly or indirectly) is
prohibited by law or (ii) the Loan is in violation of law, (d) to the best of
Borrower's knowledge, no Tenant at the Property is identified on the OFAC List
and (e) Borrower, any Single-Purpose Equityholder and Sponsor are in material
compliance with the PATRIOT Act.  Borrower has implemented procedures, and will
consistently apply those procedures throughout the term of the Loan, to ensure
the foregoing representations and warranties remain true and correct during the
term of the Loan.  Notwithstanding Section 4.40 to the contrary, the
representations and warranties contained in this Section 4.39 shall survive in
perpetuity.
 
 
LOAN AGREEMENT - Page 51

--------------------------------------------------------------------------------

 
 
4.40           Survival.  Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding.  All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.  On the date of any Securitization, on not less than three days'
prior written notice, Borrower shall deliver to Lender a certification
(x) confirming that all of the representations contained in this Agreement are
true and correct as of the date of such Securitization, or (y) otherwise
specifying any changes in or qualifications to such representations as of such
date as may be necessary to make such representations consistent with the facts
as they exist on such date.
 
ARTICLE V

 
AFFIRMATIVE COVENANTS
 
5.1           Existence.  Borrower and, if applicable, each Single-Purpose
Equityholder shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
Permits, franchises and other agreements necessary for the continued use and
operation of its business.  Borrower and, if applicable, each Single-Purpose
Equityholder shall deliver to Lender a copy of each amendment or other
modification to any of its organizational documents promptly after the execution
thereof.
 
 
LOAN AGREEMENT - Page 52

--------------------------------------------------------------------------------

 
 
5.2           Maintenance of Property.
 
(a)           Borrower shall cause the Property to be maintained in good and
safe working order and repair, reasonable wear and tear excepted, and in keeping
with the condition and repair of properties of a similar use, value, age, nature
and construction.  Borrower shall not use, maintain or operate the Property in
any manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto.  Subject to Section 6.13, without the prior written
consent of Lender, no improvements or equipment located at or on the Property
shall be removed, demolished or materially altered (except for replacement of
equipment in the ordinary course of Borrower's business with items of the same
utility and of equal or greater value and sales of obsolete equipment no longer
needed for the operation of the Property).  Subject to Section 6.13, Borrower
shall from time to time make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Property.  Borrower shall not make any change in the use of the Property that
would materially increase the risk of fire or other hazard arising out of the
operation of the Property, or do or permit to be done thereon anything that may
in any way impair the value of the Property in any material respect or the Lien
of the Security Instrument or otherwise cause or reasonably be expected to
result in a Material Adverse Effect.  Borrower shall not install or permit to be
installed on the Property any underground storage tank.  Borrower shall not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.
 
(b)           Within thirty (30) days after the Closing Date, Borrower shall
provide to Lender written evidence of the commencement by a independent
environmental auditor approved by Lender of the scope of work as recommended
pursuant to that certain Phase II Limited Subsurface Investigation dated June
13, 2011 prepared by EBI Consulting for the benefit of Lender, a copy of which
Borrower acknowledges it has received. Such scope of work relates to the
existing contamination of the soil and groundwater in the area to the east of
the leased premises occupied by the Tenant doing business as JCPenney's which
has shown levels of total petroleum hydrocarbons ("TPH") greater than the
Kentucky DEP Cleanup Standard for TPH of 500 mg/kg due to historical rail yard
operations on the Property.  Borrower shall thereafter, with reasonable due
diligence and in any event within one (1) year after the Closing Date, provide
the following to Lender, each of which shall be reasonably satisfactory to
Lender in its sole discretion: (i) evidence of additional testing and
investigation of the soil and groundwater in the identified area to determine
the extent of the TPH contamination, (ii) copies of all reports, testing results
and other information received by Borrower in conjunction therewith, (iii)
evidence of a managed closure from the Kentucky DEP of the contamination and the
institution of appropriate protections and covenants related to future
activities on the Property to restrict potential exposure to the contamination,
and (iv) an Officer's Certificate and other evidence required by Lender
confirming (x) the scope of work recommended by the Phase II has been completed
in accordance with the standards required by the applicable Governmental
Authority in the State of Kentucky, (y) all other requirements outlined herein
have been completed and (z) all associated expenses have been paid (items (i)
through (iv) immediately above are collectively referred to herein as the "TPH
Remediation").  To the extent the TPH Remediation is not completed within one
(1) year after the Closing Date despite Borrower's diligent efforts but is
susceptible of being cured, then Borrower shall have such additional time as is
reasonably necessary to complete the TPH Remediation, provided that (xx)
Borrower delivers written notice to Lender prior to the expiration of the one
(1) year period which notice shall include evidence reasonably satisfactory to
Lender of Borrower’s due diligent efforts and progress to complete the TPH
Remediation and (yy) thereafter, Borrower delivers evidence to Lender of
Borrower’s continued due diligent efforts and progress to complete the TPH
Remediation every six (6) months until the TPH Remediation has been completed.
 
 
LOAN AGREEMENT - Page 53

--------------------------------------------------------------------------------

 
 
5.3           Compliance with Legal Requirements.  Borrower shall comply with,
and shall cause the Property to comply with and be operated, maintained,
repaired and improved in compliance with, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower is
legally bound.
 
5.4           Impositions and Other Claims.  Borrower shall pay and discharge
all taxes, assessments and governmental charges levied upon it, its income and
its assets as and when such taxes, assessments and charges are due and payable,
as well as all lawful claims for labor, materials and supplies or otherwise,
subject to any rights to contest contained in the definition of Permitted
Encumbrances.  Borrower shall file all federal, state and local tax returns and
other reports that it is required by law to file.  If any law or regulation
applicable to Lender, any Note, any of the Collateral or the Security Instrument
is enacted that deducts from the value of property for the purpose of taxation
any Lien thereon, or imposes upon Lender the payment of the whole or any portion
of the taxes or assessments or charges or Liens required by this Agreement to be
paid by Borrower, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect the Security Instrument, the Indebtedness or Lender, then Borrower, upon
demand by Lender, shall pay such taxes, assessments, charges or Liens, or
reimburse Lender for any amounts paid by Lender.  If in the reasonable opinion
of Lender's counsel it would be unlawful to require Borrower to make such
payment or the making of such payment would result in the imposition of interest
beyond the maximum amount permitted by applicable Law, Lender may elect to
declare all of the Indebtedness to be due and payable one hundred fifty (150)
days from the giving of written notice by Lender to Borrower, without the
obligation to pay any prepayment, yield maintenance or similar premium or fee.
 
5.5           Access to Property.  Borrower shall permit agents, representatives
and employees of Lender and the Servicer to enter and inspect the Property or
any portion thereof, and/or inspect, examine, audit and copy the books and
records of Borrower (including all recorded data of any kind or nature,
regardless of the medium of recording), at such reasonable times as may be
requested by Lender upon reasonable advance notice.  If Lender shall determine
that an Event of Default exists, the cost of such inspections, examinations,
copying or audits shall be borne by Borrower, including the cost of all follow
up or additional investigations, audits or inquiries deemed reasonably necessary
by Lender.  The cost of such inspections, examinations, audits and copying, if
not paid for by Borrower following demand, may be added to the Indebtedness and
shall bear interest thereafter until paid at the Default Rate.  If Borrower
prohibits, bars or fails to permit agents, representatives and employees of
Lender and Servicer from entering and inspecting the Property or from
inspecting, examining, auditing and copying Borrower's books and records, as
required by this Section, for more than five days after a written request is
made by Lender to do so, Borrower agrees to pay Lender on demand the sum of
$1,000.00 for each day after such five-day period that Borrower so prohibits or
bars such inspection, and such sum or sums shall be part of the Indebtedness.
 
 
LOAN AGREEMENT - Page 54

--------------------------------------------------------------------------------

 
 
5.6           Cooperate in Legal Proceedings.  Except with respect to any claim
by Borrower against Lender, Borrower shall cooperate fully with Lender with
respect to any proceedings before any Governmental Authority that may in any way
affect the rights of Lender hereunder or under any of the Loan Documents and, in
connection therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.
 
5.7           Leases.
 
(a)           Promptly upon Lender’s written request, Borrower shall furnish
Lender with executed copies of all Leases.  All new Leases and renewals or
amendments of Leases must (i) be entered into on an arms-length basis with
Tenants that are not affiliates of Borrower and whose identity and
creditworthiness is appropriate for tenancy in property of comparable quality,
(ii) provide for rental rates and other economic terms that, taken as a whole,
are at least equivalent to then-existing market rates, based on the applicable
market, and otherwise contain terms and conditions that are commercially
reasonable, (iii) not have or reasonably likely to result in a Material Adverse
Effect, and (iv) except for Specialty Leases, be expressly subject and
subordinate to the Security Instrument and contain provisions for the agreement
by the Tenant thereunder to attorn to Lender and any purchaser at a foreclosure
sale, such attornment to be self-executing and effective upon acquisition of
title to the Property by any purchaser at a foreclosure sale or require the
Tenant to execute a mutually acceptable subordination and nondisturbance
agreement.
 
(b)           All new Leases that are Major Leases, and all terminations,
renewals and amendments of Major Leases, and any surrender of rights under any
Major Lease, shall be subject to the prior written consent of Lender.  If Lender
shall fail to respond to Borrower’s request for such consent within five (5)
Business Days of Lender’s receipt of such request accompanied by a comprehensive
term sheet and reasonably detailed financial information about the proposed
Tenant (to the extent available from such Tenant), Borrower may deliver to
Lender a second request for consent stating in bold and capitalized type that
"LENDER’S FAILURE TO RESPOND TO THE ENCLOSED REQUEST WITHIN FIVE BUSINESS DAYS
SHALL BE DEEMED LENDER’S APPROVAL", provided that if Lender has reasonably
requested any additional information with respect to the Tenant (and such
information is possessed by or available to Borrower), Borrower shall not have
the right to send any such second request unless and until Borrower shall have
delivered to Lender such additional information.  In the event Lender fails to
approve or disapprove such request within five Business Days after Lender’s
receipt of such second request, such request shall be deemed approved.
 
(c)           Borrower shall (i) observe and punctually perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases on the part of
the lessee thereunder to be observed or performed, short of termination thereof,
except that Borrower may terminate any Lease following a material default
thereunder by the respective Tenant; (iii) not collect any of the rents
thereunder more than one month in advance; (iv) not execute any assignment of
lessor's interest in the Leases or associated rents other than the assignment of
rents and leases under the Security Instrument; (v) not cancel or terminate any
guarantee of any of the Major Leases without the prior written consent of
Lender; and (vi) not permit any subletting of any space covered by a Major Lease
or an assignment of the Tenant's rights under a Major Lease, except in strict
accordance with the terms of such Major Lease.  Borrower shall deliver to each
new Tenant a Tenant Notice upon execution of such Tenant's Lease, and promptly
upon request of Lender deliver to Lender a copy thereof and evidence of such
Tenant's receipt thereof.
 
 
LOAN AGREEMENT - Page 55

--------------------------------------------------------------------------------

 
 
(d)           Security deposits of Tenants under all Leases, whether held in
cash or any other form, shall be held in accordance with Legal
Requirements.  Borrower shall maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants.  Any bond or other instrument that Borrower is
permitted to hold in lieu of cash security deposits under any applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as described above, shall be issued by an institution reasonably
satisfactory to Lender, shall (if not prohibited by any Legal Requirements) name
Lender as payee or mortgagee thereunder (or at Lender's option, be fully
assignable to Lender) or may name Borrower as payee thereunder so long as such
bond or other instrument is pledged to Lender as security for the Indebtedness
and shall, in all respects, comply with any applicable Legal Requirements and
otherwise be reasonably satisfactory to Lender.  Borrower shall, upon Lender's
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower's compliance with the foregoing.  During the continuance of any Event
of Default, Borrower shall, upon Lender's request, deposit with Lender in an
Eligible Account pledged to Lender an amount equal to the aggregate security
deposits of the Tenants (and any interest theretofore earned on such security
deposits and actually received by Borrower) that Borrower had not returned to
the applicable Tenants or applied in accordance with the terms of the applicable
Lease.
 
(e)           Borrower shall promptly deliver to Lender a copy of each written
notice from a Tenant under any Major Lease claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions thereof to be performed or observed by Borrower.
 
5.8           Plan Assets, etc.  Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.
 
5.9           Further Assurances.  Borrower shall, at Borrower's sole cost and
expense (except as provided below with respect to matters involving Section
1.1(c) and/or 9.7(b) or a restructuring of the Loan pursuant to the Cooperation
Agreement), from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including Uniform
Commercial Code financing statements and amended or replacement mortgages) as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower and the rights
of Lender under the Loan Documents or to facilitate a replacement of the Cash
Management Bank pursuant to Section 3.1(c) or a bifurcation of the Notes
pursuant to Sections 1.1(c) and/or 9.7(b) or a restructuring of the Loan
pursuant to the Cooperation Agreement (and with respect to the costs and
expenses associated with a bifurcation of the Notes pursuant to Section 1.1(c)
and/or 9.7(b) or a restructuring of the Loan pursuant to the Cooperation
Agreement, all of the foregoing shall be at Lender’s sole cost and expense
including, without limitation, Lender’s legal fees, the cost of Article 9 or UCC
insurance policies for mezzanine pledges, but Borrower shall be required to pay
its own legal fees, costs of forming additional Borrower entities, and costs
associated with the management and administration of such entity (e.g. salaries
of Independent Directors and Independent Managers) and other costs incurred by
Borrower in connection with a corporate restructuring), in each case if
requested by Lender, and do and execute all such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents as
Lender shall reasonably request from time to time.  Upon foreclosure, the
appointment of a receiver or any other relevant action, Borrower shall, at its
sole cost and expense, cooperate fully and completely to effect the assignment
or transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral.  Borrower hereby authorizes and
appoints Lender as its attorney-in-fact to execute, acknowledge, record,
register and/or file such instruments, agreements, certificates and documents,
and to do and execute such acts, conveyances and assurances, should Borrower
fail to do so itself in violation of this Agreement or the other Loan Documents
following written request from Lender, in each case without the signature of
Borrower.  The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term of this
Agreement.  Borrower hereby ratifies all actions that such attorney shall
lawfully take or cause to be taken in accordance with this Section 5.9.
 
 
LOAN AGREEMENT - Page 56

--------------------------------------------------------------------------------

 
 
5.10           Management of Collateral.
 
(a)           The Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement.  Pursuant to the
Subordination of Property Management Agreement or Agreements, each Approved
Property Manager shall agree that its Approved Management Agreement and all fees
thereunder (including any incentive fees) are subject and subordinate to the
Indebtedness.  Borrower may from time to time appoint an Approved Property
Manager to manage the Property pursuant to an Approved Management Agreement, and
such successor manager shall execute for Lender's benefit a Subordination of
Property Management Agreement in form and substance reasonably satisfactory to
Lender.  The per annum fees of the Approved Property Manager (including any
incentive fees) shall not, at any time, exceed three percent (3.0%) of the gross
revenues of the Property for the then most recently concluded Test Period.
 
(b)           Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker's
compensation insurance as required by Governmental Authorities.
 
(c)           Borrower shall notify Lender in writing of any default of Borrower
or the Approved Property Manager under the Approved Management Agreement, after
the expiration of any applicable cure periods, of which Borrower has actual
knowledge.  Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Property Management Agreement, to cure
defaults of Borrower under the Approved Management Agreement.  Any reasonable
out-of-pocket expenses incurred by Lender to cure any such default shall
constitute a part of the Indebtedness and shall be due from Borrower upon demand
by Lender.
 
 
LOAN AGREEMENT - Page 57

--------------------------------------------------------------------------------

 
 
(d)           During the continuance of an Event of Default, or a material
default by the Approved Property Manager under the Approved Management Agreement
after the expiration of any applicable cure period or upon the filing of a
bankruptcy petition or the occurrence of a similar event with respect to the
Approved Property Manager, Lender may, in its sole discretion, require Borrower
to terminate the Approved Management Agreement and engage an Approved Property
Manager selected by Lender to serve as replacement Approved Property Manager
pursuant to an Approved Management Agreement.
 
5.11           Notice of Material Event.  Borrower shall give Lender prompt
notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of the Property, as reasonably determined by
Borrower, including the termination or cancellation of any Lease covering 1.5%
or more of the gross leasable area of the Property and the termination or
cancellation of terrorism or other insurance required by this Agreement,
(ii) any notice from the Approved Property Manager, to the extent such notice
relates to a matter that is reasonably likely to have a Material Adverse Effect,
(iii) any litigation or governmental proceedings pending or threatened in
writing against Borrower or the Property that is reasonably likely to have a
Material Adverse Effect, (iv) the insolvency or bankruptcy filing of Borrower,
Borrower's Single-Purpose Equityholder, Sponsor or an affiliate of any of the
foregoing and (v) any other circumstance or event that is reasonably likely to
have a Material Adverse Effect.
 
5.12           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the close of each Fiscal Year, Borrower shall furnish
to Lender, in an Excel spreadsheet file in electronic format (which may be via
an intralinks site at Borrower's sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, a balance sheet of Borrower
as of the end of such year, together with related statements of income and
equityholders' capital for such Fiscal Year, audited by BDO Seidman, a "Big
Four" accounting firm or another accounting firm mutually acceptable to Borrower
and Lender, in each case, whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis and shall not be qualified as to the scope of the audit or as
to the status of Borrower as a going concern.  Together with Borrower's annual
financial statements, Borrower shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower's
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:
 
(i)            a statement of cash flows;
 
(ii)           then current rent roll, Tenant sales reports (to the extent
required to be provided pursuant to the applicable Leases) and occupancy
reports;
 
(iii)           an annual report for the most recently completed fiscal year,
describing Capital Expenditures (stated separately with respect to any project
costing in excess of $100,000), Tenant Improvements and Leasing Commissions; and
 
(iv)           such other information as Lender shall reasonably request.
 
 
LOAN AGREEMENT - Page 58

--------------------------------------------------------------------------------

 
 
5.13           Quarterly Financial Statements.  As soon as available, and in any
event within forty-five (45) days after the end of each Fiscal Quarter
(including year-end), Borrower shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower's
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format, quarterly and year-to-date unaudited financial statements
prepared for such fiscal quarter with respect to Borrower, including a balance
sheet and operating statement as of the end of such Fiscal Quarter, which
statements shall be accompanied by an Officer's Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from audit and
normal year-end audit adjustments.  Each such quarterly report shall be
accompanied by the following, in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower's sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format:
 
(i)           a statement in reasonable detail that calculates Net Operating
Income for each of the Fiscal Quarters in the Test Period ending in such Fiscal
Quarter, in the case of each such Fiscal Quarter, ending at the end thereof;
 
(ii)          copies of each of the Leases signed during such quarter, together
with a summary thereof that shall include the Tenant's name, lease term, base
rent, Tenant Improvements, leasing commissions paid, free rent and other
material tenant concessions;
 
(iii)         then current rent roll and occupancy reports; and
 
(iv)          such other information as Lender shall reasonably request.
 
5.14           Monthly Financial Statements; Non-Delivery of Financial
Statements.
 
(a)           Until the occurrence of a Securitization and during the
continuance of a Trigger Period or an Event of Default (or, in the case of
item (iii) below, at all times), Borrower shall furnish within 30 days after the
end of each calendar month (other than the calendar month immediately following
the final calendar month of any Fiscal Year or Fiscal Quarter), in an Excel
spreadsheet file in electronic format (which may be via an intralinks site at
Borrower's sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, monthly and year-to-date unaudited financial
statements prepared for the applicable month with respect to Borrower, including
a balance sheet and operating statement as of the end of such month, which
statements shall be accompanied by an Officer's Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from audit and
normal year-end audit adjustments.  Each such monthly report shall be
accompanied by the following:
 
(i)           a summary of Leases signed during such month, which summary shall
include the Tenant's name, lease term, base rent, escalations, Tenant
Improvements, leasing commissions paid, free rent and other concessions;
 
(ii)           then current rent roll and occupancy reports; and
 
 
LOAN AGREEMENT - Page 59

--------------------------------------------------------------------------------

 
 
(iii)           such other information as Lender shall reasonably request.
 
(b)           If Borrower fails to provide to Lender the financial statements
and other information specified in Sections 5.12, 5.13 and this Section 5.14
within the respective time period specified in such Sections, then (i) such
failure shall, at Lender's election, constitute an Event of Default following
written notice from Lender, and (ii) Borrower shall pay to Lender a fee in the
amount of $5,000.00 immediately upon the occurrence of such failure  and again
upon the expiration of each 20-day period thereafter until compliance is
achieved, which amounts shall constitute a portion of the Indebtedness and, if
unpaid, shall accrue interest at the Default Rate; provided, however, that for
so long as Sponsor and/or Glimcher Realty Trust shall continue to own 100% of
the indirect equity interests in Borrower and are required to report their
periodic financial statements in public filings, the fee specified in foregoing
clause (ii) shall not apply.
 
5.15           Insurance.
 
(a)           Borrower shall obtain and maintain with respect to the Property,
for the mutual benefit of Borrower and Lender at all times, the following
policies of insurance:
 
(i)           insurance against loss or damage by standard perils included
within the classification "All Risks Special Form Cause of Loss" (including
coverage for damage caused by windstorm and hail).  Such insurance shall (A) be
in an amount equal to the full replacement cost of the Property and fixtures
(without deduction for physical depreciation); (B) have deductibles acceptable
to Lender (but in any event not in excess of $100,000, except in the case of
windstorm and earthquake coverage, which shall have deductibles not in excess of
5% of the total insurable value of the Property); (C) be paid annually in
advance; (D) contain a "Replacement Cost Endorsement" with a waiver of
depreciation and an "Agreed Amount Endorsement" waiving all coinsurance
provisions; (E) include an ordinance or law coverage endorsement containing
Coverage A:  "Loss Due to Operation of Law", Coverage B:  "Demolition Cost" and
Coverage C:  "Increased Cost of Construction" coverages with a blanket limit for
Coverages A, B and C of no less than $25,000,000.00, provided, in the event, at
any time during the term of the Loan, the Property is regarded as
legal-nonconforming as to then applicable zoning laws and ordinances, Borrower
agrees, within thirty (30) days (or such longer period as agreed to by Lender in
its sole discretion) of the Property being regarded as legal non-conforming to
increase the limits on the ordinance or law coverage endorsement for
Coverage A:  "Loss Due to Operation of Law" to a limit equal to replacement
cost, and Coverage B:  "Demolition Cost" and Coverage C:  "Increased Cost of
Construction" each to an amount of no less than 10% of replacement cost,
provided as it relates to the limits on any of the ordinance or law coverage
endorsements required hereunder, Lender may agree to such lesser amounts as
determined by Lender using standards generally acceptable to prudent
institutional commercial loan lenders undertaking similar review or exercising
similar discretion with respect to a property similar in nature and location to
the Property; and (F) permit that the improvements and other property covered by
such insurance be rebuilt at another location in the event that such
improvements and other property cannot be rebuilt at the location on which they
are situated as of the date hereof.  If such insurance excludes mold, then the
Borrowers shall implement a mold prevention program satisfactory to Lender;
 
 
LOAN AGREEMENT - Page 60

--------------------------------------------------------------------------------

 
 
(ii)           flood insurance if the Property is located in a "100 Year Flood
Plain", "special hazard area" (including Zones A and V) or other area with a
high degree of flood risk in an amount equal to the maximum limit of coverage
available from FEMA/FIA, plus such excess limits requested by Lender, with a
deductible not in excess of $25,000;
 
(iii)           in addition to the insurance required by subsection (ii) above,
additional flood insurance in an amount no less than $10,000,000.00 which may be
part of an excess policy and shall have a deductible not in excess of
$500,000.00, which excess coverage described herein shall be maintained through
the Maturity Date;
 
(iv)           commercial general liability insurance, including broad form
coverage of property damage, blanket contractual liability and personal injury
(including death resulting therefrom), to be on the so-called "occurrence" form
containing minimum limits per occurrence of not less than $1,000,000 with not
less than a $2,000,000 general aggregate for any policy year (with a per
location aggregate if the Property is on a blanket policy).  In addition, at
least $25,000,000.00 excess and/or umbrella liability insurance shall be
obtained and maintained for any and all claims, including all legal liability
imposed upon Borrower and all related court costs and attorneys' fees and
disbursements;
 
(v)           rental loss and/or business interruption insurance covering all
risks required to be covered by the insurance provided for herein, including but
not limited to, clauses (i), (ii), (v), (vii), (viii) and (ix) of this
Section 5.15(a), and covering the 18 month period commencing on the date of any
Casualty or Condemnation, and containing an extended period of indemnity
endorsement covering the 12 month period commencing on the date on which the
Property has been restored, as reasonably determined by the applicable insurer
(even if the policy will expire prior to the end of such period).  The amount of
such insurance shall be increased from time to time as and when the gross
revenues from the Property increase;
 
(vi)           insurance against loss or damage from (A) leakage of sprinkler
systems, if not provided by the policy required by Section 5.15(a)(i), and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Property;
 
(vii)           worker's compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer's liability coverage of at least $1,000,000 (if
applicable);
 
(viii)           during any period of repair or restoration, and only if the
property and liability coverage forms do not otherwise apply, owner's contingent
or protective liability insurance covering claims not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii).  The
insurance provided for in Section 5.15(a) shall (1) be written in a so-called
builder's risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a), (2) shall include permission to occupy the Property,
and (3) shall contain an agreed amount endorsement waiving co-insurance
provisions;
 
 
LOAN AGREEMENT - Page 61

--------------------------------------------------------------------------------

 
 
(ix)           if required by Lender, earthquake insurance (A) with minimum
coverage equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x
SEL (scenario expected loss) multiplied by the full replacement cost of the
building plus business income, (B) having a deductible approved by Lender (but
in any event not be in excess of 5% of the total insurable value of the
Property), and (C) if the Property is legally nonconforming under applicable
zoning ordinances and codes, containing ordinance of law coverage in amounts as
required by Lender;
 
(x)           so long as the Terrorism Risk Insurance Program Reauthorization
Act of 2007 ("TRIPRA") or a similar or subsequent statute is in effect,
terrorism insurance for Foreign and Domestic acts (as such terms are defined in
TRIPRA or similar or subsequent statute) in an amount equal to the full
replacement cost of the Property (plus twelve months of business interruption
coverage).  If TRIPRA or a similar or subsequent statute is not in effect, then
provided that terrorism insurance is commercially available, Borrower shall be
required to carry terrorism insurance throughout the term of the Loan as
required by the preceding sentence, but in such event Borrower shall not be
required to spend on terrorism insurance coverage more than two times the amount
of the insurance premium that is payable at such time in respect of the property
and business interruption/rental loss insurance required hereunder (without
giving effect to the cost of terrorism and earthquake components of such
casualty and business interruption/rental loss insurance), and if the cost of
terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount;
 
(xi)           motor vehicle liability coverage for all owned and non owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00 (if applicable); and
 
(xii)          such other insurance as may from time to time be reasonably
requested by Lender, to the extent such other insurance is available in the
commercial insurance marketplace on commercially reasonable terms.
 
(b)           All policies of insurance (the "Policies") required pursuant to
this Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least "A" or "A2" by each of the Rating Agencies, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having such
claims-paying ability ratings (provided that the first layers of coverage are
from carriers rated at least "A" or "A2" and all such carriers shall have
claims-paying ability ratings of not less than "BBB+" or
"Baa1").  Notwithstanding anything to the contrary herein, for purposes of
determining whether the insurer ratings requirements set forth above have been
satisfied, (1) any insurer that is not rated by Fitch will be regarded as having
a Fitch rating that is the equivalent of the rating given to such insurer by any
of Moody's and S&P that does rate such insurer (or, if both such rating agencies
rate such insurer, the lower of the two ratings), and (2) any insurer that is
not rated by Moody's will be regarded as having a Moody's rating of "Baa1" or
better if it is rated "A-" or better by S&P and will be regarded as having a
Moody's rating of "A2" or better if it is rated "A+" or better by S&P.
 
 
LOAN AGREEMENT - Page 62

--------------------------------------------------------------------------------

 
 
(c)           All Policies required pursuant to this Section 5.15:
 
(i)            shall contain deductibles that, in addition to complying with any
other requirements expressly set forth in Section 5.15(a), are approved by
Lender (such approval not to be unreasonably withheld, delayed or conditioned,
but subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
market in which the Property is located, but in any event are not in excess of
$100,000.00 (except in the case of windstorm and earthquake coverage, which
shall have deductibles not in excess of 5% of the total insurable value of the
Property);
 
(ii)            shall be maintained throughout the term of the Loan without cost
to Lender and shall name Borrower as the named insured;
 
(iii)           with respect to property policies, shall contain a standard
noncontributory mortgagee clause naming Lender and its successors and assigns as
their interests may appear as first mortgagee and loss payee;
 
(iv)           with respect to liability policies, shall name Lender and its
successors and assigns as their interests may appear as additional insureds;
 
(v)            with respect to rental or business interruption insurance
policies, shall name Lender and its successors and/or assigns as their interests
may appear as loss payee;
 
(vi)           shall contain an endorsement providing that neither Borrower nor
Lender nor any other party shall be a co-insurer under said Policies;
 
(vii)          shall contain an endorsement providing that Lender shall receive
at least 30 days' prior written notice of any modification, reduction or
cancellation thereof;
 
(viii)         shall contain an endorsement providing that no act or negligence
of Borrower or of a Tenant or other occupant or any foreclosure or other
proceeding or notice of sale relating to the Property shall affect the validity
or enforceability of the insurance insofar as a mortgagee is concerned;
 
(ix)           shall provide that Lender shall not be liable for any insurance
premiums thereon or subject to any assessments thereunder;
 
(x)            shall contain a waiver of subrogation against Lender;
 
(xi)            may be in the form of a blanket policy, provided that Borrower
shall provide evidence satisfactory to Lender that the insurance premiums for
the Property are separately allocated under such Policy to the Property and that
(i) payment of such allocated amount shall maintain the effectiveness of such
Policy as to the Property notwithstanding the failure of payment of any other
portion of premiums, and (ii) overall insurance limits will under no
circumstance limit the amount that will be paid in respect of the Property, and
provided further that any such blanket policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder or shall
otherwise provide the same protection as would a separate Policy in Lender's
discretion, subject to review and approval by Lender based on the schedule of
locations and values; and
 
 
LOAN AGREEMENT - Page 63

--------------------------------------------------------------------------------

 
 
(xii)           shall otherwise be reasonably satisfactory in form and substance
to Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.
 
(d)           Borrower shall pay the premiums for all Policies as the same
become due and payable.  Copies of such Policies, certified as true and correct
by Borrower, shall be delivered to Lender promptly upon request.  Not later than
30 days prior to the expiration date of each Policy, Borrower shall deliver to
Lender evidence, reasonably satisfactory to Lender, of its renewal.  Borrower
shall promptly forward to Lender a copy of each written notice received by
Borrower of any modification, reduction or cancellation of any of the Policies
or of any of the coverages afforded under any of the Policies.  Within 30 days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.
 
(e)           Borrower shall not procure any other insurance coverage that would
be on the same level of payment as the Policies or would adversely impact in any
way the ability of Lender or Borrower to collect any proceeds under any of the
Policies.  If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Property, including the obtaining of such insurance coverage
as Lender in its sole discretion deems appropriate (but limited to the coverages
and amounts required hereunder).  All premiums incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and, until paid, and shall bear
interest at the Default Rate.
 
(f)           In the event of foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Indebtedness, all right, title and interest of Borrower in and to the Policies
then in force with respect to the Property and all proceeds payable thereunder
shall thereupon vest in the purchaser at such foreclosure or in Lender or other
transferee in the event of such other transfer of title.
 
 
LOAN AGREEMENT - Page 64

--------------------------------------------------------------------------------

 
 
5.16           Casualty and Condemnation.
 
(a)           Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation.
 
(b)           Lender may participate in any proceedings for any taking by any
public or quasi-public authority accomplished through a Condemnation or any
transfer made in lieu of or in anticipation of a Condemnation, to the extent
permitted by law.  Upon Lender's request, Borrower shall deliver to Lender all
instruments reasonably requested by it to permit such participation.  Borrower
shall, at its sole cost and expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings.  Borrower shall not
consent or agree to a Condemnation or action in lieu thereof without the prior
written consent of Lender in each instance, which consent shall not be
unreasonably withheld or delayed in the case of a taking of an immaterial
portion of the Property.
 
(c)           Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Loss
Proceeds Threshold if such settlement or adjustment is carried out in a
competent and timely manner.  Provided that no Event of Default has occurred and
is continuing, Borrower shall be permitted to collect and receive Loss Proceeds
for claims that Borrower is permitted to settle without Lender’s participation
pursuant to the immediately preceding sentence; provided, however, that, Lender
shall be entitled to collect and receive (as set forth below) any and all Loss
Proceeds for claims that Borrower is not permitted to settle without Lender’s
participation pursuant to the immediately preceding.  The reasonable expenses
incurred by Lender in the adjustment and collection of Loss Proceeds shall
become part of the Indebtedness and shall be reimbursed by Borrower to Lender
upon demand therefor.
 
(d)           Except to the extent Borrower is permitted to collect and receive
Loss Proceeds pursuant to Section 5.16(c), all Loss Proceeds from any Casualty
or Condemnation shall be immediately deposited into the Loss Proceeds Account
(monthly rental loss/business interruption proceeds to be initially deposited
into the Loss Proceeds Account and subsequently deposited into the Cash
Management Account in installments as and when the lost rental income covered by
such proceeds would have been payable).  Following the occurrence of a Casualty,
Borrower, regardless of whether proceeds are available, shall in a reasonably
prompt manner proceed to restore, repair, replace or rebuild the Property to be
of at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations.  If
any Condemnation or Casualty occurs as to which, in the reasonable judgment of
Lender:
 
(i)           in the case of a Casualty, the cost of restoration would not
exceed thirty percent (30%) of the Loan Amount and the Casualty does not render
untenantable, or result in the cancellation of Leases covering, more than 25% of
the gross rentable area of the Property, or result in cancellation of Leases
covering more than 25% of the base contractual rental revenue of the Property;
 
 
LOAN AGREEMENT - Page 65

--------------------------------------------------------------------------------

 
 
(ii)           in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property;
 
(iii)           restoration of the Property is reasonably expected to be
completed prior to the expiration of rental interruption insurance and at least
six months prior to the Maturity Date;
 
(iv)           after such restoration, the fair market value of the Property is
reasonably expected to equal at least the fair market value of the Property
immediately prior to such Condemnation or Casualty (assuming the affected
portion of the Property is relet); and
 
(v)           all necessary approvals and consents from Governmental Authorities
will be obtained to allow the rebuilding and re-occupancy of the Property;
 
or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of the Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of the Property immediately prior to the Condemnation
or Casualty).  Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender's
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) funds, or assurances reasonably
satisfactory to Lender that such funds are available and sufficient in addition
to any remaining Loss Proceeds, to complete the proposed restoration (including
for any reasonable costs and expenses of Lender to be incurred in administering
such restoration) and for payment of the Indebtedness as it becomes due and
payable during the restoration, and (iii) such architect's certificates, waivers
of lien, contractor's sworn statements, title insurance endorsements, bonds,
plats of survey and such other evidences of cost, payment and performance as
Lender may reasonably request; and Lender may, in any event, require that all
plans and specifications for restoration reasonably estimated by Lender to
exceed the Loss Proceeds Threshold be submitted to and approved by Lender prior
to commencement of work (which approval shall not be unreasonably withheld).  If
Lender reasonably estimates that the cost to restore will exceed the Loss
Proceeds Threshold, Lender may retain a local construction consultant to inspect
such work and review Borrower's request for payments and Borrower shall, on
demand by Lender, reimburse Lender for the reasonable fees and expenses of such
consultant (which fees and expenses shall constitute Indebtedness).  No payment
shall exceed 90% of the value of the work performed from time to time until such
time as 50% of the restoration (calculated based on the anticipated aggregate
cost of the work) has been completed, and amounts retained prior to completion
of 50% of the restoration shall not be paid prior to the final completion of the
restoration.  Funds other than Loss Proceeds shall be disbursed prior to
disbursement of such Loss Proceeds, and at all times the undisbursed balance of
such proceeds remaining in the Loss Proceeds Account, together with any
additional funds irrevocably and unconditionally deposited therein or
irrevocably and unconditionally committed for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.
 
 
LOAN AGREEMENT - Page 66

--------------------------------------------------------------------------------

 
 
(e)           Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Property.  Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys'
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.  Borrower hereby irrevocably
constitutes and appoints Lender as the attorney-in-fact of Borrower for matters
in excess of the Loss Proceeds Threshold with respect to the Property, with full
power of substitution, subject to the terms of this Section 5.16, to settle for,
collect and receive all Loss Proceeds and any other awards, damages, insurance
proceeds, payments or other compensation from the parties or authorities making
the same, to appear in and prosecute any proceedings therefor and to give
receipts and acquittance therefor (which power of attorney shall be irrevocable
so long as any of the Indebtedness is outstanding, shall be deemed coupled with
an interest, and shall survive the voluntary or involuntary dissolution of
Borrower).
 
(f)           If Borrower is not entitled to apply Loss Proceeds toward the
restoration of the Property pursuant to Section 5.16(d) and Lender elects not to
permit such Loss Proceeds to be so applied, such Loss Proceeds shall be applied
on the first Payment Date following such election to the prepayment of the
Principal Indebtedness (without the requirement to pay a prepayment fee or
premium) and shall be accompanied by interest through the end of the applicable
Interest Accrual Period (calculated as if the amount prepaid were outstanding
for the entire Interest Accrual Period).  If the Note has been bifurcated into
multiple Notes pursuant to Section 1.1(c), all prepayments of the Loan made by
Borrower in accordance with this Section 5.16(f) shall be applied to the Notes
in ascending order of interest rate (i.e., first to the Note with the lowest
interest rate until its outstanding principal balance has been reduced to zero,
then to the Note with the second lowest interest rate until its outstanding
principal balance has been reduced to zero, and so on) or in such other order as
Lender shall determine.
 
(g)           Notwithstanding the foregoing provisions of this Section 5.16, if
the Loan is included in a REMIC and immediately following a release of any
portion of the applicable Property from the Lien of the Loan Documents in
connection with a Casualty or Condemnation the Loan would fail to satisfy a
Lender 80% Determination, then the Principal Indebtedness shall be prepaid in
accordance with Section 5.16(f) in an amount equal to either (i) so much of the
Loss Proceeds as are necessary to cause the Lender 80% Determination to be
satisfied, or if the aggregate Loss Proceeds are insufficient for such purpose,
then the amount realized by Borrower from the Casualty or Condemnation for
purposes of computing gain or loss under section 1001 of the Code, or (ii) a
lesser amount provided the Borrower delivers to Lender an opinion of counsel, in
form and substance reasonably satisfactory to Lender and delivered by counsel
reasonably satisfactory to Lender, opining that such release of Property from
the Lien does not cause any portion of the Loan to cease to be a "qualified
mortgage" within the meaning of section 860G(a)(3) of the Code.
 
 
LOAN AGREEMENT - Page 67

--------------------------------------------------------------------------------

 
 
5.17           Annual Budget.  Within sixty (60) days after the commencement of
each Fiscal Year during the term of the Loan, Borrower shall deliver to Lender
for informational purposes only an Annual Budget for the Property for the
ensuing Fiscal Year and, promptly after preparation thereof, any subsequent
revisions to the Annual Budget.  In addition, Borrower shall deliver to Lender
an Annual Budget for the Property within 30 days after the commencement of any
Trigger Period or Event of Default, which Annual Budget and any revisions
thereto shall be subject to Lender's approval (the Annual Budget, as so
approved, the "Approved Annual Budget"); provided, however, that Borrower shall
not amend any Annual Budget more than once in any 60-day period.  For so long as
Lender shall withhold its consent to any Annual Budget or any revisions thereto,
the Annual Budget in effect prior to any such request for approval shall remain
in effect.  Without the prior written consent of Lender, which consent shall not
be unreasonably withheld or delayed, during the continuance of a Trigger Period
Borrower shall not make any expenditures that are either not provided for in the
Approved Annual Budget or that would, in the aggregate, cause any line item in
the Approved Annual Budget to be exceeded by 5% or more measured on an annual
basis, other than expenditures for non-discretionary items and expenditures
required to be made by reason of the occurrence of any emergency (i.e., an
unexpected event that threatens imminent harm to persons or property at the
Property) and with respect to which it would be impracticable, under the
circumstances, to obtain Lender's prior consent thereto (collectively, the
"Non-Discretionary Items").
 
5.18           Nonbinding Consultation.  Lender shall have the right to consult
with and advise Borrower regarding significant business activities and business
and financial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.
 
5.19           Compliance with Encumbrances and Material Agreements.  Borrower
covenants and agrees as follows:
 
(i)             Borrower shall comply with all material terms, conditions and
covenants of each Material Agreement and each material Permitted Encumbrance,
including any reciprocal easement agreement, any declaration of covenants,
conditions and restrictions, and any condominium arrangements.
 
(ii)            Borrower shall promptly deliver to Lender a true, correct and
complete copy of each and every notice of default received by Borrower with
respect to any obligation of such Borrower under the provisions of any Material
Agreement and/or Permitted Encumbrance.
 
(iii)           Borrower shall deliver to Lender copies of any written notices
of default or event of default relating to any Material Agreement and/or
Permitted Encumbrance served by Borrower.
 
(iv)           After the occurrence of an Event of Default, so long as the Loan
is outstanding, Borrower shall not grant or withhold any material consent,
approval or waiver under any Material Agreement or Permitted Encumbrance without
the prior written consent of Lender.
 
 
LOAN AGREEMENT - Page 68

--------------------------------------------------------------------------------

 
 
(v)           Borrower shall deliver to each other party to any Permitted
Encumbrance and any Material Agreement notice of the identity of Lender and each
assignee of Lender of which Borrower is aware if such notice is required in
order to protect Lender's interest thereunder.
 
(vi)           Borrower shall enforce, short of termination thereof, the
performance and observance of each and every material term, covenant and
provision of each Material Agreements to be performed or observed, if any.
 
5.20           Prohibited Persons.  None of Borrower, Sponsor or any Person
owning a direct or indirect beneficial interest in Borrower or Sponsor shall
(i) knowingly conduct any business, or engage in any transaction or dealing,
with any Embargoed Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order 13224.  Borrower shall deliver to Lender from time to time written
certification or other evidence as may be reasonably requested by Lender,
confirming that (x) none of Borrower, Sponsor nor, to Borrower's knowledge, any
Person owning a direct or indirect beneficial interest in Borrower is an
Embargoed Person and (y) none of Borrower, Sponsor or, to Borrower's knowledge,
any Person owning a direct or indirect beneficial interest in Borrower has
knowingly engaged in any business, transaction or dealings with a Embargoed
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Embargoed
Person.
 
ARTICLE VI

 
NEGATIVE COVENANTS
 
6.1           Liens on the Collateral.  Neither Borrower nor, if applicable, any
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.
 
6.2           Ownership.  Borrower shall not own any assets other than the
Property and related personal property and fixtures located therein or used in
connection therewith.
 
6.3           Transfer; Change of Control.  Borrower shall not Transfer any
Collateral, and no equity interests in Borrower may be Transferred, in each
case, other than in compliance with Article II and other than the replacement or
other disposition of obsolete or non-useful personal property and fixtures in
the ordinary course of business, and Borrower shall not hereafter file a
declaration of condominium with respect to the Property.  No Prohibited Change
of Control or Prohibited Pledge shall occur.
 
6.4           Debt.  Borrower shall not have any Debt, other than Permitted
Debt.
 
 
LOAN AGREEMENT - Page 69

--------------------------------------------------------------------------------

 
 
6.5           Dissolution; Merger or Consolidation.  Neither Borrower nor, if
applicable, any Single-Purpose Equityholder shall dissolve, terminate,
liquidate, merge with or consolidate into another Person without first causing
the Loan to be assumed by a Qualified Successor Borrower pursuant to
Section 2.2.
 
6.6           Change in Business.  Borrower shall not make any material change
in the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.
 
6.7           Debt Cancellation.  Borrower shall not cancel or otherwise forgive
or release any material claim or Debt owed to it by any Person, except for
adequate consideration or in the ordinary course of its business.
 
6.8           Affiliate Transactions.  Borrower shall not enter into, or be a
party to, any transaction with any affiliate of Borrower, except on terms that
are no less favorable to Borrower than would be obtained in a comparable arm's
length transaction with an unrelated third party.
 
6.9           Misapplication of Funds.  Borrower shall not (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit amounts to the Cash Management
Account as required by Section 3.1, or (c) misappropriate any security deposit
or portion thereof.
 
6.10           Jurisdiction of Formation; Name.  Borrower shall not change its
jurisdiction of formation or name without receiving Lender's prior written
consent and promptly providing Lender such information and replacement Uniform
Commercial Code financing statements and legal opinions as Lender may reasonably
request in connection therewith.
 
6.11           Modifications and Waivers.  Unless otherwise consented to in
writing by Lender:
 
(i)             Borrower shall not amend, modify, terminate, renew, or surrender
any rights or remedies under any Lease, or enter into any Lease, except in
compliance with Section 5.7;
 
(ii)            Neither Borrower nor, if applicable, any Single-Purpose
Equityholder shall terminate, amend or modify its organizational documents
(including any operating agreement, limited partnership agreement, by-laws,
certificate of formation, certificate of limited partnership or certificate of
incorporation);
 
(iii)           Borrower shall not terminate, amend or modify the Approved
Management Agreement; and
 
(iv)           Borrower shall not amend, modify, surrender or waive any material
rights or remedies under, or enter into or terminate, or default in its
obligations under, any Material Agreement.
 
 
LOAN AGREEMENT - Page 70

--------------------------------------------------------------------------------

 
 
6.12           ERISA.
 
(a)           Borrower shall not maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
 
(b)           Borrower shall not engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Security Instrument or any other Loan Document) to be a
non-exempt prohibited transaction under such provisions.
 
6.13           Alterations and Expansions.  During the continuance of any
Trigger Period or Event of Default, Borrower shall not perform or contract to
perform any capital improvements requiring Capital Expenditures that are not
consistent with the Approved Annual Budget.  Borrower shall not perform,
undertake, contract to perform or consent to any Material Alteration without the
prior written consent of Lender, which consent (in the absence of an Event of
Default) shall not be unreasonably withheld.  If Lender's consent is requested
hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time.  Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.
 
6.14           Advances and Investments.  Borrower shall not lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.
 
6.15           Single-Purpose Entity.  Borrower shall not cease to be a
Single-Purpose Entity.  Borrower shall not remove or replace any Independent
Director or Independent Manager without Cause and without providing at least two
Business Days' advance written notice thereof to Lender and the Rating Agencies.
 
6.16           Zoning and Uses.  Borrower shall not do any of the following:
 
(i)           initiate or support any limiting change in the permitted uses of
the Property (or to the extent applicable, zoning reclassification of the
Property) or any portion thereof, seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) that is reasonably likely to have a Material Adverse Effect on the
Property, or use or permit the use of the Property in a manner that would result
in the use of the Property becoming a nonconforming use under applicable
land-use restrictions or zoning ordinances or that would violate the terms of
any Lease, Material Agreement or Legal Requirement (and if under applicable
zoning ordinances the use of all or any portion of the Property is a
nonconforming use, Borrower shall not cause or permit such nonconforming use to
be discontinued or abandoned without the express written consent of Lender);
 
 
LOAN AGREEMENT - Page 71

--------------------------------------------------------------------------------

 
 
(ii)            consent to any modification, amendment or supplement to any of
the terms of, or materially default in its obligations under, any Permitted
Encumbrance;
 
(iii)           impose or consent to the imposition of any restrictive
covenants, easements or encumbrances upon the Property in any manner that
adversely affects in any material respect its value, utility or transferability;
 
(iv)           execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property;
 
(v)            amend or cause to be amended any Material Agreement in any manner
that might (x) diminish the value of the Property, (y) diminish the rights of
Borrower or Lender thereunder or (z) or otherwise cause or be reasonably likely
to have a Material Adverse Effect, or terminate the same for any reason or
purpose whatsoever, in each case, without the prior written consent of Lender;
or
 
(vi)           permit or consent to the Property being used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
 
6.17           Waste.  Borrower shall not commit or permit any Waste on the
Property, nor take any actions that might invalidate any insurance carried on
the Property (and Borrower shall promptly correct any such actions of which
Borrower becomes aware).
 
ARTICLE VII
 
DEFAULTS
 
7.1           Event of Default.  The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an "Event
of Default" hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):
 
(a)           Payment.
 
(i)            Borrower shall default in the payment when due of any principal
or interest owing hereunder or under the Notes (including any mandatory
prepayment required hereunder); or
 
(ii)           Borrower shall default, and such default shall continue for at
least two Business Days after notice to Borrower that such amounts are owing, in
the payment when due of fees, expenses or other amounts owing hereunder, under
the Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
 
(b)           Representations.  Any representation made by Borrower in any of
the Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made.
 
 
LOAN AGREEMENT - Page 72

--------------------------------------------------------------------------------

 
 
(c)           Other Loan Documents.  Any Loan Document shall fail to be in full
force and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby; or a default shall occur under any of the other
Loan Documents or Material Agreements, or a default by Borrower shall occur
under the Approved Management Agreement, in each case, beyond the expiration of
any applicable cure period.
 
(d)           Bankruptcy, etc.
 
(i)             Borrower or, if applicable, any Single-Purpose Equityholder
shall commence a voluntary case concerning itself under Title 11 of the United
States Code (as amended, modified, succeeded or replaced, from time to time, the
"Bankruptcy Code");
 
(ii)            Borrower or, if applicable, any Single-Purpose Equityholder
shall commence any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of creditors, dissolution, insolvency or similar law
of any jurisdiction whether now or hereafter in effect relating to Borrower or
such Single-Purpose Equityholder, or shall dissolve or otherwise cease to exist;
 
(iii)           there is commenced against Borrower or, if applicable, any
Single-Purpose Equityholder an involuntary case under the Bankruptcy Code, or
any such other proceeding, which remains undismissed for a period of 60 days
after commencement;
 
(iv)           Borrower or, if applicable, any Single-Purpose Equityholder is
adjudicated insolvent or bankrupt;
 
(v)            Borrower or, if applicable, any Single-Purpose Equityholder
suffers appointment of any custodian or the like for it or for any substantial
portion of its property and such appointment continues unchanged or unstayed for
a period of 60 days after commencement of such appointment;
 
(vi)           Borrower or, if applicable, any Single-Purpose Equityholder makes
a general assignment for the benefit of creditors; or
 
(vii)          any action is taken by Borrower or, if applicable, any
Single-Purpose Equityholder for the purpose of effecting any of the foregoing.
 
(e)           Change of Control.
 
(i)            A Prohibited Change of Control shall occur; or
 
(ii)           the failure to deliver any nonconsolidation opinion required
pursuant to Section 2.3.
 
 
LOAN AGREEMENT - Page 73

--------------------------------------------------------------------------------

 
 
(f)           Equity Pledge; Preferred Equity.  Any direct or indirect equity
interest in or right to distributions from Borrower shall be subject to a Lien
in favor of any Person, or Borrower or any holder of a direct or indirect
interest in Borrower shall issue preferred equity (or debt granting the holder
thereof rights substantially similar to those generally associated with
preferred equity); except that the following shall be permitted:
 
(i)           any pledge of direct and indirect equity interests in and rights
to distributions from a Qualified Equityholder (including, without limitation, a
pledge by Sponsor of up to 49% of the direct equity interests in Borrower
pursuant to Section 2.3(c)); and
 
(ii)           the issuance of preferred equity interests in a Qualified
Equityholder.
 
Any act, action or state of affairs that would result in an Event of Default
pursuant to this Section 7.1(f) shall be referred to in this Agreement as a
"Prohibited Pledge".
 
(g)           Insurance.  Borrower shall fail to maintain in full force and
effect all Policies required hereunder.
 
(h)           ERISA; Negative Covenants.  A default shall occur in the due
performance or observance by Borrower of any term, covenant or agreement
contained in Section 5.8 or in Article VI.
 
(i)            Legal Requirements.  If Borrower fails to cure properly any
violations of Legal Requirements affecting all or any portion of the Property
within 30 days after Borrower first receives written notice of any such
violations; provided, however, if any such violation is reasonably susceptible
of cure, but not within such 30 day period, then Borrower shall be permitted up
to an additional 90 days to cure such violation provided that Borrower commences
a cure within such initial 30 day period and thereafter diligently and
continuously pursues such cure.
 
(j)            Other Covenants.  A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that in the case of a
default that can be cured by the payment of money, such default shall not
constitute an Event of Default unless and until it shall remain uncured for 10
days after Borrower receives written notice thereof; and in the case of a
default that cannot be cured by the payment of money but is susceptible of being
cured within 30 days, such default shall not constitute an Event of Default
unless and until it remains uncured for 30 days after Borrower receives written
notice thereof, provided that within 5 days of its receipt of such written
notice, Borrower delivers written notice to Lender of its intention and ability
to effect such cure within such 30 day period; and if such non-monetary default
is not cured within such 30 day period despite Borrower's diligent efforts but
is susceptible of being cured within 90 days of Borrower's receipt of Lender's
original notice, then Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 90 days from
Borrower's receipt of Lender's original notice, provided that prior to the
expiration of the initial 30 day period, Borrower delivers written notice to
Lender of its intention and ability to effect such cure prior to the expiration
of such 90 day period.
 
 
LOAN AGREEMENT - Page 74

--------------------------------------------------------------------------------

 
 
7.2           Remedies.
 
(a)           During the continuance of an Event of Default, Lender may by
written notice to Borrower, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Security Instrument and the
other Loan Documents, at law or in equity, declare by written notice to Borrower
all or any portion of the Indebtedness to be immediately due and payable,
whereupon all or such portion of the Indebtedness shall so become due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Collateral (including
all rights or remedies available at law or in equity); provided, however, that,
notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(d) shall occur, then the Indebtedness shall immediately become due
and payable without the giving of any notice or other action by Lender.  Any
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in this
Agreement or in the other Loan Documents.
 
(b)           If Lender forecloses on the Property, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the Property and the other
Loan Documents, it being understood and agreed by Borrower that Borrower is
liable for the repayment of all the Indebtedness; provided, however, that at the
election of Lender, the Notes shall be deemed to have been accelerated only to
the extent of the net proceeds actually received by Lender with respect to the
Property and applied in reduction of the Indebtedness.
 
(c)           During the continuance of any Event of Default (including an Event
of Default resulting from a failure to satisfy the insurance requirements
specified herein), Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, take any action to cure such Event of Default.  Lender may
enter upon any or all of the Property upon reasonable notice to Borrower for
such purposes or appear in, defend, or bring any action or proceeding to protect
its interest in the Collateral  or to foreclose the Security Instrument or
collect the Indebtedness.  The costs and expenses incurred by Lender in
exercising rights under this Section (including reasonable attorneys' fees),
with interest at the Default Rate for the period after notice from Lender that
such costs or expenses were incurred to the date of payment to Lender, shall
constitute a portion of the Indebtedness, shall be secured by the Security
Instrument and other Loan Documents and shall be due and payable to Lender upon
demand therefor.
 
(d)           Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.
 
 
LOAN AGREEMENT - Page 75

--------------------------------------------------------------------------------

 
 
7.3           No Waiver.  No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed by Lender
to be expedient.  A waiver of any Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon.
 
7.4           Application of Payments after an Event of
Default.  Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender's sole discretion either toward the
components of the Indebtedness (e.g., Lender's expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes in such
sequence as Lender shall elect in its sole discretion, or toward the payment of
Property expenses.
 
ARTICLE VIII

 
CONDITIONS PRECEDENT
 
8.1           Conditions Precedent to Closing.  This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3):
 
(a)           Loan Documents.  Lender shall have received a duly executed copy
of each Loan Document.  Each Loan Document that is to be recorded in the public
records shall be in form suitable for recording.
 
(b)           Collateral Accounts.  Each of the Collateral Accounts shall have
been established with the Cash Management Bank and funded to the extent required
under Article III.
 
(c)           Opinions of Counsel.  Lender shall have received, in each case in
form and substance satisfactory to Lender, (i) a legal opinion with respect to
the laws of the state in which the Property is located, (ii) a bankruptcy
nonconsolidation opinion with respect to each Person owning at least a 49%
direct or indirect equity interest in Borrower, if applicable, any
Single-Purpose Equityholder and any affiliated property manager, and (iii) one
or more Delaware legal opinion(s) regarding matters related to Single Member
LLCs.
 
(d)           Organizational Documents.  Lender shall have received all
documents reasonably requested by Lender relating to the existence of Borrower,
the validity of the Loan Documents and other matters relating thereto, in form
and substance satisfactory to Lender, including:
 
(i)           Authorizing Resolutions.  To the extent authority is not otherwise
granted in Borrower's or any authorized party's organizational documents, a
certified copy of the resolutions approving and adopting the Loan Documents to
be executed by Borrower or its authorized party on behalf of Borrower and
authorizing the execution and delivery thereof.
 
 
LOAN AGREEMENT - Page 76

--------------------------------------------------------------------------------

 
 
(ii)           Organizational Documents.  Certified copies of the organizational
documents of Borrower and, if applicable, any Single-Purpose Equityholder
(including any certificate of formation, certificate of limited partnership,
certificate of incorporation, operating agreement, limited partnership agreement
or by-laws), in each case together with all amendments thereto.
 
(iii)           Certificates of Good Standing or Existence.  Certificates of
good standing or existence for Borrower and, if applicable, any Single-Purpose
Equityholder issued as of a recent date by its state of organization and by the
state in which the Property is located.
 
(iv)           Recycled Entity Certificate.  A recycled entity certificate
acceptable to Lender, to the extent that Borrower was formed more than 60 days
prior to the date hereof.
 
(e)           Lease; Material Agreements.  Lender shall have received true,
correct and complete copies of all Leases and all Material Agreements.
 
(f)           Lien Search Reports.  Lender shall have received satisfactory
reports of Uniform Commercial Code, tax lien, bankruptcy and judgment searches
conducted by a search firm acceptable to Lender with respect to the Property and
Borrower (including Borrower's immediate predecessor, if any), such searches to
be conducted in such locations as Lender shall have requested.
 
(g)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement.
 
(h)           No Injunction.  No Legal Requirement shall exist, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in the imposition
of any material adverse condition upon, the making or repayment of the Loan or
the consummation of the Transaction.
 
(i)           Representations.  The representations in this Agreement and in the
other Loan Documents shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on such date.
 
(j)           Estoppel Letters.  Borrower shall have received and delivered to
Lender estoppel certificates in such form and substance as shall be satisfactory
to Lender from Tenants under all Major Leases and from Tenants occupying not
less than 75% of the remaining gross leased area of the improvements on the
Property and responsible for not less than 75% of the remaining gross leased
income from the improvements on the Property, each of which shall specify that
Lender and its successors and assigns may rely thereon.
 
(k)           No Material Adverse Effect.  No event or series of events shall
have occurred that Lender reasonably believes has had or is reasonably likely to
have a Material Adverse Effect.
 
 
LOAN AGREEMENT - Page 77

--------------------------------------------------------------------------------

 
 
(l)            Transaction Costs.  Borrower shall have paid all transaction
costs (or provided for the direct payment of such transaction costs by Lender
from the proceeds of the Loan).
 
(m)           Insurance.  Lender shall have received certificates of insurance
on ACORD Form 25 for liability insurance and ACORD Form 28 for casualty
insurance demonstrating insurance coverage in respect of the Property of types,
in amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement.  Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.
 
(n)           Title.  Lender shall have received a marked, signed commitment to
issue, or a signed pro-forma version of, a Qualified Title Insurance Policy in
respect of the Property, listing only such exceptions as are reasonably
satisfactory to Lender.  If the Qualified Title Policy is to be issued by, or if
disbursement of the proceeds of the Loan are to be made through, an agent of the
actual insurer under the Qualified Title Policy (as opposed to the insurer
itself), the actual insurer shall have issued to Lender for Lender's benefit a
so-called "Insured Closing Letter."
 
(o)           Zoning.  Lender shall have received evidence reasonably
satisfactory to Lender that the Property is in compliance with all applicable
zoning requirements in the form of an acceptable zoning report issued for the
benefit of Lender and a zoning endorsement.
 
(p)           Permits; Certificate of Occupancy.  Lender shall have received a
copy of all Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.
 
(q)           Engineering Report.  Lender shall have received a current
Engineering Report with respect to the Property, which report shall be in form
and substance reasonably satisfactory to Lender.
 
(r)            Environmental Report.  Lender shall have received an
Environmental Report (not more than six months old) with respect to the Property
that discloses no material environmental contingencies with respect to the
Property.
 
(s)           Qualified Survey.  Lender shall have received a Qualified Survey
with respect to the Property in form and substance reasonably satisfactory to
Lender.
 
(t)           Appraisal.  Lender shall have obtained an Appraisal of the
Property satisfactory to Lender.
 
(u)           Consents, Licenses, Approvals, etc.  Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.
 
 
LOAN AGREEMENT - Page 78

--------------------------------------------------------------------------------

 
 
(v)           Financial Information.  Lender shall have received financial
information relating to the Sponsor, Borrower and the Property that is
satisfactory to Lender.
 
(w)          Annual Budget.  Lender shall have received the 2011 Annual Budget
with respect to the Property.
 
(x)           Know Your Customer Rules.  At least 10 days prior to the Closing
Date, Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable "know-your-customer"
and anti-money laundering rules and regulations, including the PATRIOT Act.
 
(y)           Additional Matters.  Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender.  All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1           Successors.  Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party.  All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
 
9.2           GOVERNING LAW.
 
(A)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF KENTUCKY WITHOUT REGARD TO CHOICE OF LAW RULES.
 
(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR
SPONSOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR
ENFORCEMENT OF A LIEN AGAINST THE PROPERTY OR THE RENTS) MAY BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.  BORROWER AND THE SPONSOR
HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).
 
 
LOAN AGREEMENT - Page 79

--------------------------------------------------------------------------------

 
 
9.3           Modification, Waiver in Writing.  Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.
 
9.4           Notices.  All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section).  A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.
 
 
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.

 
6011 Connection Drive, Suite 550

 
Irving, Texas  75039

 
Attention:  Michael Forbes

 
 
with copies to:
Goldman Sachs Mortgage Company

 
200 West Street

 
New York, New York  10282

 
Attention:  Daniel Bennett and J. Theodore Borter

 
 
and
Winstead PC

 
5400 Renaissance Tower

 
1201 Elm Street

 
Dallas, Texas  75270­2199

 
Attention:  Brian S. Short, Esq.

 
 
If to Borrower:
ATC Glimcher, LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street, 21st Floor

 
Columbus, Ohio    43215

 
Attention:  General Counsel

 
 
LOAN AGREEMENT - Page 80

--------------------------------------------------------------------------------

 
 
 
with a copy to:
ATC Glimcher, LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street

 
21st Floor

 
Columbus, Ohio  43215

 
Attention:  Treasurer

 
 
and:
Frost Brown Todd LLC

One Columbus
10 West Broad Street
Suite 2300
Columbus, OH 43215
 
Attention:  John I. Cadwallader, Esq.

 
9.5           TRIAL BY JURY.  LENDER, BORROWER AND SPONSOR, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY LENDER, BORROWER AND SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER, BORROWER AND/OR SPONSOR ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER AND THE SPONSOR.
 
9.6           Headings.  The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
9.7           Assignment and Participation.
 
(a)           Except as explicitly set forth in Sections 2.1 and 2.2, Borrower
may not sell, assign or transfer any interest in the Loan Documents or any
portion thereof (including Borrower's rights, title, interests, remedies, powers
and duties hereunder and thereunder).
 
 
LOAN AGREEMENT - Page 81

--------------------------------------------------------------------------------

 
 
(b)           Lender and each assignee of all or a portion of the Loan shall
have the right from time to time in its discretion to sell one or more of the
Notes or any interest therein (an "Assignment") and/or sell a participation
interest in one or more of the Notes (a "Participation").  Borrower agrees to
reasonably cooperate with Lender, at Lender's request, in order to effectuate
any such Assignment or Participation, and Borrower shall promptly provide such
information, legal opinions and documents relating to Borrower, any
Single-Purpose Equityholder, Sponsor, the Property, the Approved Property
Manager and any Tenants as Lender may reasonably request in connection with such
Assignment or Participation.  In the case of an Assignment, (i) each assignee
shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a "Lender" hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall serve as agent for all Lenders and shall be the sole
Lender to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be) and to be the sole Lender to
designate the account to which payments shall be made by Borrower to the Lenders
hereunder.  Goldman Sachs Mortgage Company or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as agent for
Borrower, a register on which it shall enter the name or names of the registered
owner or owners from time to time of the Notes.  Borrower agrees that upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate promissory notes in the amount
of their respective interests (but, if applicable, with a notation thereon that
it is given in substitution for and replacement of an original Note or any
replacement thereof), and otherwise in the form of such Note, upon return of the
Note then being replaced.  The assigning Lender shall notify in writing each of
the other Lenders of any Assignment.  Each potential or actual assignee,
participant or investor in a Securitization, and each Rating Agency, shall be
entitled to receive all information received by Lender under this
Agreement.  After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee.  Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment.
 
(c)           Borrower shall cooperate with Lender in effecting any bifurcation
of the Notes, Assignment, Participation or Securitization.  Borrower shall
execute such notes, modifications and other agreements, and provide such
information, legal opinions and documents relating to Borrower, any
Single-Purpose Equityholder, Sponsor, the Property and any Tenants as Lender may
reasonably request in connection with such Assignment, Participation or
Securitization, all at Lender’s expense, except for Borrower’s legal fees and
the costs of forming, maintaining and administering additional borrower entities
(including, without limitation, fees paid to Independent Directors or
Independent Managers) to accommodate any such bifurcation of the Notes,
Assignment, Participation or Securitization.  Borrower shall make available to
Lender all information concerning its business and operations that Lender may
reasonably request.  Subject to Section 9.24, it is understood that the
information provided by Borrower to Lender may ultimately be disclosed to actual
or potential assignees, participants and/or pledgees, and may be incorporated
into the offering documents for a Securitization, and thus various investors may
also see some or all of the information.  Lender, all such potential assignees,
participants and/or pledgees and all of their respective advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Borrower, and Borrower hereby indemnifies Lender as to any Damages
that arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in such information or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information, or in light of the circumstances under which
they were made, not misleading.
 
 
LOAN AGREEMENT - Page 82

--------------------------------------------------------------------------------

 
 
(d)           If, pursuant to this Section 9.7, any interest in this Agreement
or any Note is transferred to any transferee that is not a U.S. Person, the
transferor Lender shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to the transferor Lender either
Form W-8BEN or Form W-8ECI or any other form in order to establish an exemption
from, or reduction in the rate of, U.S. withholding tax on all interest payments
hereunder, and (ii) to agree (for the benefit of Lender and Borrower) to provide
the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms reasonably
requested in order to establish an exemption from, or reduction in the rate of,
U.S. withholding tax upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.
 
9.8           Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
9.9           Preferences; Waiver of Marshalling of Assets.  Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
this Agreement, the Notes or any other Loan Document.  Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder and
under the Loan Documents.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any portion thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or portion thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.  To the fullest
extent permitted by law, Borrower, for itself and its permitted successors and
assigns, waives all rights to a marshalling of the assets of Borrower, and
Borrower's partners and others with interests in Borrower, or to a sale in
inverse order of alienation in the event of foreclosure of the Security
Instrument, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Indebtedness
without any prior or different resort for collection or of the right of Lender
to the payment of the Indebtedness out of the net proceeds of the Property in
preference to every other claimant whatsoever.  In addition, to the fullest
extent permitted by law, Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of the Security Instrument, any legal right
otherwise available to Borrower that would require the separate sale of any
Collateral or require Lender to exhaust its remedies against any Collateral
before proceeding against any other Collateral; and further in the event of such
foreclosure, Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Collateral.
 
 
LOAN AGREEMENT - Page 83

--------------------------------------------------------------------------------

 
 
9.10           Remedies of Borrower.  If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement, the Notes, the Security Instrument or the other
Loan Documents, any of such Persons has an obligation to act promptly or
reasonably, Borrower agrees that no such Person shall be liable for any monetary
damages, and Borrower's sole remedy shall be limited to commencing an action
seeking specific performance, injunctive relief and/or declaratory
judgment.  Without in any way limiting the foregoing, Borrower shall not assert,
and hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
direct, special, indirect, consequential or punitive damages (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, as a result of, or in any way related to, the
Loan Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Borrower hereby waives, releases and agrees not to sue upon any such claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
 
9.11           Offsets, Counterclaims and Defenses.  All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoffs or counterclaims.  Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness.  Any assignee of Lender's interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
that are unrelated to the Loan.
 
9.12           No Joint Venture.  Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
the Property other than that of mortgagee or lender.
 
9.13           Conflict; Construction of Documents.  In the event of any
conflict between the provisions of this Agreement and the provisions of the
Notes, the Security Instrument or any of the other Loan Documents, the
provisions of this Agreement shall prevail.
 
9.14           Brokers and Financial Advisors.  Borrower and Sponsor each
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement other than Eastdil
Secured.  Borrower and Sponsor each agree, jointly and severally, to indemnify
and hold Lender harmless from and against any and all claims, liabilities, costs
and expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement.  The provisions of this
Section 9.14 shall survive the expiration and termination of this Agreement and
the repayment of the Indebtedness.
 
 
LOAN AGREEMENT - Page 84

--------------------------------------------------------------------------------

 
 
9.15           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.
 
9.16           Estoppel Certificates.  Borrower agrees at any time and from time
to time, to execute, acknowledge and deliver to Lender, within five (5) Business
Days after receipt of Lender's written request therefor, a statement in writing
setting forth (A) the Principal Indebtedness, (B) the date on which installments
of interest and/or principal were last paid, (C) any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Security
Instrument and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (E) that neither Borrower nor, to Borrower's knowledge, Lender, is
in default under the Loan Documents (or specifying any such default), (F) that
all Leases are in full force and effect and have not been modified (except in
accordance with the Loan Documents), (G) whether or not any of the Tenants under
the Leases are in material default under the Leases (setting forth the specific
nature of any such material defaults) and (H) such other matters as Lender may
reasonably request.  Any prospective purchaser of any interest in a Loan shall
be permitted to rely on such certificate.
 
9.17           General Indemnity; Payment of Expenses; Mortgage Recording Taxes.
 
(a)           Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the "Indemnified Parties") for, from and against, and shall be
responsible for, any and all Damages of any kind or nature whatsoever that may
be imposed on, incurred by, or asserted against any of the Indemnified Parties,
in any way relating to or arising out of (i) any negligence or tortious act or
omission on the part of Borrower or any of its agents, contractors, servants,
employees, sublessees, licensees or invitees; (ii) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (iii) any use, nonuse or
condition in, on or about the Property or any part thereof or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(iv) any failure on the part of Borrower or Sponsor to perform or comply with
any of the terms of the Loan Documents; (v) performance of any labor or services
or the furnishing of any materials or other property in respect of the Property
or any part thereof; (vi) any failure of the Property, Borrower or Sponsor to
comply with any Legal Requirements; (vii) any claim by brokers, finders or
similar persons claiming to be entitled to a commission in connection with any
lease or other transaction involving the Property or any part thereof under any
legal requirement or any liability asserted against any Indemnified Party with
respect thereto; and (viii) any and all claims and demands whatsoever that may
be asserted against any Indemnified Party by reason of any alleged obligations
or undertakings on such party's part to perform or discharge any of the terms,
covenants, or agreements contained in any Lease, in each case, to the extent
resulting, directly or indirectly, from any claim (including any Environmental
Claim) made (whether or not in connection with any legal action, suit, or
proceeding) by or on behalf of any Person; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.
 
 
LOAN AGREEMENT - Page 85

--------------------------------------------------------------------------------

 
 
(b)           If for any reason (including violation of law or public policy)
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.17 are unenforceable in whole or in part or are otherwise unavailable
to Lender or insufficient to hold it harmless, then Borrower shall contribute to
the amount paid or payable by Lender as a result of any Damages the maximum
amount Borrower is permitted to pay under Legal Requirements.  The obligations
of Borrower under this Section 9.17 will be in addition to any liability that
Borrower may otherwise have hereunder and under the other Loan Documents, will
extend upon the same terms and conditions to any affiliate of Lender and the
partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of Lender and any such affiliate, and will be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of Borrower, Lender, any such affiliate and any such person.
 
(c)           At the option of the Indemnified Parties and in their sole
discretion, upon written request by any Indemnified Party, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals reasonably approved
by such Indemnified Party.  Notwithstanding the foregoing, any Indemnified Party
may engage its own attorneys and other professionals to defend or assist it
(chosen at Lender's sole discretion), and, at the option of such Indemnified
Party, its attorneys shall control the resolution of any claim or
proceeding.  Upon demand, Borrower shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.
 
(d)           Any amounts payable to Lender by reason of the application of this
Section 9.17 shall be secured by the Security Instrument and shall become
immediately due and payable and shall bear interest at the Default Rate from the
date Damages are sustained by the Indemnified Parties until paid.
 
(e)           The provisions of and undertakings and indemnification set forth
in this Section 9.17 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
 
 
LOAN AGREEMENT - Page 86

--------------------------------------------------------------------------------

 
 
(f)           Borrower shall reimburse Lender upon receipt of written notice
from Lender for (i) all reasonable out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with the origination of the
Loan, including legal fees and disbursements, accounting fees, and the costs of
the Appraisal, the Engineering Report, the Qualified Title Insurance Policy, the
Qualified Survey, the Environmental Report and any other third-party diligence
materials; (ii) all reasonable out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with (A) monitoring Borrower's
ongoing performance of and compliance with Borrower's agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower or by Lender (including
Leases, Material Agreements, and Permitted Encumbrances), (C) filing,
registration or recording fees and expenses and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender pursuant to this
Agreement and the other Loan Documents (including the filing, registration or
recording of any instrument of further assurance) and all federal, state, county
and municipal, taxes (including, if applicable, intangible taxes), search fees,
title insurance premiums, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Loan Documents, any
mortgage supplemental thereto, any security instrument with respect to the
Collateral or any instrument of further assurance, (D) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents or any Collateral,
and (E) the satisfaction of the Rating Condition required or requested by
Borrower hereunder; and (iii) all actual out-of-pocket costs and expenses
(including attorney's fees and, if the Loan has been Securitized, special
servicing fees) incurred by Lender (or any of its affiliates) in connection with
the enforcement of any obligations of Borrower, or a Default by Borrower, under
the Loan Documents, including any actual or attempted foreclosure, deed-in-lieu
of foreclosure, refinancing, restructuring, settlement or workout and any
insolvency or bankruptcy proceedings (including any applicable transfer
taxes).  Without limiting the foregoing, Borrower shall also pay all costs,
expenses and fees of Lender and its Servicer and securitization trustee
resulting from Defaults by Borrower (including enforcement expenses and any
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees and interest payable on advances made by the Servicer
or the securitization trustee with respect to delinquent debt service payments
or expenses of curing Borrower's defaults under the Loan Documents, and any
expenses paid by Servicer or a trustee in respect of the protection and
preservation of any Property, such as payment of taxes and insurance premiums);
and the costs of all property inspections and/or appraisals (or any updates to
any existing inspection or appraisal) that Servicer may be required to obtain
due to a request by Borrower or the occurrence of a Default.
 
9.18           No Third-Party Beneficiaries.  This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein.  All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.
 
 
LOAN AGREEMENT - Page 87

--------------------------------------------------------------------------------

 
 
9.19           Recourse.
 
(a)           Except for any indemnification by Borrower under this Agreement or
any of the other Loan Documents, the Loan shall not be recourse to Borrower.  In
addition, no recourse shall be had for the Loan against any other Person,
including any affiliate of Borrower or any officer, director, partner or
equityholder of Borrower or any such affiliate, unless expressly set forth in a
Loan Document or other written agreement to which such Person is a party.
 
(b)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section 9.19 and the Sponsor
under the Guaranty) resulting from or arising out of any of the following (the
"Indemnified Liabilities"), which Indemnified Liabilities shall be guaranteed by
Sponsor pursuant to the Guaranty:
 
(i)             any intentional or grossly negligent physical Waste with respect
to the Property committed or permitted by Borrower, the Sponsor or any of their
respective affiliates;
 
(ii)            any fraud or intentional misrepresentation committed by
Borrower, the Sponsor or any of their respective affiliates;
 
(iii)           any willful misconduct by Borrower, the Sponsor or any of their
respective affiliates in violation of the Loan Documents (including wrongful
interference by any such Person with the exercise of remedies by Lender during
the continuance of an Event of Default);
 
(iv)           the misappropriation or misapplication by Borrower, the Sponsor
or any of their respective affiliates of any funds in violation of the Loan
Documents (including misappropriation or misapplication of Revenues, security
deposits and/or Loss Proceeds and the violation of the last sentence of
Section 5.7(d));
 
(v)            any voluntary Debt if and to the extent the continued existence
of such Debt is prohibited hereunder (for these purposes, Debt will be regarded
as voluntary if either incurred voluntarily or if not repaid by Borrower from
available cash flow);
 
(vi)           any breach by Borrower or the Sponsor of any representation or
covenant regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;
 
(vii)           the failure to pay or maintain the Policies or pay the amount of
any deductible required thereunder following a Casualty or other insurance
claim, provided Lender permits cash flow from the Property to be applied for
such purpose;
 
(viii)          removal of personal property from the Property during or in
anticipation of an Event of Default, unless replaced with personal property of
the same utility and of the same or greater value and utility;
 
 
LOAN AGREEMENT - Page 88

--------------------------------------------------------------------------------

 
 
(ix)            any fees or commissions paid by Borrower to any affiliate in
violation of the terms of the Loan Documents;
 
(x)             any bankruptcy of Borrower, provided that, for the purpose of
this clause (xi) "Damages" shall be limited to the amount by which such costs
and expenses exceed the costs and expenses Lender would have incurred in an
uncontested foreclosure on the Property (for the avoidance of doubt, the
recourse described in this clause shall be in addition to the full recourse for
bankruptcy described below);
 
(xi)            any amounts owed by Borrower from time to time pursuant to
Section 5.14(b);
 
(xii)           any unauthorized Liens on the Collateral, provided there shall
no liability hereunder to the extent either (a) the Property does not generate
sufficient cash flow to avoid the occurrence of any such Liens or (b) the Liens
relate to the failure to make any related payments which accrue after Borrower
is no longer in possession or control of the Property as a result of
foreclosure, deed in lieu of foreclosure, receivership or the exercise of other
remedies under the Loan Documents; and
 
(xiii)           any transfer by Borrower or Sponsor of any of the Collateral
which is deemed personalty or intangibles in violation of the Loan Documents.
 
In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, upon (i) any unauthorized Transfer of the
Property, any voluntary or collusive pledge, Liens or other encumbrances on the
Account Collateral or Prohibited Change of Control, in each case, in violation
of the Loan Documents, (ii) the occurrence of any filing by Borrower under the
Bankruptcy Code or any joining or colluding by Borrower or any of its affiliates
(including Sponsor) in the filing of an involuntary case in respect of Borrower
under the Bankruptcy Code or (iii) the failure of Borrower to be, and to at all
times have been, a Single-Purpose Entity, which failure results in a substantive
consolidation of Borrower with any affiliate in a bankruptcy or similar
proceeding (or the filing by Borrower, Sponsor, any affiliate or any third party
of a motion for substantive consolidation in bankruptcy citing any such failure
or any filing; provided, however, as it relates solely to any filing by a third
party hereunder, the Loan shall only be fully recourse to Borrower and Sponsor
to the extent Borrower or any of its affiliates (including Sponsor) joins in or
colludes with the third party in making such filing).
 
(c)           The foregoing limitations on personal liability shall in no way
impair or constitute a waiver of the validity of the Notes, the Indebtedness
secured by the Collateral, or the Liens on the Collateral, or the right of
Lender, as mortgagee or secured party, to foreclose and/or enforce its rights
with respect to the Collateral after an Event of Default.  Nothing in this
Agreement shall be deemed to be a waiver of any right which Lender may have
under the Bankruptcy Code to file a claim for the full amount of the debt owing
to Lender by Borrower or to require that all Collateral shall continue to secure
all of the Indebtedness owing to Lender in accordance with the Loan
Documents.  Lender may seek a judgment on the Note (and, if necessary, name
Borrower in such suit) as part of judicial proceedings to foreclose under the
Security Instrument or to foreclose pursuant to any other Loan Documents, or as
a prerequisite to any such foreclosure or to confirm any foreclosure or sale
pursuant to power of sale thereunder and in the event any suit is brought on the
Notes, or with respect to any Indebtedness or any judgment rendered in such
judicial proceedings, such judgment shall constitute a Lien on and will be and
can be enforced on and against the Collateral and the rents, profits, issues,
products and proceeds thereof.  Nothing in this Agreement shall impair the right
of Lender to accelerate the maturity of the Note upon the occurrence of an Event
of Default, nor shall anything in this Agreement impair or be construed to
impair the right of Lender to seek personal judgments, and to enforce all rights
and remedies under applicable law, jointly and severally against any guarantors
to the extent allowed by any applicable guarantees.  The provisions set forth in
this Section 9.19 are not intended as a release or discharge of the obligations
due under the Note or under any Loan Documents, but are intended as a
limitation, to the extent provided in this Section, on Lender's right to sue for
a deficiency or seek a personal judgment against Borrower or Sponsor except as
required in order to realize on the Collateral.
 
 
LOAN AGREEMENT - Page 89

--------------------------------------------------------------------------------

 
 
9.20           Right of Set-Off.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.
 
9.21           Exculpation of Lender.  Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents.  Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender's rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.
 
9.22           Servicer.  Lender may delegate any and all rights and obligations
of Lender hereunder and under the other Loan Documents to the Servicer upon
notice by Lender to Borrower, whereupon any notice or consent from the Servicer
to Borrower, and any action by Servicer on Lender's behalf, shall have the same
force and effect as if Servicer were Lender.
 
9.23           No Fiduciary Duty.
 
(a)           Borrower acknowledges that, in connection with this Agreement, the
other Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof.  Lender, its affiliates and their respective stockholders and employees
(for purposes of this Section, the "Lending Parties") have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
 
 
LOAN AGREEMENT - Page 90

--------------------------------------------------------------------------------

 
 
(b)           It is understood and agreed that (i) the Lending Parties shall act
under this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm's-length commercial transactions between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Sponsor or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (a) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Sponsor, Borrower, any of their respective affiliates, stockholders, employees
or creditors, or any other Person or (b) a fiduciary or agency relationship
between Sponsor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the
other.  Borrower agrees that neither it nor Sponsor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower, Sponsor
of their respective affiliates, stockholders, employees or creditors.  Nothing
in this Agreement or the other Loan Documents is intended to confer upon any
other Person (including affiliates, stockholders, employees or creditors of
Borrower and Sponsor) any rights or remedies by reason of any fiduciary or
similar duty.
 
(c)           Borrower acknowledges that it has been advised that the Lending
Parties are a full service financial services firm engaged, either directly or
through affiliates in various activities, including securities trading,
investment banking and financial advisory, investment management, principal
investment, hedging, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals.  In the ordinary
course of these activities, the Lending Parties may make or hold a broad array
of investments and actively trade debt and equity securities (or related
derivative securities) and/or financial instruments (including loans) for their
own account and for the accounts of their customers and may at any time hold
long and short positions in such securities and/or instruments.  Such investment
and other activities may involve securities and instruments of affiliates of
Borrower, including Sponsor, as well as of other Persons that may (i) be
involved in transactions arising from or relating to the Transaction, (ii) be
customers or competitors of Borrower, Sponsor and/or their respective
affiliates, or (iii) have other relationships with Borrower, Sponsor and/or
their respective affiliates.  In addition, the Lending Parties may provide
investment banking, underwriting and financial advisory services to such other
Persons.  The Lending Parties may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of affiliates of Borrower, including
Sponsor, or such other Persons.  The Transaction may have a direct or indirect
impact on the investments, securities or instruments referred to in this
paragraph.  Although the Lending Parties in the course of such other activities
and relationships may acquire information about the Transaction or other Persons
that may be the subject of the Transaction, the Lending Parties shall have no
obligation to disclose such information, or the fact that the Lending Parties
are in possession of such information, to Borrower, Sponsor or any of their
respective affiliates or to use such information on behalf of Borrower, Sponsor
or any of their respective affiliates.
 
 
LOAN AGREEMENT - Page 91

--------------------------------------------------------------------------------

 
 
(d)           Borrower acknowledges and agrees that Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
 
9.24           Borrower Information.  Borrower shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request.  Lender shall have the right to disclose any and all
information provided to Lender by Borrower or Sponsor regarding Borrower,
Sponsor, the Loan and the Property (i) to affiliates of Lender and to Lender's
agents and advisors, (ii) to any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer,
participation or Securitization of all or any portion of the Loan or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations, in each case, to the extent reasonably
required by such Person, (iii) to any Rating Agency in connection with a
Securitization or as otherwise required in connection with a disposition of the
Loan, (iv) to any Person necessary or desirable in connection with the exercise
of any remedies hereunder or under any other Loan Document, (v) to any
governmental agency or representative thereof or by the National Association of
Insurance Commissioners or pursuant to legal or judicial process and (vi) in any
Disclosure Document (as defined in the Cooperation Agreement).  In addition,
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to Lender in connection with the
administration and management of this Agreement and the other Loan
Documents.  Each party hereto (and each of their respective affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure.  For the purpose of this Section 9.24, "tax structure" means any
facts relevant to the federal income tax treatment of the Transaction but does
not include information relating to the identity of any of the parties hereto or
any of their respective affiliates.  Lender, all potential assignees,
transferees, participants and/or pledgees of the Loan and all of their
respective advisors and professional firms shall be entitled to rely on the
information supplied by, or on behalf of, Borrower, and Borrower hereby
indemnifies Lender as to any Damages that arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any information provided to Lender by Borrower or Sponsor or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information, or in light of the circumstances under which
they were made, not misleading.
 
9.25           PATRIOT Act Records.  Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower and Sponsor, which
information includes the name and address of Borrower and Sponsor and other
information that will allow Lender to identify Borrower or Sponsor in accordance
with the PATRIOT Act.
 
 
LOAN AGREEMENT - Page 92

--------------------------------------------------------------------------------

 
 
9.26           Prior Agreements.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).
 
9.27           Publicity.  If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender's participation in such transaction, and may utilize photographs
of the Property in such promotional materials.  Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Sponsor, unless Lender shall have approved of the same in
writing prior to the issuance of such press release, advertisement or
promotional material.  Sponsor and Glimcher Realty Trust shall have the right to
issue a press release (subject to Lender’s prior written approval, to the extent
such press release names Lender or any of its affiliates) and file an 8k with
the Security and Exchange Commission in order to comply with legal requirements
applicable to Sponsor and its affiliates.
 
9.28           Delay Not a Waiver.  Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
 
9.29           Schedules and Exhibits Incorporated.  The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
 
 
LOAN AGREEMENT - Page 93

--------------------------------------------------------------------------------

 
 
9.30           Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
 
[Remainder of page intentionally left blank;
Signature Pages to follow.]
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN AGREEMENT - Page 94

--------------------------------------------------------------------------------

 
 
Lender and Borrower are executing this Agreement as of the date first above
written.
 

 
LENDER:
          GOLDMAN SACHS COMMERCIAL     MORTGAGE CAPITAL, L.P.,     a Delaware
limited partnership                
 
By:
/s/ Joseph M. Osborne       Name:  Joseph M. Osborne       Title:    Chief
Operating Officer and General Counsel          

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 



 
BORROWER:
 
 
ATC GLIMCHER, LLC,
a Delaware limited liability company
 
By:      GLIMCHER ASHLAND VENTURE, LLC,
            a Delaware limited liability company,
            its Sole Equity Member
 
By:      GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
            a Delaware limited partnership,
            its Sole Member
 
By:      GLIMCHER PROPERTIES CORPORATION,
            a Delaware corporation,
            its Sole General Partner
 
By: /s/ Mark E. Yale                                                   
 Name:     Mark E. Yale                     
Title:       Executive Vice President,
                                Chief Financial Officer and
                Treasurer
 



 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Organizational Chart
 
[Copy of the Organizational Chart follows this cover page.]
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT A, Organizational Chart - Cover Page

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Tenant Notice
 
 
ATC GLIMCHER, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 432165


 
June 22, 2011
 
VIA CERTIFIED MAIL – RETURN RECEIPT REQUESTED


[Tenant name & address]


 
Re:
DBA Name

 
Ashland Town Center

 
Ashland, Kentucky (the "Property")



Dear Tenant:


Please be advised that effective as of the date of this Notice, in connection
with a refinancing of the mortgage on the above-referenced Property, Glimcher
Ashland Venture, LLC has transferred ownership of the Property to a newly formed
subsidiary, ATC GLIMCHER, LLC, and ATC GLIMCHER, LLC is now your new landlord
(“Landlord”).  You are further advised that Landlord has granted a mortgage in
favor of GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership (together with its successors and assigns "Lender") on the
above-referenced Property in which you are a tenant.  Pursuant to the mortgage,
the Landlord has granted a security interest in favor of Lender in the leases
relating to the Property and all rents, additional rent and all other monetary
obligations to Landlord thereunder (collectively, "Rent").  The Landlord hereby
irrevocably instructs and authorizes you to disregard any and all previous
notices sent to you in connection with Rent and hereafter to deliver all Rent to
the following new address:


ATC Glimcher, LLC
PO Box 645056
Cincinnati, Ohio 45264-5056


All checks should be made payable to “ATC Glimcher, LLC”.


These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (“Servicer”), or pursuant to a joint
written instruction from Landlord and Lender or the Servicer.


 
EXHIBIT B, Form of Tenant Notice - Page 1

--------------------------------------------------------------------------------

 


You are hereby further advised that the Property will continue to be managed by
Glimcher Properties Limited Partnership, as property manager.  In accordance
with the terms of your lease, copies of all future notices to Landlord should be
sent to:


ATC Glimcher, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: General Counsel
 
Also, in accordance with the provisions of your lease, please send an updated
Certificate of Insurance naming the Landlord (ATC Glimcher, LLC) as Holder and
additional insured; as well as naming the property manager (Glimcher Properties
Limited Partnership) as additional insured parties.  The Certificate of
Insurance should be sent to Landlord, Attention: Risk Management, at the address
above with a copy also being sent to the Property office at Ashland Town Center.


Enclosed is a copy of an IRS W-9 form certifying the Federal Tax ID number for
ATC Glimcher, LLC, as well as a blank gross sales reporting form, with
instructions, for future use.  Please forward these items to the appropriate
personnel of your company.


If you have any questions or need any additional information, please feel free
to contact the management office at (614) 621-9000.
 
 
EXHIBIT B, Form of Tenant Notice - Page 2

--------------------------------------------------------------------------------

 
 
 
GLIMCHER ASHLAND VENTURE, LLC,
a Delaware limited liability company,
its Sole Equity Member
 
By:      GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
        a Delaware limited partnership,
        its Sole Member
 
By:      GLIMCHER PROPERTIES CORPORATION,
            a Delaware corporation,
            its Sole General Partner
 
By:_____________________
Name: Mark E. Yale
Title:   Executive Vice President,
            Chief Financial Officer and
            Treasurer
 
ATC GLIMCHER, LLC,
a Delaware limited liability company
 
By:      GLIMCHER ASHLAND VENTURE, LLC,
            a Delaware limited liability company,
            its Sole Equity Member
 
By:    GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
          a Delaware limited partnership,
          its Sole Member
 
By:    GLIMCHER PROPERTIES CORPORATION,
        a Delaware corporation,
        its Sole General Partner
 
By:_____________________
Name:   Mark E. Yale
            Title:     Executive Vice President,
                          Chief Financial Officer and
          Treasurer
 

 
 

Enclosures: (1) Copy of IRS Form W-9   (2) Blank Gross Sales Reporting Form

 
 
 
EXHIBIT B, Form of Tenant Notice - Page 3

--------------------------------------------------------------------------------

 
 
Schedule A
 
Property
 
Parcel I - Fee Simple:


Lot 4 as per that certain plat entitled Glimcher Ashland Venture LLC, Ashland
Town Center, Boyd County, Kentucky, Final Plat, a Re-Division of Lots 1 through
4, dated January 7, 2008 and recorded January 30, 2008 in Plat Book P55, Page
35, in the office of the Clerk of Boyd County Court, Kentucky, and being more
particularly described as follows:


Being a Tract or Parcel of Land, lying and being in the City of Ashland, Boyd
County, Kentucky, totally within the Ashland Towne Center boundaries and being
more particularly described as follows:


Commencing for reference at an iron pin and cap found at the southwesterly
corner of Glimcher Ashland Venture LLC (Ashland Town Center), a corner to the
lands (either past or present) of The United Steel Workers of America, Local
1865 and in the northerly right-of-way of Central Avenue;


Thence with said right-of-way and the line of said Glimcher Ashland Venture, LLC
tract, the following four (4) courses:


1)
North 57°18’04” West for a distance of 273.29 feet to an iron pin and plastic
caps et this survey;

2)
North 75°09’03” West for a distance of 166.05 feet to an iron pin and plastic
cap set this survey;

3)
South 76°03’14” West for a distance of 67.53 feet to an iron pin and plastic cap
set this survey;

4)
Along the arc of a curve to the left having a radius of 466.61 feet for an arc
distance of 177.36 feet, the chord of said arc being subtended by a long chord
bearing North 88°15’20” West for a distance of 176.29 feet to an iron pin and
aluminum cap set this survey, also being THE TRUE PLACE OF BEGINNING for the
land herein described;



Thence continuing along said right-of-way line and the line of said Glimcher
Ashland Venture, LLC tract the following nine (9) courses:


1)
Along the arc of a curve to the left having a radius of 466.61 feet for an arc
distance of 28.67 feet, the chord of said arc being subtended by a long chord
bearing South 79°05’51” West for a distance of 28.67 feet to an iron pin and
plastic cap set this survey;

2)
South 79°06’02” West for a distance of 211.95 feet to an iron pin and plastic
cap set this survey;

3)
Along the arc of a curve to the right having a radius of 2,246.38 feet for an
arc distance of 80.58 feet, the chord of said arc being subtended by a long
chord bearing South 80°26’15” West for a distance of 80.58 feet to a railroad
spike set this survey;

4)
South 76°20’55” West for a distance of 42.86 feet to a railroad spike set this
survey;

 
 
SCHEDULE A, Property - Page 1

--------------------------------------------------------------------------------

 
 
5)
South 86°46’11” West for a distance of 85.00 feet to an iron pin and plastic cap
set this survey;

6)
Along the arc of a curve to the left having a radius of 462.40 feet for an arc
distance of 287.76 feet, the chord of said arc being subtended by a long chord
bearing South 68°58’30” West for a distance of 283.14 feet to an iron pin and
plastic cap set this survey;

7)
South 51°08’49” West for a distance of 83.34 feet to an iron pin and plastic cap
set this survey;

8)
South 77°44’53” West for a distance of 66.72 feet to an iron pin and plastic cap
set this survey;

9)
Along the arc of a curve to the right having a radius of 1,860.00 feet for an
arc distance of 135.26 feet, the chord of said arc being subtended by a long
chord bearing South 79°49’53” West for a distance of 135.23 feet to an iron pin
and plastic cap set in the easterly right-of-way line of the C & O Railway
Company;



Thence along the right-of-way of said C & O Railway Company the following eight
(8) courses;


1)
Along the arc of a curve to the right having a radius of 1,120.92 feet for an
arc distance of 405.43 feet, the chord of said arc being subtended by a long
chord bearing North 58°20’31” East for a distance of 403.22 feet to an iron pin
and plastic cap set this survey;

2)
North 89°06’04” West for a distance of 167.20 feet to an iron pin and cap found;

3)
North 40°26’26” East for a distance of 26.15 feet to an iron pin and cap found;

4)
Along the arc of a curve to the left having a radius of 541.67 feet for an arc
distance of 635.08 feet, the chord of said arc being subtended by a long chord
bearing North 6°51’09” East for a distance of 599.33 feet to an iron pin and
plastic cap set this survey;

5)
North 26°44’09” West for a distance of 161.31 feet to an iron pin and plastic
cap set this survey;

6)
Along the arc of a curve to the right having a radius of 3,166.31 feet for an
arc distance of 550.72 feet, the chord of said arc being subtended by a long
chord bearing North 21°45’11” West for a distance of 550.03 feet to an iron pin
and plastic cap set this survey;

7)
North 16°46’13” West for a distance of 315.30 feet to an iron pin and plastic
cap set this survey;

8)
Along the arc of a curve to the left having a radius of 975.37 feet for an arc
distance of 129.33 feet, the chord of said arc being subtended by a long chord
bearing North 20°34’08” West for a distance of 129.24 feet to an iron pin and
plastic cap in the existing southerly right-of-way of U. S. Route No. 23
(Winchester Avenue);



Thence leaving said right-of-way of C & O Railway Company along the existing
southerly right-of-way of U. S. Route No. 23 (Winchester Avenue) the following
sixteen (16) courses:


1)
South 63°55’31” East for a distance of 205.45 feet to an iron pin and plastic
cap set this survey;

2)
South 63°55’42” East for a distance of 383.00 feet to an iron pin and plastic
cap set this survey;

 
 
SCHEDULE A, Property - Page 2

--------------------------------------------------------------------------------

 
 
3)
South 48°29’23” East for a distance of 65.82 feet to an iron pin and plastic cap
set this survey;

4)
South 56°28’05” East for a distance of 153.31 feet to an iron pin and plastic
cap set this survey;

5)
South 66°39’53” East for a distance of 185.08 feet to an iron pin and plastic
cap set this survey;

6)
North 42°24’39” East for a distance of 8.40 feet to an iron pin and plastic cap
set this survey;

7)
South 73°30’49” East for a distance of 59.30 feet to a found concrete
right-of-way monument;

8)
South 60°15’53” East for a distance of 246.68 feet to an iron pin and plastic
cap set this survey;

9)
South 65°01’11” East for a distance of 50.34 feet;

10)
South 57°40’52” East for a distance of 102.36 feet;

11)
North 32°42’38” East for a distance of 5.51 feet;

12)
South 57°18’10” East for a distance of 299.00 feet;

13)
South 32°42’38” West for a distance of 5.50 feet to an iron pin and aluminum cap
set this survey;

14)
South 61°52’56” East for a distance of 62.44 feet;

15)
South 32°42’38” West for a distance of 17.50 feet to an iron pin and aluminum
cap set this survey;

16)
South 57°17’22” East for a distance of 112.26 feet to an iron pin and aluminum
cap set this survey being in the easterly line of Lot No. 4 of said Glimcher
Ashland Venture, LLC plat;



Thence leaving the existing southerly right-of-way of U. S. Route No. 23
(Winchester Avenue) along the easterly line of said Lot No. 4 the following
seven (7) courses;
1)
South 32°45’16” West for a distance of 21.98 feet;

2)
North 57°17’03” West for a distance of 66.27 feet;

3)
Along the arc of a curve to the left having a radius of 180.09 feet for an arc
distance of 84.31 feet, the chord of said arc being subtended by a long chord
bearing South 79°08’29” East for a distance of 83.55 feet;

4)
Along the arc of a curve to the right having a radius of 345.93 feet for an arc
distance of 117.16 feet, the chord of said arc being subtended by a long chord
bearing South 87°32’32” East for a distance of 116.60 feet;

5)
South 32°34’39” West for a distance of 295.55 feet;

6)
South 24°18’06” West for a distance of 63.46 feet;

7)
South 13°43’03” West for a distance of 449.84 feet to the TRUE PLACE OF
BEGINNING and containing 1,303,228 square feet or 29.918 acres.



Parcel II, NORTHSIDE (THEATER LEASE TRACT):


BEGINNING at an iron pin found in the northerly right-of-way line of U. S. Route
23 and being a corner to the lands of McKenzie Enterprises, Inc., (refer to Deed
Book 549, Page 564), said iron pin bears North 57°05’41” West, 193.44 feet from
the intersection of said northerly line of U. S. Route 23 with the westerly
right-of-way line of Town Center Drive;


 
SCHEDULE A, Property - Page 3

--------------------------------------------------------------------------------

 
 
Thence, with the said line of U. S. Route 23, North 57°05’41” West, 194.98 feet;
 
Thence, South 32°42’45” West, 1.61 feet;


Thence, North 56°07’20” West, 306.07 feet to a point in the easterly
right-of-way line of Armco Road;


Thence, with said line of Armco Road, North 32°42’45” East, 296.92 feet;


Thence, South 57°07’13” East, 275.06 feet;
 
Thence, South 32°42’45” West, 14.70 feet;


Thence, South 57°07’13” East, 30.95 feet;


Thence, North 32°42’45” East, 14.70 feet;


Thence, South 57°07’13” East, 195.86 feet to an iron pin found, corner to
aforesaid McKenzie Enterprises, Inc.;


Thence, with said line of McKenzie, South 32°52’47” West, 300.73 feet to the
point of beginning containing 3.443 acres.


Parcel III, (PENNY TRACT):


Lot 2 as per that certain plat entitled Glimcher Ashland Venture LLC, Ashland
Town Center, Boyd County, Kentucky, Final Plat, a Re-Division of Lots 1 through
4, dated January 7, 2008 and recorded January 30, 2008 in Plat Book P55, Page 35
in the office of the Clerk of Boyd County Court, Kentucky, and being more
particularly described as follows:


Being a Tract or Parcel of Land lying and being in the City of Ashland, Boyd
County, Kentucky, totally within the Ashland Town Center boundaries and being
more particularly described as follows:


Beginning for reference as an iron pin and cap found at the southwesterly corner
of Glimcher Ashland Venture LLC (Ashland Town Center), a corner to lands (either
past or present) of  The United Steel Workers of America, Local 1865 and in the
Northerly right-of-way line of Central Avenue; Thence with said right-of-way and
the line of said Glimcher Ashland Venture LLC, North 57°18’04” West, 39.78 feet
to an iron pin and aluminum cap set this survey, said point being the TRUE PLACE
OF BEGINNING of this description;
 
Thence continuing with said right-of-way North 57°18’04” West, 233.51 feet to an
iron pin and plastic cap set this survey;
Thence North 75°09’03” West, 166.05 feet to an iron pin and plastic cap set this
survey;
Thence South 76°03’14” West, 67.53 feet to an iron pin and plastic cap set this
survey;
Thence with a curve to the left having a radius of 466.61 feet, an arc length of
177.36 feet, Long Chord Bears North 88°15’20” West, 176.29 feet to an iron pin
and aluminum cap set this survey;
 
 
SCHEDULE A, Property - Page 4

--------------------------------------------------------------------------------

 
 
Thence leaving said right-of-way of Central Avenue and with a severance line
through Glimcher Ashland Venture LLC, North 13°43’03” East, 449.84 feet to a ½”
diameter drill hole on concrete;
Thence continuing North 24°18’06” East, 63.46 feet to a point;
Thence North 32°34’39” East, 295.55 feet to an iron pin with aluminum cap set
this survey;
Thence with a curve to the left having a radius of 345.93 feet, an arc length of
117.16 feet, Long Chord Bears South 87°32’32” East, 116.60 feet to an iron pin
and aluminum cap set this survey;
Thence with a curve to the right having a radius of 180.09 feet, an arc length
of 84.31 feet, Long Chord Bears South 79°08’29” East, 83.55 feet to a ½”
diameter drill hole on concrete;
Thence South 57°17’03” East, 66.27 feet to a ½” diameter drill hole on concrete;
Thence South 32°45’16” West, 184.77 feet to an iron pin and aluminum cap set
this survey;
Thence South 57°14’44” East, 135.22 feet to an iron pin and aluminum cap set
this survey;
Thence South 32°45’16” West, 126.93 feet to an iron pin and aluminum cap set
this survey;
Thence South 62°10’05” East, 117.28 feet to an iron pin and aluminum cap set
this survey;
Thence South 13°28’37” West, 292.33 feet to a rail spike set this survey;
Thence South 57°15’35” East, 77.60 feet to a rail spike set this survey;
Thence with a curve to the right having a radius of 75.00 feet, an arc length of
113.26 feet, Long Chord Bears South 13°59’57” East, 102.80 feet to a rail spike
set this survey;
Thence South 32°08’46” West, 34.34 feet to the TRUE POINT OF BEGINNING,
containing 331,403.5 square feet or 7.608 acres.


(Any reference to acreage or square footage is for informational purposes only.)


Parcel III - Easements:


Together with those rights and easements constituting rights in real property
created defined and limited by that certain Declaration of Ingress, Egress and
Parking Easement by Ashland Town Center, an Ohio general partnership, ATC, dated
August 6, 1991 and recorded in Deed Book 549, Page 564, in the Clerk’s Office of
Boyd County, Kentucky.


BEING the same property conveyed to ATC GLIMCHER, LLC, a Delaware limited
liability company by Deed dated June __, 2011 of record in Deed Book ______,
Page ________, in the Office of the Clerk of Boyd County, Kentucky.


 
SCHEDULE A, Property - Page 5

--------------------------------------------------------------------------------

 
 
Schedule B
 
Exception Report
 
 
-
Pursuant to the Zoning and Site Requirements Summary dated May 12, 2011 prepared
by The Planning & Zoning Resource Corporation, the Property is considered legal
non-conforming as a result of its failure to comply with current requirements
related to setback (encroach approximately 12.4 feet into the minimum setback
from Armco Road) and parking spaces (short 99 of the required 2,208 parking
spaces); The Property is in compliance with current zoning ordinances as it
relates to use, height, size and density.



 
-
Existing contamination of the soil and groundwater in the area to the east of
the leased premises occupied by the Tenant doing business as JCPenney's which
has shown levels of TPH greater than the Kentucky DEP Cleanup Standard for TPH
of 500 mg/kg due to historical rail yard operations on the Property.



 
 
SCHEDULE B, Exception Report - Solo Page

--------------------------------------------------------------------------------

 
 
Schedule C

 
Unfunded Obligations
 
Tenant
Unfunded Obligation
 
Amount
Aspen Dental
Tenant Improvements
 
$85,895.00



 
 
SCHEDULE C, Unfunded Obligations - Solo Page

--------------------------------------------------------------------------------

 
 
Schedule D
 
Rent Roll
 


 
[Copy of the Rent Roll follows this cover page.]
 
 
 
 
 
 
SCHEDULE D, Rent Roll - Cover Page

--------------------------------------------------------------------------------

 
 
Schedule E
 
Material Agreements
 
The following Agreements are with an affiliated company:


 
-Management Agreement being entered into by and among Borrower, as owner, and
Glimcher Properties Limited Partnership, as Manager, and Glimcher Development
Corporation, as Services Provider.



-Security Contractor Service Agreement dated as of the Closing Date, between
Borrower and Ohio Retail Security, LLC.


-Housekeeping Contractor Service Agreement dated as of the Closing Date, between
Borrower and Mainstreet Maintenance, LLC.


 
 
 
SCHEDULE E, Material Agreements - Solo Page
 
 